 



Ex. 10.1
CONSOLIDATED, AMENDED AND RESTATED
LOAN, SECURITY AND AGENCY AGREEMENT
among
SILVERLEAF RESORTS, INC.
(as Borrower)
and
THE PARTIES WHICH HEREAFTER EXECUTE THIS AGREEMENT
(as Lenders)
and
TEXTRON FINANCIAL CORPORATION
(as Lender and Facility and Collateral Agent)
As of August 5, 2005

 



--------------------------------------------------------------------------------



 



         
Section 1 -Definition Of Terms
    2  
Section 2 -The Loan
    15  
2.1 Facility Fee
    15  
2.2 Revolving Loan and Lending Limits
    16  
2.3 Interest Rate
    19  
2.4 Payments
    19  
2.5 Prepayments
    20  
2.6 Pro Rata Treatment
    22  
2.7 Maximum Obligation of Textron Financial Corporation Under the Loan and the
Inventory Loan
    22  
2.8 Suspension of Advances
    22  
Section 3 -Collateral
    23  
3.1 Grant of Security Interest
    23  
3.2 Financing Statements
    24  
3.3 Priority of Each Lender’s Liens
    24  
3.4 Insurance
    24  
3.5 Protection of Collateral; Reimbursement
    24  
3.6 Additional Eligible Resorts
    25  
3.7 Modification of Eligible Notes Receivable
    25  
3.8 Assumption of Obligations under Eligible Notes Receivable
    26  
3.9 Purchaser/Criteria
    26  
3.10 Cross Collateralization
    26  
Section 4 -Conditions Precedent To The Closing
    26  
4.1 Conditions Precedent
    26  
4.2 Expenses
    31  
4.3 Proceedings Satisfactory
    31  
4.4 Conditions Precedent to Funding of Advances with Respect to Additional
Eligible Resorts
    31  
Section 5 -Funding Procedure
    37  
5.1 The obligation of any Lender to make any loan shall be subject to the
satisfaction of all of the following conditions precedent:
    37  
Section 6 -General Representations And Warranties
    40  
6.1 Organization, Standing, Qualification
    40  
6.2 Authorization, Enforceability, Etc.
    40  
6.3 Financial Statements and Business Condition
    42  
6.4 Taxes
    42  
6.5 Title to Properties: Prior Liens
    43  
6.6 Subsidiaries, Affiliates and Capital Structure
    43  
6.7 Litigation, Proceedings, Etc.
    43  
6.8 Licenses, Permits, Etc.
    43  
6.9 Environmental Matters
    43  
6.10 Full Disclosure
    44  
6.11 Use of Proceeds/Margin Stock
    44  
6.12 Defaults
    44  
6.13 Compliance with Law
    44  
6.14 Restrictions of Borrower
    45  
6.15 Broker’s Fees
    46  

 



--------------------------------------------------------------------------------



 



         
6.16 Deferred Compensation Plans
    46  
6.17 Labor Relations
    46  
6.18 Resort
    46  
6.19 Timeshare Regimen Reports
    47  
6.20 Operating Contracts
    48  
6.21 Architectural and Environmental Control
    48  
6.22 Tax Identification/Social Security Numbers
    48  
6.23 Inventory Control Procedures
    48  
6.24 Additional Representations and Warranties
    48  
Section 7 -Covenants
    48  
7.1 Affirmative Covenants

    48  
7.2 Negative Covenants
    61  
Section 8 -Events Of Default
    64  
8.1 Nature of Events
    64  
Section 9 -Remedies
    66  
9.1 Remedies Upon Default
    66  
9.2 Notice of Sale
    68  
9.3 Application of Collateral; Termination of Agreements
    69  
9.4 Rights of Lender Regarding Collateral
    69  
9.5 Delegation of Duties and Rights
    69  
9.6 Agent and/or Lenders not in Control
    69  
9.7 Waivers
    70  
9.8 Cumulative Rights
    70  
9.9 Expenditures by Lenders or Agent
    70  
9.10 Diminution in Value of Collateral
    70  
9.11 Agent’s Knowledge
    70  
9.12 Lender’s Enforcement Rights
    70  
Section 10 -Certain Rights Of Lenders
    71  
10.1 Protection of Collateral
    71  
10.2 Performance by Agent
    71  
10.3 No Liability of Lender
    71  
10.4 Right to Defend Action Affecting Security
    72  
10.5 Expenses
    72  
10.6 Lender’s Right of Set-Off
    72  
10.7 No Waiver
    72  
10.8 Right of Agent to Extend Time of Payment, Substitute, Release Security,
Etc.
    73  
10.9 Assignment of Lender’s Interest
    73  
10.10 Notice to Purchaser
    73  
10.11 Collection of the Notes
    73  
10.12 Power of Attorney
    74  
10.13 Relief from Automatic Stay, Etc.
    74  
10.14 Standby Servicer
    74  
Section 11 -Term Of Agreement
    75  
Section 12 -Miscellaneous
    75  
12.1 Notices
    75  
12.2 Survival
    77  

3



--------------------------------------------------------------------------------



 



         
12.3 Governing Law
    77  
12.4 Limitation on Interest
    77  
12.5 Invalid Provisions
    78  
12.6 Successors and Assigns
    78  
12.7 Amendment
    78  
12.8 Counterparts; Effectiveness
    78  
12.9 Lenders and Agent Not Fiduciaries
    78  
12.10 Return of Notes Receivable
    78  
12.11 Accounting Principles
    79  
12.12 Total Agreement
    79  
12.13 Litigation
    79  
12.14 Incorporation of Exhibits
    80  
12.15 Consent to Advertising and Publicity of Timeshare Documents
    80  
12.16 Directly or Indirectly
    80  
12.17 Headings
    80  
12.18 Gender and Number
    80  
Section 13 -Agent
    80  
13.1 Authorization and Action
    80  
13.2 Nature of Agent’s Duties
    80  
13.3 UCC Filings
    81  
13.4 Agent’s Reliance, Etc.
    81  
13.5 Agent and Affiliates
    82  
13.6 Credit Decision
    82  
13.7 Indemnification
    82  
13.8 Successor Agent
    83  
13.9 Duty of Care
    83  
13.10 Delegation of Agency
    83  
13.11 Agent’s Responsibilities
    85  
13.12 Power of Attorney
    86  
13.13 Ratification and Confirmation
    87  
13.14 Estoppel
    87  
13.15 Participation Agreement
    88  
Section 14 -Special Conditions
    88  
14.1 Effective Date
    88  
14.2 Release
    88  

4



--------------------------------------------------------------------------------



 



CONSOLIDATED, AMENDED AND RESTATED
LOAN, SECURITY AND AGENCY AGREEMENT
     THIS CONSOLIDATED, AMENDED AND RESTATED LOAN, SECURITY AND AGENCY
AGREEMENT, dated as of August 5, 2005, entered into by and among SILVERLEAF
RESORTS, INC. (as “Borrower”), the parties, including TEXTRON FINANCIAL
CORPORATION (“TFC”), a Delaware corporation, which execute and deliver this
Agreement in their respective capacities as lenders hereunder (collectively, the
“Lenders” and each individually, a “Lender”) and TEXTRON FINANCIAL CORPORATION
as facility agent and collateral agent (“Agent”).
W I T N E S S E T H:
     WHEREAS, Borrower and TFC entered into an Amended and Restated Loan,
Security and Agency Agreement (Tranche A), dated as of April 30, 2002, as
amended to date (the “Tranche A Loan Agreement”), pursuant to which the Borrower
executed an Amended and Restated Secured Promissory Note in the original
principal amount of $56,894,400.00, dated April 30, 2002, in favor of TFC (the
“Tranche A Note”);
     WHEREAS, Borrower and Lenders entered into an Amended and Restated Loan,
Security and Agency Agreement (Tranche B), dated as of April 30, 2002, as
amended to date (the “Tranche B Loan Agreement”), pursuant to which Borrower
executed: (i) an Amended and Restated Secured Promissory Note in the original
principal amount of $40,305,200.00, dated April 30, 2002, in favor of TFC;
(ii) an Amended and Restated Secured Promissory Note in the original principal
amount of $7,899,500.00, dated April 30, 2002, in favor of Webster Bank,
currently known as Webster Bank, National Association; and (iii) a Secured
Promissory Note in the original principal amount of $7,899,500.00, dated
April 30, 2002, in favor of Bank of Scotland (singly and collectively the
“Tranche B Note”);
     WHEREAS, Borrower and TFC entered into an Amended and Restated Loan and
Security Agreement (Tranche C), dated as of April 17, 2001, as amended to date
(the “Tranche C Loan Agreement”, collectively with the Tranche A Loan Agreement
and the Tranche B Loan Agreement, the “Original Loan Agreement”), pursuant to
which Borrower executed an Amended and Restated Secured Promissory Note in the
original principal amount of $8,060,000.00, dated April 30, 2002, in favor of
TFC (the “Tranche C Note”, collectively with the Tranche A Note and the Tranche
B Note, the “Original Note”);
     WHEREAS, the Lenders and Borrower have agreed to enter into this Agreement,
as such term is hereafter defined, to consolidate, amend and restate the:
(i) Tranche A Loan Agreement; (ii) Tranche B Loan Agreement; and (iii) Tranche C
Loan Agreement;
     WHEREAS, pursuant to this Agreement, the Original Note will be replaced by
a Consolidated, Amended and Restated Secured Promissory Note or Notes in the
aggregate principal amount of $100,000,000.00 in favor of Agent, as agent for
each of the Lenders (singly and collectively the “Note”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, in connection with the Loans to be made by Lenders pursuant to
this Agreement, Textron Financial Corporation has agreed to act as facility
agent and collateral agent for the other Lenders and to perform such duties with
respect to the Loans as are expressly set forth herein;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the parties to this Agreement,
intending to be legally bound, agree as follows:
Section 1-Definition Of Terms
     Capitalized terms used in this Agreement are defined in this Section 1. The
definitions include the singular and plural forms of the terms defined.
     (a) Additional Eligible Resorts or Additional Eligible Resort. The terms
“Additional Eligible Resorts” and “Additional Eligible Resort” shall have the
meanings ascribed to such terms in Section 3.6 hereof.
     (b) Advance. A portion of the proceeds of the Loans advanced from time to
time by Lenders to Borrower in accordance with the terms of this Agreement.
     (c) Affiliate. Any party controlled by, controlling, or under common
control with, Borrower.
     (d) Agreement. This Consolidated, Amended and Restated Loan, Security and
Agency Agreement by and among Borrower, Agent and each Lender which executes
this Agreement (including the Exhibits and Schedules to it), as it may be
amended from time to time.
     (e) Assignment of Notes Receivable and Mortgages. The term “Assignment of
Notes Receivable and Mortgages” shall mean a recordable Collateral Assignment of
Notes Receivable and Mortgages, in the form attached hereto as Exhibit G, made
by Borrower in favor of Agent, as collateral agent for each Lender, evidencing
the assignment to Agent, as collateral agent for each Lender, of all of the
Pledged Notes Receivable and Mortgages.
     (f) Backup Servicing Agreement. Shall mean that certain Backup Servicing
Agreement dated as of April 10, 2001, as amended to date.
     (g) Borrowing Base. With respect to each Eligible Note Receivable, pledged
to Agent hereunder in connection with each Advance from and after the Effective
Date, an amount equal to seventy-five percent (75%) of the remaining principal
balance of each such Eligible Note Receivable.
     (h) Closing Date. The term “Closing Date” shall mean the date hereof.

2



--------------------------------------------------------------------------------



 



     (i) Code. The Uniform Commercial Code in force in the State of Rhode Island
as amended from time to time.
     (j) Collateral. Collectively, all now owned or hereafter acquired right,
title and interest of Borrower, in all of the following:
(i) Pledged Notes Receivable and all proceeds of or from them;
(ii) Mortgages and all proceeds of or from them;
(iii) Documents, instruments, accounts, chattel paper, and general intangibles
relating to the Pledged Notes Receivable and the related Mortgages;
(iv) All collateral under the Inventory Loan;
(v) The Silverleaf Finance II Stock;
(vi) The Silverleaf Finance II Subordinated Note;
(vii) All books, records, reports, computer tapes, disks and software relating
to the Collateral; and
(viii) Extensions, additions, improvements, betterments, renewals, substitutions
and replacements of, for or to any of the Collateral, wherever located, together
with the products, proceeds, issues, rents and profits thereof, and any
replacements, additions or accessions thereto or substitutions thereof.
     (k) Commitment. The term “Commitment” shall refer singly to the obligation
of each Lender to make a Loan or Loans to Borrower in an aggregate amount not to
exceed the Pro Rata Percentage for each Lender of each Advance and collectively
to all Loans to be made by all Lenders as provided herein. The Commitment as of
the Closing Date is set forth on Exhibit A hereto, and may from time to time be
increased by Agent and Lender upon written notice to Borrower. The maximum
aggregate Commitment of the Lenders hereunder shall be $100,000,000.00.
     (l) Common Elements. All common elements, including but not limited to any
limited common elements, as each such common element is defined or provided for
in the Declaration or other Timeshare Documents.
     (m) Custodian. Wells Fargo Bank, National Association having an address of
751 Kasota Ave, MAC# N9328-011, Minneapolis, MN 55414, or such other custodial
agent as may be approved by Agent in writing from time to time. Custodian shall
be Lender’s agent for the purpose of maintaining possession of all present and
future Collateral documents described in Section 3.5 hereof.

3



--------------------------------------------------------------------------------



 



     (n) Custodial Agreement. The Custodial and Collateral Agency Agreement,
dated as of January 13, 2005 by and among Agent, as Agent for each Lender,
Borrower and Custodian, pursuant to which the Custodian is to maintain
possession of all present and future Collateral documents described in
Section 3.5 hereof, or any custodial agreement entered into as a replacement of
such agreement..
     (o) Debtor Relief Laws. Any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, reorganization or similar
law, proceeding or device providing for the relief of debtors from time to time
in effect and generally affecting the rights of creditors.
     (p) Declaration or Declarations. With respect to each Resort, the
applicable Declaration or Declarations described on Schedule 1.1(p) attached
hereto.
     (q) Declarant Rights. Shall mean the rights of the declarant in the
Declaration for each Resort.
     (r) Default. An event or condition the occurrence of which immediately is
or, with a lapse of time or the giving or notice or both, becomes an Event of
Default.
     (s) Default Rate. The term “Default Rate” shall have the meaning given to
such term in the Note.
     (t) Division or Commission. The governmental authority of each state in
which a Resort is located, having jurisdiction over the establishment and
operation of the Resorts in question and the sale of Intervals at such Resort.
     (u) EBITDA. The term EBITDA means, with respect to any Person for any
period: (a) the sum of (i) net income (but excluding any extraordinary gains or
losses or any gains or losses from the sale or disposition of assets other than
in the ordinary course of business), (ii) interest expense, (iii) depreciation
and amortization and other non-cash items properly deducted in determining net
income, and (iv) federal, state and local income taxes, in each case for such
Person for such period, computed and calculated in accordance with GAAP minus
(b) non-cash items properly added in determining net income, in each case for
the corresponding period.
     (v) Effective Date. The term “Effective Date” shall have the meaning given
in Section 14.1 hereof.
     (w) Eligible Notes Receivable. Those Pledged Notes Receivable which satisfy
each of the following criteria:
(i) Borrower shall be the sole payee;
(ii) it arises from a bona fide sale by Borrower of one or more Intervals;

4



--------------------------------------------------------------------------------



 



(iii) the Interval sale from which it arises shall not have been cancelled by
Purchaser, and any statutory or other applicable cancellation or rescission
period shall have expired and the Interval sale is otherwise in compliance with
this Agreement;
(iv) it is secured by a Mortgage on the purchased Interval;
(v) principal and interest payments on it are payable to Borrower in legal
tender of the United States;
(vi) payments of principal and interest on it are payable in equal monthly
installments;
(vii) it shall have an original term of no more than one hundred twenty
(120) months;
(viii) a cash down payment has been received from Purchaser or the maker in an
amount equal to at least ten percent (10%) of the actual purchase price of each
Interval, and Purchaser shall have received no cash or other rebates of any
kind;
(ix) no monthly installment is more than thirty (30) days contractually past due
at the time of an Advance in respect of such Eligible Note Receivable, or more
than sixty (60) days contractually past due at any time;
(x) the rate of interest payable on the unpaid balance is at least the rate
required so that when the Advance is made in respect of such Eligible Note
Receivable the average interest rate on all Eligible Notes Receivable in respect
of which Advances are outstanding shall not be less than twelve and one-half
percent (12.5%) per annum at any time;
(xi) Purchaser of the related Interval has immediate access, for the timeshare
“unit week” related to such purchase, to the Interval described in the Mortgage
securing such Eligible Note Receivable, which Interval has been completed,
developed, and furnished in accordance with the specifications provided in the
Purchaser’s purchase contract, public offering statement and other Timeshare
Documents; and Purchaser has, subject to the terms of the Declaration, purchase
contract, public offering statement and other Timeshare Documents, complete and
unrestricted access to the related Interval and the Resort;
(xii) neither Purchaser of the related Interval or any other maker of the Note
is an Affiliate of, or related to, or employed by Borrower;
(xiii) Purchaser or other maker has no claim against Borrower and no defense,
set-off or counterclaim with respect to the Note Receivable;

5



--------------------------------------------------------------------------------



 



(xiv) the maximum remaining principal balance of any such Note Receivable shall
not exceed $35,000 and the total maximum remaining principal balance of the
Notes Receivable executed by any one Purchaser or other maker shall not exceed
$60,000 in the aggregate (or such greater amount as may be approved in writing
in advance by Agent);
(xv) it is executed by a U.S. or Canadian resident; provided, however, that no
more than ten percent (10%) of the outstanding principal balance of all Eligible
Notes Receivable shall at any time be comprised of Notes Receivable executed by
Canadian residents, and, to the extent such outstanding principal balance of
such Notes exceeds ten percent (10%), they shall not be considered Eligible
Notes Receivable;
(xvi) the original of such Note Receivable has been endorsed to Agent and
delivered to the Custodian as provided in this Agreement, and the terms thereof
and all instruments related thereto shall comply in all respects with all
applicable federal and state laws and the regulations promulgated thereunder;
(xvii) the Unit in which the timeshare Interval being financed or evidenced by
such Note Receivable is located, shall not be subject to any Lien which is not
previously consented to in writing by Agent; and
(xviii) If the loan is a newly originated Eligible Note Receivable which is
replacing an existing Eligible Note Receivable pledged as Collateral under the
Agreement and the proceeds have been used to finance the purchase of an Interval
which is being upgraded by the Purchaser to a more expensive Interval:
(1) the principal balance of the existing Eligible Note Receivable which is
being upgraded may still be included for purposes of calculating the Borrowing
Base for a period of time expiring on the earlier to occur of (i) the 31st day
after the consumer documents effecting the upgrade have been executed or
(ii) the date on which any payment on such Eligible Note Receivable becomes
thirty (30) or more days past due;
(2) on or before the second business day after the expiration of the statutory
rescission period in connection with any consumer documents executed effecting
any upgrade involving an Eligible Note Receivable and in any event within ten
(10) days of such upgrade, the Borrower shall deliver to the Agent or its
designee the original of the new promissory note, comparable instrument or
installment sale contract executed in connection with such upgrade duly endorsed
in blank by the Borrower and the Borrower will cause all payments made with
respect to such new promissory

6



--------------------------------------------------------------------------------



 



note, comparable instrument or installment sale contract to be forwarded to the
lockbox; and
(3) any new upgraded Note Receivable involving a prior Eligible Note Receivable
shall only be included as part of the Borrowing Base if the prior Eligible Note
Receivable has been removed from the Borrowing Base and the new upgraded Note
Receivable satisfies all conditions for an Eligible Note Receivable.
     (x) Encumbered Intervals. The Intervals subject to the Mortgages.
     (y) Environmental Laws. Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time (“CERCLA”), the Resource
Conservation and Recovery Act of 1976, as amended from time to time (“RCRA”),
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
federal Clean Air Act, the federal Clean Water Act, the federal Safe Drinking
Water Act, the federal Toxic Substances Control Act, the federal Hazardous
Materials Transportation Act, the federal Emergency Planning and Community Right
to Know Act of 1986, the federal Endangered Species Act, the federal
Occupational Safety and Health Act of 1970, the federal Water Pollution Control
Act, all state and local environmental laws, rules and regulations of each state
in which a Resort is located, as all of the foregoing legislation may be amended
from time to time, and any regulations promulgated pursuant to the foregoing;
together with any similar local, state or federal laws, rules, ordinances or
regulations either in existence as of the date hereof, or enacted or promulgated
after the date of this Agreement, that concern the management, control, storage,
discharge, treatment, containment, removal and/or transport of Hazardous
Materials or other substances that are or may become a threat to public health
or the environment; together with any common law theory involving Hazardous
Materials or substances which are (or alleged to be) hazardous to human health
or the environment, based on nuisance, trespass, negligence, strict liability or
other tortious conduct, or any other federal, state or local statute,
regulation, rule, policy, or determination pertaining to health, hygiene, the
environment or environmental conditions.
     (z) Environmental Indemnification Agreement. The term “Environmental
Indemnification Agreement” shall mean the Environmental Indemnification
Agreement made by Borrower to Lenders pursuant to this Original Loan Agreement,
as the same may be amended from time to time.
     (aa) Exchange Company. Resort Condominiums International, Inc. (“RCI”).
     (bb) Event of Default. Defined in Section 8.1 of this Agreement.
     (cc) Final Maturity Date. The term “Final Maturity Date” shall mean the
earlier of (a) June 30, 2011 or (b) the weighted average maturity date of the
Pledged Notes Receivable pledged as Collateral as of the end of the Revolving
Loan Term, as determined by the Agent in its reasonable discretion.

7



--------------------------------------------------------------------------------



 



     (dd) Financial Statements. The tax returns and balance sheets and
statements of income and expense of Borrower, and the related notes and
schedules delivered by Borrower to Agent prior to the date of this Agreement and
provided for in Section 4.4(c) of this Agreement; and quarterly and annual
financial statements and reports required to be provided to Lenders pursuant to
Section 7.1(h).
     (ee) GAAP. Generally accepted accounting principles, applied on a
consistent basis, as described in Opinions of the Accounting Principles Board of
the American Institute of Certified Public Accountants and/or in statements of
the Financial Accounting Standards Board which are applicable in the
circumstances as of the date in question.
     (ff) Hazardous Materials. “Hazardous substances,” “hazardous waste” or
“hazardous constituents,” “toxic substances”, or “solid waste”, as defined in
the Environmental Laws, and any other contaminant or any material, waste or
substance which is petroleum or petroleum based, asbestos, polychlorinated
biphenyls, flammable explosives, or radioactive materials.
     (gg) Interest Rate. The Interest Rate on the Note shall be a variable rate,
adjusted as of each Prime Rate Determination Date, equal to the sum of the Prime
Rate, determined as of each Prime Rate Determination Date, plus one percent
(1.0%) per annum, provided, however, that at no time shall the Interest Rate be
less than six percent (6.0%) per annum.
     (hh) Interval. With respect to each Resort the undivided fractional fee
interval ownership interest as a tenant-in-common (sometimes referred to in the
Timeshare Documents as a vacation ownership interest, condoshare interest, or
condoshare week) in a Unit sold to a Purchaser by delivery of a deed for a
time-share period per calendar year (or, in the case of a biennial use period,
per alternate calendar year) of one week (as defined in the Declaration),
together with all appurtenant rights and interests, including, without
limitation, appurtenant rights to use Common Elements, and easement, license,
access and use rights in and to all Resort facilities and amenities (as
described in the Declaration), all as more particularly described in the
Declaration or other Timeshare Documents. Notwithstanding the foregoing, the
term “Interval” shall also include, with respect to the Oak N’ Spruce Resort
only, the beneficial interest in the entity which owns each of the Units at the
Oak N’ Spruce Resort, as evidenced by the delivery to the Purchaser of any such
beneficial interest of a certificate of beneficial interest for a timeshare
period per calendar year (or, in the case of biennial use period, per alternate
calendar year) of one week (as defined in the Oak N’ Spruce Resort Declaration),
together with all pertinent rights and interests, including, without limitation,
a pertinent right to use Common Elements, and easements, license, access and use
rights in and to all Oak N’ Spruce Resort facilities and amenities, all as more
particularly described in the Declaration or other Timeshare Documents for the
Oak N’ Spruce Resort.
     (ii) Inventory Loan. The term “Inventory Loan” shall mean that certain
$21,000,000 time share interval inventory loan provided by TFC to Borrower

8



--------------------------------------------------------------------------------



 



pursuant to that certain Amended and Restated Loan and Security Agreement dated
as of March 5, 2004, as amended to date, (the “Inventory Loan Agreement”). The
terms “Existing Inventory Loan” and “New Inventory Loan” shall have the meanings
given in the Inventory Loan Agreement.
     (jj) Inventory Mortgage or Inventory Mortgages. The term “Inventory
Mortgage” or “Inventory Mortgages” shall mean singly and collectively, a
properly recorded, first priority mortgage, deed of trust, deed to secure debt,
assignment of beneficial interest or other security instrument, as applicable,
executed and delivered by Borrower to Agent encumbering all of the right, title
and interest of the Borrower in the Intervals and Common Elements, and related
or appurtenant easement, access and use rights and benefits, that is collateral
under the Inventory Loan.
     (kk) Lien. Any interest in property securing an obligation owed to, or
claim by, a Person other than the owner of such property, whether such interest
arises in equity or is based on the common law, statute, or contract.
     (ll) Loan or Loans. The terms “Loan” and “Loans” mean, as the context
requires, singly each loan and collectively all loans made by TFC to Borrower
prior to the Effective Date pursuant to the Original Loan Agreement. The term
“Loan” shall also mean, as the context requires, collectively all Loans made to
Borrower hereunder.
     (mm) Loan Documents. Collectively, this Agreement and the following
documents and instruments listed below as such agreements, documents,
instruments or certificates may be amended, renewed, extended, restated or
supplemented from time to time.
(i) This Agreement;
(ii) The Note;
(iii) The Environmental Indemnification Agreement;
(iv) The Assignment of Notes Receivable and Mortgages;
(v) Borrower’s Certificate and Request for Advance;
(vi) The Lockbox Agreement;
(vii) The Custodial Agreement;
(viii) The Stock and Subordinated Note Pledge Agreement;
(ix) The Standby Servicing Agreement Assignment;
(x) Financing Statements; UCC financing statements covering the Collateral, to
be filed with the Texas Secretary of State and the Secretary

9



--------------------------------------------------------------------------------



 



of State and/or such other office where UCC financing statements are required to
be filed pursuant to the Code; and
(xi) Other Items; Such other agreements, documents, instruments, certificates
and materials as Agent may request to evidence the Obligations; to evidence and
perfect the rights and Liens and security interests of Agent, as agent for
Lenders, contemplated by the Loan Documents, and to effectuate the transactions
contemplated herein, as such agreements, documents, instruments or certificates
may be hereafter amended, renewed, extended, restated or supplemented from time
to time.
     (nn) Loan Year. The period commencing on the Effective Date through the
last day of the next full twelve calendar month period and each successive
twelve calendar month period thereafter during the Loan Term.
     (oo) Lockbox Agent. JP Morgan Chase Bank, a New York banking association
having a place of business at 2200 Ross Avenue, Dallas, Texas 75201, or such
other financial institution as may be approved by Agent in writing from time to
time.
     (pp) Lockbox Agreement. The Lockbox and Servicing Agreement, dated as of
December 16, 1999, by and among Borrower, Lenders, Agent, Servicing Agent and
Lockbox Agent, pursuant to which the Lockbox Agent is to provide lockbox,
reporting and related services and is to provide for the receipt of payments on
the Notes Receivable and the disbursement of such payments to Agent.
     (qq) Mandatory Prepayment. Any prepayment required by Section 2.5(b) of
this Agreement.
     (rr) Marketing and Sales Expenses. Shall mean all promotion, lead
generation, sales commissions and all other marketing expenses incurred or paid
by Borrower pursuant to any marketing agreements or otherwise.
     (ss) Mortgage. A properly recorded, first priority mortgage, deed of trust,
deed to secure debt, assignment of beneficial interest or other security
instrument, as applicable, executed and delivered by each Purchaser to Borrower,
securing a Pledged Note Receivable and encumbering all of the right, title and
interest of such Purchaser in the related Encumbered Interval and Common
Elements, and related or appurtenant easement, access and use rights and
benefits. Agent acknowledges that assignments of beneficial interest executed by
Purchasers of Intervals at Oak N’ Spruce Resort after July 2004 will not be
recorded.
     (tt) Net Securitization Cash Flow. All right, title and interest of
Silverleaf Finance II, Inc., a wholly owned subsidiary of Borrower, in any
excess cash flow derived from the Notes Receivable sold by Borrower to
Silverleaf Finance II, Inc. and then sold by Silverleaf Finance II, Inc. to
Textron Financial Corporation, as Group Two Lender under the Silverleaf Finance
II Documents.

10



--------------------------------------------------------------------------------



 



     (uu) Note. The term “Note” shall have the meaning given in the recitals
hereto.
     (vv) Note Receivable. A promissory note executed in favor of Borrower in
connection with a Purchaser’s acquisition of an Interval.
     (ww) Obligations. All amounts due or becoming due to each Lender in respect
of the Loan or Loans under any of the Loan Documents, including principal,
interest, prepayment premiums, contributions, taxes, insurance, loan charges,
custodial fees, attorneys’ and paralegals’ fees and expenses and other fees or
expenses incurred by a Lender or advanced to or on behalf of Borrower by a
Lender pursuant to any of the Loan Documents, and the prompt and complete
payment and performance by Borrower of all obligations, indebtedness and
liabilities pursuant to this Agreement or any of the Loan Documents or otherwise
     (xx) Operating Contract or Operating Contracts. As defined in Section 6.20.
     (yy) Operating Expenses. Shall mean the total of all expenditures, computed
in accordance with Generally Accepted Accounting Principles, of whatever kind
relating to the ownership, operation, maintenance and management of the Resorts
that are incurred on a regular monthly or other periodic basis, including,
without limitation, utilities, ordinary and capital repairs and maintenance,
insurance premiums, license fees, property taxes and assessments, management
fees, payroll and related taxes, computer processing charges, operational
equipment or other lease payments as approved by Agent, and other similar costs.
     (zz) Participant. Participant shall mean, singly and collectively, any bank
or other entity, which is indirectly or directly funding any Lender with respect
to the Loan, in whole or in part, including, without limitation, any direct or
indirect assignee of, or participant in, the Loan.
     (aaa) Payment Authorization Agreement. Pre-authorized electronic debit
agreement by a Purchaser for payment of a Note Receivable.
     (bbb) Person. An individual, partnership, corporation, limited liability
company, trust, unincorporated organization, other entity, or a government or
agency or political subdivision thereof.
     (ccc) Pledged Notes Receivable. Any Note Receivable which at any time has
been pledged to Agent on behalf of Lenders by Borrower pursuant to this
Agreement or any of the Loan Documents.
     (ddd) Prescribed Laws. The term “Prescribed Laws” shall mean, collectively,
(a) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107 56)
(the USA PATRIOT Act), (b) Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With

11



--------------------------------------------------------------------------------



 



Persons Who Commit, Threaten to Commit, or Support Terrorism, (c) the
International Emergency Economic Power Act, 50 U.S.C. § 1701 et seq., (d) the
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and (d) all other Legal
Requirements relating to money laundering or terrorism, and, in each case, any
Executive Orders or regulations promulgated under any such laws.
     (eee) Prime Rate Determination Date. The term “Prime Rate Determination
Date” shall mean the first day of each month, provided, however, that if the
first day of any month is not a Business Day, than the Prime Rate Determination
Date for such month shall be the Business Day immediately preceding the first
day of the month in question. Notwithstanding the foregoing, the initial Prime
Rate Determination Date shall be the Effective Date.
     (fff) Prime Rate. The highest prime rate of interest from time to time
announced or published in the Money Rates column of the Wall Street Journal
(Eastern Edition) (the “WSJ”). In the event that the prime rate established by
the WSJ shall no longer be available, due to either the nonexistence of the WSJ
or the WSJ’s failure to publish a prime rate, then the Prime Rate shall be the
highest prime rate published by a major money center bank selected by Lender.
     (ggg) Property or Properties. Any interest in any kind of property or
asset, whether real, personal or mixed, tangible or intangible.
     (hhh) Pro Rata Percentage. The applicable percentage of the Loan that each
Lender has agreed to make to Borrower pursuant to this Agreement as set forth in
Exhibit A hereto, as such percentage may from time to time be amended by Agent
and the applicable Lender.
     (iii) Purchase Price. The total purchase price of a timeshare Interval, as
set forth in the Timeshare Documents and Note Receivable relating to the
purchase of such Interval.
     (jjj) Purchaser. Any Person who purchases one or more Intervals.
     (kkk) Quarterly Financial Report. Individually and collectively, as
applicable, the financial reports delivered in accordance with
Section 7.1(h)(i).
     (lll) Resort or Resorts (also “Eligible Resort” or “Eligible Resorts”).
Individually and collectively, as applicable, each or all of the interval
ownership and time-share projects consisting of: (i) (A) Holly Lake Ranch,
Hawkins, Texas; (B) Piney Shores Resort, Conroe, Texas; (C) Lake O’ The Woods,
Flint, Texas; (D) Hill Country Resort, Canyon Lake, Texas; (E) Ozark Mountain
Resort, Kimberling City, Missouri; (F) Holiday Hills Resort, Branson, Missouri;
(G) Fox River Resort, LaSalle County, Illinois; (H) Timber Creek Resort,
Jefferson County, Missouri (I) Oak N’ Spruce Resort, South Lee, Massachusetts;
(J) Apple Mountain Resort, Habersham County, Georgia; (K) The Villages, Flint,
Texas; (L) Silverleaf’s Seaside Resort, Galveston County, Texas; (M) Orlando
Breeze Resort, Polk County, Florida (also sometimes individually and
collectively referred to herein as the “Existing Resorts”) and

12



--------------------------------------------------------------------------------



 



     (ii) subject to Agent’s prior written approval and satisfaction by Borrower
of the conditions precedent set forth in Sections 3.6 and 4.4 hereof, the
Additional Eligible Resorts. The term “Resort” or “Resorts” includes, among
other things, the undivided annual or (biennial) timeshare ownership interests
(Intervals) in the respective Resorts, and the appurtenant exclusive rights to
use Units in one or more buildings or phases and all appurtenant or related
properties, amenities, facilities, equipment, appliances, fixtures, easements,
licenses, rights and interests, including without limitation, the Common
Elements, as established by and more fully defined and described in the
respective Declarations, and the other Timeshare Documents.
     (mmm) Revenues. Shall mean all proceeds from the sale of Intervals,
regardless of whether such proceeds are in the form of cash or Notes Receivable.
     (nnn) Revolving Loan Term. Shall mean the period commencing on the
Effective Date and ending on June 30, 2008.
     (ooo) Security. Shall have the same meaning as in Section 2(1) of the
Securities Act of 1933, as amended.
     (ppp) Servicing Agent. Agent’s exclusive agent, which shall be such Person
or Persons designated by Borrower and approved by Agent in its sole discretion,
for the purposes of billing and collecting amounts due on account of the Pledged
Notes Receivable, providing reports pursuant to the Lockbox Agreement and
performing other servicing functions not performed by the Lockbox Agent.
Borrower shall be the Servicing Agent until: (i) an Event of Default shall have
occurred and Agent replaces Borrower as Servicing Agent as provided in
Section 9.1 (i); or (ii) Agent elects to appoint the Standby Servicer in
accordance with Section 10.14 hereof.
     (qqq) Silverleaf Club. Shall mean Silverleaf Club, a Texas non-profit
corporation.
     (rrr) Silverleaf Finance II Documents. Shall mean the SPV Loan Agreement,
the Developer Transfer Agreement, the Demand Notes and all other agreements or
documents executed in connection with the TFC Conduit Loan, as each may be
amended, restated or otherwise modified from time to time.
     (sss) Silverleaf Finance II Stock. Shall mean all equity interests in
Silverleaf Finance II, Inc., all documents, certificates or instruments
representing any of the foregoing and all cash, securities, dividends, rights
and other property at any time received or receivable in respect of or in
exchange for the foregoing, and all proceeds of the foregoing.
     (ttt) Silverleaf Finance II Subordinated Note. Shall mean the Subordinated
Note, dated as of December 19, 2003, payable by SPV to the order of Silverleaf
Resorts, Inc., and any other promissory note issued in replacement or
restatement thereof, or otherwise issued to evidence SPV’s obligation to pay the
deferred purchase price of Receivables under the Developer Transfer Agreement
which is part of

13



--------------------------------------------------------------------------------



 



the Silverleaf Finance II Documents, in each case as amended or otherwise
modified from time to time, and all proceeds of the foregoing.
     (uuu) Silverleaf Finance II Stock and Subordinated Note Pledge Agreement.
Shall mean the agreement pursuant to which the Silverleaf Finance II Stock and
the Silverleaf Finance II Subordinated Note is pledged to Agent, as agent for
each Lender, as security for the Loan.
     (vvv) SPV. Shall mean Silverleaf Finance II, Inc., a Delaware corporation.
     (www) SPV Assets. Shall mean all assets sold or conveyed by Borrower to the
SPV pursuant to the Silverleaf Finance II Documents.
     (xxx) Standby Servicer. Shall mean the Person selected by Agent to act as
standby servicer in accordance with this Agreement. The current Standby Servicer
is Concord Servicing Corporation.
     (yyy) Standby Servicing Agreement. Shall mean the agreement pursuant to
which the Standby Servicer shall provide servicing functions with respect to the
Pledged Notes Receivable in accordance with Sections 9.1(i) and 10.14 hereof.
     (zzz) Stock and Subordinated Note Pledge Agreement. Shall mean the
agreement pursuant to which all issued and outstanding shares of Silverleaf
Finance II, Inc.’s capital stock and all right, title and interest in such
shares, all certificates, instruments or other documents evidencing or
representing the same and all dividends and distributions therefrom, including
dividends and distributions paid in stock (the “Silverleaf Finance II, Inc.
Stock”), and the subordinated note evidencing Silverleaf Finance II, Inc.’s
obligation to pay the deferred purchase price of the receivables under the
Silverleaf Finance II Documents are pledged to Agent, as agent for each Lender,
as security for the Loan.
     (aaaa) Survey. A plat or survey of the Resorts prepared by a licensed
surveyor acceptable to Agent and in a form acceptable to Agent.
     (bbbb) Term. The period beginning on the Effective Date and ending on the
Final Maturity Date.
     (cccc) TFC Conduit Loan. Shall mean that certain loan facility provided by
Textron Financial Corporation (TFC) to SPV in accordance with the terms of the
Silverleaf Finance II Documents.
     (dddd) Timeshare Act. Any statute, act, regulation, ordinance, rule or law
applicable to the establishment and operation of the Resorts and the sales of
the Intervals.

14



--------------------------------------------------------------------------------



 



     (eeee) Timeshare Documents. Any registration statement required under any
Timeshare Act approving the establishment and operation of the Resorts and the
sales of Intervals.
     (ffff) Timeshare Owners’ Association. With respect to each Resort, the
applicable not-for-profit corporations described on Schedule 1.1(yyy).
     (gggg) Tangible Net Worth. Tangible Net Worth means, with respect to any
Person, the amount calculated in accordance with GAAP as: (i) the consolidated
net worth of such Person and its consolidated subsidiaries, minus (ii) the
consolidated intangibles of such Person and its consolidated subsidiaries,
including, without limitation, goodwill, trademarks, tradenames, copyrights,
patents, patent allocations, licenses and rights in any of the foregoing and
other items treated as intangible in accordance with GAAP. Notwithstanding the
foregoing, if subsequent to the Effective Date deferred sales are no longer
considered an asset under GAAP, Agent agrees, at the request of Borrower, to
determine, in its reasonable discretion, whether deferred sales should continue
to be considered an asset for purposes of determining Borrower’s Tangible Net
Worth.
     (hhhh) Total Interest Expense. For any period, the aggregate amount of
interest required to be paid or accrued by Borrower and its subsidiaries during
such period on all indebtedness of Borrower and its subsidiaries outstanding
during all or any part of such period, whether such interest was or is required
to be reflected as an item of expense or capitalized, including payments
consisting of interest in respect of any capitalized lease, or any synthetic
lease and including commitment fees, agency fees, facility fees, balance
deficiency fees and similar fees or expenses in connection with the borrowing of
money.
     (iiii) Transfer Account. The account established by Agent to which all
Loans by Lenders will be made.
     (jjjj) UCC Financing Statements. The UCC-1 Financing Statements, naming
Borrower as debtor and Agent as secured party on behalf of Lenders, heretofore
or hereafter filed in connection with the Loans and all amendments thereto.
     (kkkk) Unit. With respect to each Resort, one living unit in a building
incorporated into the Resort pursuant to the Declaration, together with all
related or appurtenant Common Elements and related or appurtenant interests in
services, easements and other rights or benefits, as described and provided for
in the Declaration, including but not limited to the right to use the Resort
amenities and facilities in accordance with the Timeshare Documents.
Section 2-The Loan
     2.1 Facility Fee. Borrower acknowledges and agrees that a facility fee in
the amount of one half percent (0.5%) of the Lenders’ Commitment as set forth on
Exhibit A hereto is due and payable to Agent. Borrower acknowledges, agrees and
confirms that Lender has earned such facility fee notwithstanding whether the
Loan or any portion is funded and further agrees that the facility fee shall be
payable by Borrower to Agent from the proceeds of the initial Advance

15



--------------------------------------------------------------------------------



 



hereunder. The initial Advance, which shall be in an amount at least equal to
the facility fee, shall occur on the date that this Agreement becomes effective,
and replaces the Original Loan Agreement.
     Borrower further acknowledges and agrees that upon each increase of the
Lenders’ Commitment in accordance with Section 1(k), an additional facility fee
in the amount of one half percent (0.5%) of such increase shall be due and
payable to Agent. Borrower acknowledges, agrees and confirms that Lender(s)
shall have earned such facility fee notwithstanding whether the Loan or any
portion is funded and further agrees that such facility fee shall be payable by
Borrower from the proceeds of the next Advance after such increase or, if
sooner, within 30 days after such increase.

  2.2   Revolving Loan and Lending Limits.

     (a) Lenders. Borrower and TFC agree that no party other than TFC will
execute this Agreement in the capacity of Lender without the prior written
consent of Borrower.
     (b) Revolving Loan. Upon the terms and subject to the conditions set forth
in this Agreement, each Lender agrees severally, at any time and from time to
time during the Revolving Loan Term, to make a loan or loans to Borrower, and
Borrower may borrow, repay and reborrow during the Revolving Loan Term, in an
aggregate amount not to exceed at any time the lesser of each Lender’s Pro Rata
Percentage of: (i) the Borrowing Base; or (ii) such Lender’s Commitment as set
forth on Exhibit A hereto, which may from time to time be increased by Agent and
Lender upon written notice to Borrower.
     (c) Lending Limits. Borrower acknowledges, agrees and confirms that the
obligations of all Lenders, including TFC, to make Loans under this Agreement to
Borrower is limited to the lesser of: (i) the Borrowing Base or (ii) the maximum
aggregate Commitment of $100,000,000.00. Borrower further acknowledges, agrees
and confirms that the obligation of each Lender, including TFC, to make loans
hereunder to Borrower is limited to: (i) with respect to each Advance hereunder,
each Lender’s Pro Rata Percentage of any such Advance hereunder and (ii) with
respect to all Advances made hereunder, such Lender’s obligation hereunder shall
be limited to its Commitment as set forth on Exhibit A hereto, which may from
time to time be increased by Agent and Lender upon written notice to Borrower.
     (d) Making of Loans. Each Loan by a Lender shall be made ratably in
accordance with each Lender’s respective Pro Rata Percentage, provided, however,
that the failure of any Lender to make any required Loan shall not in itself
relieve any other Lender of its obligation to make any required Loan hereunder.
Likewise, no Lender, including TFC, shall be responsible or liable for the
failure of any other Lender to make any Loan required to be made by such other
Lender, nor shall any Lender, including TFC, be obligated to make any Loan or
Loans in excess of its respective Pro Rata Percentage, but not in excess of its
Commitment, in the event that any other Lender fails or refuses to make a Loan
or Loans as provided hereunder. As and when additional

16



--------------------------------------------------------------------------------



 



Lenders, other than TFC, execute and deliver this Agreement, then (A) such
additional Lenders shall be deemed to have simultaneously purchased from each of
the other Lenders which has previously executed and delivered this Agreement, a
share in such other Lenders’ Loans so that the amount of the Loans of all
Lenders shall be pro rata as otherwise set forth above and (B) such other
adjustments shall be made from time to time as shall be equitable to insure that
the Advances to Borrower are made ratably by each Lender in accordance with its
respective Pro Rata Percentage.
          (e) Note Evidencing Borrower’s Obligations. Borrower’s obligations to
pay the principal of and interest on the Loan or Loans made by each Lender shall
be evidenced by the Note to Agent, as agent for each Lender, which Note shall be
dated as of the date hereof and be in the principal amount of $100,000,000.00.
The Note will mature on the Final Maturity Date, bear interest as provided in
Section 2.3 hereof and be otherwise entitled to the benefits of this Agreement.
Notwithstanding the stated principal amount of the Note, the aggregate
outstanding principal amount of the Loan at any time shall be the aggregate
principal amount owing on the Note at such time. Agent shall and is hereby
authorized to record on the grid attached to the Note (or, alternatively, in its
internal books and records) the date and amount of each Advance made by Lenders,
the interest rate and interest period applicable thereto and each repayment
thereof; and such grid or other books and records shall, as between Borrower and
each Lender, absent manifest error, constitute prima facie evidence of the
accuracy of the information contained therein. Failure by Agent to so record any
Advance made by Lenders (or any error in such recordation) or any payment
thereon shall not affect the Obligations of Borrower under this Agreement or
under the Note and shall not adversely affect Lender’s rights under this
Agreement with respect to the repayment thereof. At the election of any Lender,
Borrower shall execute and deliver to such Lender a note in a stated principal
amount equal to such Lender’s Pro Rata Percentage of the Loan, which such note
or notes shall be on the same terms and conditions as provided above and which
note or notes shall be included within the definition of “Note” as such term is
used herein.
          (f) Notice of Advances.
(i) Upon receipt by Agent from Borrower of a written request for Advance in
accordance with Section 5 hereof and Borrower’s satisfaction of the requirements
set forth in Section 5 hereof, Agent shall give a written notice (a “Notice of
Borrowing”) to each Lender, (which Notice of Borrowing shall be given to each
Lender not less than two (2) business days prior to the date of the proposed
Advance), setting forth: (i) the total amount of the Advance requested by
Borrower; (ii) the aggregate amount of all Loans previously made by each
respective Lender; (iii) the outstanding principal balance of the Loan; (iv) the
current Interest Rate as determined in accordance with Section 2.3 hereof;
(v) each such Lender’s Pro Rata Percentage of the requested Advance and (vi) the
date on which such Advance is to be made; or

17



--------------------------------------------------------------------------------



 



(ii) at its option, the Agent shall provide to each Lender: (A) each month by
the close of business on the fifth (5th) business day following receipt by Agent
from Borrower, but in no event later than the 30th day of the month: (i) an
updated borrowing base report (a “Borrowing Base Report”) in the form attached
as Exhibit B; and (ii) an updated trial balance and aging report for the Pledged
Notes Receivable (a “Collateral Data Report”); and (B) by the close of business
on the tenth (10th) business day following receipt by Agent from Borrower of the
Borrowing Base Report and the Collateral Data Report: (i) a summary of all
Advances made by Agent during the immediately preceding month (a “Summary of
Weekly Advances”); and (ii) a summary report of Advances and repayments or
collections for the immediately preceding month and a calculation of the net
Lender’s Advance required of such Lender with respect to all Advances made
during the immediately preceding month (a “Lender Advance Report”).
          (g) Disbursement of Funds.
(i) If notice of Advances is provided in accordance with Section 2.2(g)(i)
above, then after receiving a Notice of Borrowing from Agent, each Lender shall,
not later than 11:00 a.m., Eastern Standard Time, on the date specified in such
Notice of Borrowing on which the proposed Advance is to be made, wire transfer
to Agent at the Transfer Account, in immediately available funds, an amount
equal to each such Lender’s Pro Rata Percentage of the proposed Advance as set
forth in the Notice of Borrowing. Upon Agent’s receipt of funds from each Lender
equal to the amount of the requested Advance, and subject to Borrower’s
compliance with the terms and conditions of this Agreement, Agent shall disburse
the Advance to Borrower by wire transfer of funds as directed in writing by
Borrower. If Agent shall not receive funds from any Lender as set forth above,
then the amount of the Advance in question shall be automatically reduced by an
amount equal to the missing Lender’s Pro Rata Percentage of the Advance in
question, and Agent shall, subject to Borrower’s compliance with the terms and
conditions of this Agreement, disburse the Advance in the reduced amount to
Borrower by wire transfer of funds as directed in writing by Borrower. Agent, in
its sole and absolute discretion, may (but shall not be obligated to) make the
full amount of the requested Advance available to Borrower prior to the receipt
by Agent from one or more Lenders of funds representing such Lender’s or
Lenders’ Pro Rata Percentage of the Advance in question. If the funds
representing such Lender’s or Lenders’ Pro Rata Percentage of the Advance in
question are not received by Agent within two business days of the date of such
Advance, Borrower shall immediately, upon demand of Agent, repay such amount to
Agent. Nothing herein shall be deemed to relieve any Lender from its obligations
hereunder or to prejudice any rights Agent may have against any Lender as a
result of any Lender’s failure to make any Loan or Loans as provided herein; or

18



--------------------------------------------------------------------------------



 



(ii) If notice of Advances is provided in accordance with Section
2.2(f)(ii)above, then by the close of business on the third (3rd) business day
following such Lender’s receipt of the Lender Advance Report, such Lender shall
wire transfer to Agent at the Transfer Account, in immediately available funds,
the net amount due from such Lender as set forth in the Lender Advance Report.
If the funds representing such Lender’s amount of the Advance or Advances in
question are not received by Agent within five (5) business days of the date of
such Lender’s receipt of the Lender Advance Report, Borrower shall immediately,
upon demand of Agent, repay such amount to Agent. Nothing herein shall be deemed
to relieve any Lender from its obligations hereunder or to prejudice any rights
Agent may have against any Lender as a result of any Lender’s failure to make
any Loan or Loans as provided herein.
          2.3 Interest Rate. From and after the Effective Date, the aggregate
principal amount of all Advances, that are outstanding from time to time, shall
bear interest at the Interest Rate. Each Advance shall bear interest at the
Interest Rate as of the date of Agent’s wiring of funds to Borrower through the
date of Agent’s receipt of repayment of the Loan (if received by Agent later
than 12 noon, Eastern Standard Time, then interest accrual shall be through the
next Business Day following such receipt). Interest will accrue daily, and shall
be payable monthly in arrears. Immediately upon the occurrence of an Event of
Default and after the Final Maturity Date (if the Loan is not paid in full on
the Final Maturity Date), at Agent’s election in its sole discretion, the Loan
will bear interest at the Default Rate. Each Lender’s Loan shall bear interest
at the Interest Rate or the Default Rate as applicable as of the date funds are
received by Agent as provided in Section 2.2(g) through the date of Agent’s
wiring of repayment funds to each Lender in accordance with Sections 2.2(g) and
2.4(c).
          2.4 Payments. From and after the Effective Date, Borrower agrees
punctually to pay or cause to be paid to Agent, as agent for each Lender all
principal and interest due under each Note in respect of the Loans. Borrower
shall make the following payments on the Loan:
          (a) Monthly Payments. Borrower shall direct or otherwise cause all
makers of all Pledged Notes Receivable to pay all monies due thereunder to the
lockbox established pursuant to the Lockbox Agreement, or as otherwise required
by Agent. One hundred percent (100%) of the cleared funds collected from the
Pledged Notes Receivable each week will be paid to Agent by the Lockbox Agent
pursuant to the Lockbox Agreement, and will be applied by Agent first to the
payment of costs or expenses incurred by Agent pursuant to this Agreement in
creating, maintaining, protecting or enforcing the Liens in and to the
Collateral and in collecting any amounts due to any Lender in connection with
the Loan (“Collection Costs”) and the balance to each Lender in accordance with
the applicable percentage of the outstanding principal balance of the Loan that
each Lender has made (the “Pro Rata Payment Percentage”) as provided in
Section 2.6 hereof. Each Lender shall apply each such payment in the following
order: (i) to any interest accrued at the applicable Default Rate; (ii) then to
interest accrued and payable at the Interest Rate; and (iii) then to outstanding
principal. In the event that the cleared funds received by Agent are
insufficient to pay the amounts described in aforementioned clauses (i)-(ii),
then Borrower shall pay the difference to

19



--------------------------------------------------------------------------------



 



Agent on or before the fifth (5th) day of the following month. In the event
Borrower receives any payments on any of the Pledged Notes Receivable directly
from or on behalf of the maker or makers thereof, Borrower shall receive all
such payments in trust for the sole and exclusive benefit of Lenders; and
Borrower shall deliver to the Lockbox Agent all such payments (in the form so
received by Borrower) as and when received by Borrower, unless Agent shall have
notified Borrower to deliver directly to Agent all payments in respect of the
Pledged Notes Receivable which may be received by Borrower, in which event all
such payments (in the form received) shall be endorsed by Borrower to Agent as
agent for Lenders and delivered to Agent promptly upon Borrower’s receipt
thereof.
          (b) Final Payment. The entire outstanding principal amount of the
Loan, together with all other Obligations hereunder, shall be due and payable on
the Final Maturity Date.
          (c) Payments to Lender. Agent may at its sole and absolute discretion
either: (i) promptly upon receipt wire transfer to any Lender its Pro Rata
Percentage of any payment received from Borrower in accordance with this
Section 2.4 or Section 2.5; or (ii) include any Lender’s Pro Rata Percentage of
any payment received from Borrower in accordance with this Section 2.4 or
Section 2.5 in the Lender Advance Report pursuant to Section 2.2(f)(ii), for
transfer to Lender pursuant to 2.2(g).
          2.5 Prepayments.
          (a) Voluntary Prepayments. Except for regular payments of interest and
principal as provided hereunder, prepayments, (i) shall not be permitted during
the first Loan Year, and (ii) may be made in whole, but not in part, upon five
(5) days prior written notice to the Agent at any time after the end of the
first Loan Year upon payment of the applicable Prepayment Premium (whether such
prepayment results from voluntary payments by Borrower, acceleration, or
otherwise); provided, however, that (A) payments or prepayments of Pledged Notes
Receivable made by Purchasers who are not directly or indirectly solicited by
Borrower to make such prepayment shall not violate this Section 2.5(a), and no
Prepayment Premium shall be payable as a result of any such payment by
Purchasers; and (B) if at any time the Borrower wishes to release any Pledged
Notes Receivable for the purpose of including those Pledged Notes Receivable in
a Securitization pooling or similar conduit transaction, and after 30 days’
prior written notice to Agent, Borrower may prepay the principal balance of the
Loan in whole or in part, to the extent necessary to cause the then current
outstanding unpaid principal balance of the Loan to be equal to or less than the
Borrowing Base, and no Prepayment Premium will be due where such prepayment is
the result of a Securitization closing, as certified by Borrower to Agent. If
Borrower voluntarily prepays the entire Receivables Loan for any reason other
than pursuant to a Securitization, such prepayment must be accompanied by full
payment of the outstanding balance under the Inventory Loan.
          (b) Mandatory Prepayments.

20



--------------------------------------------------------------------------------



 



(i) Overadvances. If at any time the outstanding principal balance of the Loan
exceeds the Borrowing Base or the maximum aggregate Commitment, Borrower shall,
within five (5) Business Days after notice, either (A) prepay the Loan in an
amount necessary to reduce the outstanding principal balance of the Loan to an
amount within the lending limits set forth in Section 2.2(c), or (B) pledge and
deliver to Lender such additional or replacement Eligible Notes Receivable such
that the remaining outstanding principal balance of the Loan is within the
lending limits set forth in Section 2.2(c).
(ii) Ineligible Pledged Notes Receivable. If at any time after the expiration of
the Revolving Loan Term, Agent determines that any Pledged Notes Receivable
which are included in the Borrowing Base, do not qualify as Eligible Notes
Receivable (“Ineligible Notes Receivable”), then Borrower shall, within five
(5) Business Days after notice, either (A) prepay the Loan in an amount equal to
the balance due under such Pledged Note Receivable, or (B) replace the
Ineligible Note Receivable with an Eligible Note Receivable having an
outstanding aggregate principal balance equal to or in excess of the outstanding
principal balance of such Ineligible Note Receivable. The pledge and delivery to
Agent as agent for Lenders of additional Eligible Notes Receivable shall comply
with the document delivery and recordation requirements set forth in Section 5.1
of this Agreement.
(iii) No Prepayment Premium. No Prepayment Premium shall be due in connection
with any mandatory prepayment made in accordance with Sections 2.5(b)(i) or
2.5(b)(ii) above.
          (c) Prepayment Premium. Except as specifically set forth in
Section 2.5(a), above, any prepayment of the Loan pursuant to Section 2.5(a)
above must be accompanied by a prepayment premium (the “Prepayment Premium”)
calculated, as of immediately prior to such prepayment, as follows:

     
Date of Prepayment
  Premium
 
   
During the second Loan Year;
  three percent (3%) of the then outstanding balance of the Loan;
 
   
During the third Loan Year;
  two percent (2%) of the then outstanding balance of the Loan;
 
   
During the fourth Loan Year
  one percent (1%) of the then outstanding balance of the Loan;
 
Thereafter
   
Zero

21



--------------------------------------------------------------------------------



 



          (d) Prepayment Premium upon Acceleration. If the Loan is accelerated
based on an Event of Default prior to the expiration of the first Loan Year, or
if Borrower undertakes a voluntary prepayment prior to expiration of the first
Loan Year, at Agent’s sole discretion, payments on the Loan must include the
Prepayment Premium that would be applicable if prepayment occurred in the second
Loan Year.
          2.6 Pro Rata Treatment. Each repayment of principal and interest shall
be allocated among Lenders in accordance with their respective Pro Rata Payment
Percentage. Each Lender agrees that in computing such Lender’s portion of any
Advance to be made hereunder, Agent may, in its discretion, round each Lender’s
such Advance to the next higher or lower whole dollar amount. If any Lender
shall, through the exercise of a right of banker’s lien, set-off, counterclaim
or otherwise, obtain payment with respect to its Loans which results in its
receiving more than its Pro Rata Payment Percentage of any payments described
above, then (A) such Lender shall be deemed to have simultaneously purchased
from each of the other Lenders a share in such other Lender’s Loans so that the
amount of the Loans of all Lenders shall be pro rata as otherwise set forth
above, (B) such Lender shall immediately pay to the other Lenders their Pro Rata
Payment Percentage of the payments otherwise received as consideration for such
purchase and (C) such other adjustments shall be made from time to time as shall
be equitable to insure that all Lenders share such payments ratably. If all or
any portion of any such excess payment is thereafter recovered from Lender which
received the same, the purchase provided in this Section 2.6 shall be deemed to
have been rescinded to the extent of such recovery, without interest. Borrower
expressly consents to the foregoing arrangements and agrees that each Lender so
purchasing a portion of another Lender’s loans may exercise all rights of
payment (including all rights of set-off, banker’s lien or counterclaim) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.
          2.7 Maximum Obligation of Textron Financial Corporation Under the Loan
and the Inventory Loan. Borrower acknowledges, agrees and confirms that
notwithstanding anything to the contrary herein, in any other Loan Document or
in any document evidencing or securing the Inventory Loan, TFC, as a Lender,
shall not be obligated to fund any Advance hereunder, which when taken together
with the loans or advances made by TFC to Borrower under this Agreement and the
Inventory Loan, would cause the aggregate amount of such loans and advances by
TFC to Borrower to exceed a maximum aggregate amount of $71,000,000.00.
          2.8 Suspension of Advances.
          (a) Suspension of Sales. If any stay, order, cease and desist order,
injunction, temporary restraining order or similar judicial or nonjudicial
sanction shall be issued limiting or otherwise materially adversely affecting
any Interval sales activities, other business operations in respect of the
Resorts, or the enforcement of the remedies of Agent and Lenders hereunder,
then, in such event, Agent and Lenders shall have no obligation to make any
Advances hereunder: (i) in respect of Pledged Notes Receivable from the sale of
Intervals which are the subject of any stay, order, cease and desist order,
injunction, temporary restraining order or similar judicial or nonjudicial
sanction has been issued until the stay, order, cease and desist order,
injunction, temporary restraining order or similar judicial or nonjudicial
sanction has been lifted or released to the satisfaction of Agent and (ii) in
respect of Pledged Notes Receivable from the sale of

22



--------------------------------------------------------------------------------



 



Intervals at any Resort if: (x) the stay, order, cease and desist order,
injunction, temporary restraining order or similar judicial or nonjudicial
sanction in question has not been lifted or released to the satisfaction of
Agent within sixty (60) days of its issuance and (y) there is a reduction in the
total number of sales of Intervals by Borrower in any Loan Year of more than
twenty percent (20%) from the total number of sales of Intervals in the
immediately preceding Loan Year.
          (b) Change in Control. If there shall occur a change, singly or in the
aggregate, of more than fifty percent (50%) of the executive management of
Borrower as described in Schedule 2.10(b) hereto, Lender shall have no
obligation to make any Advances hereunder, unless within thirty (30) days prior
thereto Borrower provides Agent with written information setting forth the
replacement executive management personnel of Borrower together with a
description of those Persons’ experience, ability and reputation, and Agent,
acting in good faith, determines that the replacement management personnel’s
experience, ability and reputation is equal to or greater than that of Borrower
as set forth on Schedule 2.10(b). Agent shall have no obligation to make any
Advances hereunder if more than two (2) of the five (5) Board of Directors’
positions are controlled by the Borrower’s bond holders.
Section 3-Collateral
          3.1 Grant of Security Interest. To secure the payment and performance
of the Obligations, for value received, Borrower unconditionally and irrevocably
assigns, pledges and grants to Agent, as agent for each Lender:
          (a) a first priority security interest in the Eligible Notes
Receivable pledged to Agent on behalf of Lenders as provided herein, the
Mortgages with respect thereto and that portion of the other Collateral related
thereto;
          (b) a second priority security interest in all collateral under the
Inventory Loan, subject only to the security interest securing the Inventory
Loan;
          (c) a subordinate security interest in the Silverleaf Finance II Stock
and the Silverleaf Finance II Subordinated Note of equal priority with the
security interest securing the Existing Inventory Loan; and
          (d) a first or second priority security interest as applicable in all
books, records, reports, computer tapes, disks and software relating to the
Collateral and all extensions, additions, improvements, betterments, renewals,
substitutions and replacements of, for or to any of the Collateral, wherever
located, together with the products, proceeds, issues, rents and profits
thereof, and any replacements, additions or accessions thereto or substitutions
thereof.
          To further secure the payment and performance of the Obligations,
Borrower shall also execute and deliver to Agent, as agent for each Lender, the
modifications to the Inventory Mortgages granting Agent, as agent for each
Lender, first priority mortgage liens on the Intervals.

23



--------------------------------------------------------------------------------



 



          For convenience of administration, Agent is acting as agent for
Lenders under the Agreement. Agent, as such agent, may execute any of its duties
hereunder by or through its agents, officers or employees and shall be entitled
to rely upon the advice of counsel as to its duties. Agent, as such agent, shall
not be liable to Lenders for any action taken or omitted to be taken by it in
good faith and shall neither be responsible to Lenders for the consequences of
any oversight or error of judgment nor be answerable to Lenders for any loss
unless the same shall happen through Agent’s gross negligence or willful
misconduct. To the extent that Agent, as such agent, shall not be reimbursed by
Borrower for any costs, liabilities or expenses incurred in such capacity,
Lenders shall reimburse Agent therefor pro rata in accordance with their
respective Pro Rata Percentages (including Agent as one of Lenders for this
purpose). Each Lender agrees that Agent shall be entitled to take and shall only
be required to take, any action which it is permitted to take under this
Agreement.
          3.2 Financing Statements. Borrower agrees, at its own expense, to
execute the financing statements, continuation statements and amendments
provided for by the Code together with any and all other instruments or
documents and take such other action as may be required to perfect and to
continue the perfection of Agent’s security interests in the Collateral.
Borrower hereby authorizes Agent to execute and/or file on Borrower’s behalf any
such financing statements, continuation statements and amendments.
          3.3 Priority of Each Lender’s Liens. Each Lender shall have an equal
security interest in the Collateral based upon its Pro Rata Percentage and no
Lender’s security interest in the Collateral shall have priority over any other
Lender’s security interest in the Collateral, except where TFC, as a secured
party pursuant to another security agreement may have a security interest in the
Collateral, which is distinct from Agent’s security interest in the Collateral
as a Lender under this Agreement.
          3.4 Insurance. Insurance coverage with respect to the Resort(s) is
provided by the Silverleaf Club. Borrower shall furnish Agent, upon request,
with satisfactory evidence that the Units, Buildings and Resorts are adequately
insured. Such insurance coverage shall insure against such risks, be in such
amounts, with such companies and on such other terms as Agent may reasonably
require. Each such policy shall name Agent as an additional insured and loss
payee as agent for Lenders, as their respective interests may appear.
          3.5 Protection of Collateral; Reimbursement. The portion of the
Collateral consisting of: (i) the original Pledged Notes Receivable, (ii) the
original Mortgages, (iii) the original purchase contracts (including addendum)
related to such Pledged Notes Receivable and Mortgages, and (iv) originals or
true copies of the related truth-in-lending disclosure, loan application,
warranty deed, and if required by Agent, the related Purchaser’s acknowledgement
receipt and the Exchange Company application and disclosures, shall be delivered
at Borrower’s expense to the Custodian, and held in Custodian’s possession and
control pursuant to the Custodial Agreement. All fees and costs arising under
the Custodial Agreement shall be borne and paid by Borrower; and if Borrower
fails to promptly pay any portion thereof when due, Agent may, at its option,
but shall not be required to, pay the same and charge Borrower’s account
therefor, and Borrower agrees promptly to reimburse Agent therefor with interest
accruing thereon daily at the Default Rate. All sums so paid or incurred by
Agent for any of the foregoing and any and all other sums for which Borrower may
become liable hereunder and all

24



--------------------------------------------------------------------------------



 



costs and expenses (including attorneys’ and paralegals’ fees, legal expenses
and court costs) which Agent may incur in enforcing or protecting its Lien on,
or rights and interest in, the Collateral or any of its rights or remedies under
this Agreement or any other Loan Document or with respect to any of the
transactions hereunder or thereunder, until paid by Borrower to Agent with
interest at the Default Rate, shall be included among the Obligations, and, as
such, shall be secured by all of the Collateral. Agent shall not be liable or
responsible in any way for the safekeeping of any of the Collateral or for any
loss or damage thereto or for any diminution in the value thereof, or for any
act or default of the Custodian, Lockbox Agent, or Servicing Agent or any
warehouseman, carrier, forwarding agency, or other Person whomsoever.
          3.6 Additional Eligible Resorts. From time to time during the Term,
Borrower may propose to Agent that one or more additional time-share plans and
projects owned and operated by Borrower be included among the Eligible Resorts
in respect of which Advances may be made. Any such proposal will be in writing,
and will be accompanied or supported by the due diligence and supporting
Borrower, Affiliate, project, financial and related information identified in
Section 4.4 hereto, and such other information as Agent may require. Borrower
will reasonably cooperate with Agent’s underwriting and due diligence, and
Borrower will be responsible for payment upon billing for Agent’s out-of-pocket
expenses in connection therewith. Subject to Agent’s underwriting and due
diligence review, including satisfaction of the conditions in Section 4 and
Section 5 hereof as they relate to such additional time-share resorts, Agent
may, but shall not be required to, approve one or more such additional
time-share resorts, including future phases or condominiums in an Existing
Eligible Resort, as an Eligible Resort qualifying for Advances under and subject
to the terms of this Agreement and the other Loan Documents.
          Subject in each instance to Agent’s underwriting and due diligence
review, and Agent’s prior written approval, any project as may be approved by
Agent and Lenders after the Closing Date, if any, is hereinafter referred to as
an “Additional Eligible Resort”. Any Advances hereunder with respect to any
Additional Eligible Resort will be subject to all terms and conditions of this
Agreement and the other Loan Documents.
          3.7 Modification of Eligible Notes Receivable. Notwithstanding
anything herein to the contrary, Borrower shall have the right to modify the
interest rate and term only of the Eligible Notes Receivable without Agent’s
prior consent, provided that: (i) any such change in the rate of interest on any
one or more Eligible Notes Receivable shall not reduce the average interest rate
on all Eligible Notes Receivable to less than twelve and one half percent (12
1/2%) per annum at any time; (ii) the term of no Eligible Notes Receivable shall
be increased to a term longer than one hundred twenty (120) months from the date
of the first required monthly payment of such Eligible Note Receivable, except
that with respect to any Eligible Note Receivable in respect of which one or
more monthly payments have been deferred, the term of such Eligible Note
Receivable may be extended one month for each such deferred payment provided,
however, that in no event shall the term of such Eligible Note Receivable be
increased to a term longer than one hundred twenty eight (128) months from the
date of the first required monthly payment of such Eligible Note Receivable;
(iii) at no time may Borrower so modify the terms of Eligible Notes Receivable
constituting more than fifteen percent (15%) of the outstanding principal
balance of all Eligible Notes Receivable at any time. Solely for purposes of
calculating the foregoing fifteen percent (15%) limit, an Eligible Note
Receivable shall not be considered “to have been modified” if the Purchaser in
respect of such note: (y) has made at least

25



--------------------------------------------------------------------------------



 



a ten percent (10%) down payment on the Interval and (z) has made at least six
(6) monthly payments, with at least four (4) payments being made after the date
the note was modified; (iv) Borrower immediately provides Agent with notice of
any such modification together with any original documentation evidencing such
modification and (v) no Eligible Note Receivable is modified more than once in
any twelve (12) month period or more than twice during the term of such Eligible
Note Receivable.
          3.8 Assumption of Obligations under Eligible Notes Receivable.
Notwithstanding anything herein to the contrary, upon the sale by a Purchaser of
an Interval, the new Purchaser of the Interval may be substituted as obligor
under the Eligible Note Receivable in question, provided that: (i) said new
Purchaser assumes in writing all of the obligations of the original obligor
under the Eligible Note Receivable in question; (ii) the Eligible Note
Receivable continues to meet all of the criteria for an Eligible Note Receivable
as set forth herein and (iii) the new Purchaser has made a cash down payment
equal to at least 10% of the original sales price of the Interval in question,
which down payment shall be in addition to the cash down payment made by the
original obligor.
          3.9 Purchaser/Criteria. All Eligible Notes Receivable pledged as
Collateral to Agent subsequent to the Effective Date will be underwritten in a
manner consistent with the Borrower’s general underwriting criteria, as approved
in writing by Agent, including, without limitation: (i) the requirement that a
majority of sales shall be made to Purchasers with minimum annual income as
follows: $35,000 for purchasers residing in the state of Texas, $40,000 for
purchasers residing in the state of Illinois, and $45,000 for purchasers
residing in the state of Massachusetts, (ii) the requirement for a cash down
payment of at least 15% of the sales price of the Interval for any Purchaser
with a FICO score less than 600, and (iii) the requirement that the weighted
average FICO Credit Bureau Scores of all Purchasers with respect to which a FICO
score can be obtained be not less than 640, provided that the aggregate
outstanding principal balance of Eligible Notes Receivable pledged to Agent with
respect to which a FICO score can not be obtained, does not exceed ten percent
(10%) of the aggregate outstanding principal amount of all Eligible Notes
Receivable pledged to Agent. Borrower shall not materially alter its general
underwriting criteria without the prior written approval of Agent, which
approval, Agent may withhold in its sole discretion. On a semi-annual basis,
Borrower shall provide Agent with written certification that the underwriting
criteria as approved by Agent remain in full force and effect and have not been
revised or altered without Agent’s consent.
          3.10 Cross Collateralization. The Collateral also secures the
Obligations of Borrower under the Inventory Loan. Upon repayment of this Loan
and the satisfaction by Borrower of all of the Obligations under this Loan, the
Collateral shall continue to secure the Inventory Loan as provided in the
documents evidencing and securing the Inventory Loan.
Section 4-Conditions Precedent To The Closing
          4.1 Conditions Precedent. The obligation of Agent and Lenders under
this Agreement and the obligation to fund any Advance, including the initial
Advance, hereunder shall be subject to the satisfaction of each of the following
conditions precedent, in addition to all of the conditions precedent set forth
elsewhere in the Loan Documents:

26



--------------------------------------------------------------------------------



 



          (a) Representations, Warranties, Covenants and Agreements. The
representations and warranties contained in the Loan Documents are and shall be
true and correct in all respects, and all covenants and agreements have been
complied with and are correct in all respects, and all covenants and agreements
to have been complied with and performed by Borrower shall have been fully
complied with and performed to the satisfaction of Agent.
          (b) No Prohibited Acts. Borrower shall not have taken any action or
permitted any condition to exist which would have been prohibited by any
provision of this Agreement or the Loan Documents.
          (c) No Changes. That all information and documents heretofore
delivered by Borrower to Agent with respect to Borrower or the Existing Resorts,
including information and documents delivered in connection with the Original
Loan and the Inventory Loan, remain true and correct in all respects.
          (d) Approval of Documents Prior to Effective Date. Borrower has
delivered to Agent (with copies to Agent’s counsel), and Agent has reviewed and
approved the form and content of all of the items specified in Subsection
4.1(d)(i) through 4.1(d)(v) below (the “Submissions”). Agent shall have the
right to review and approve any changes to the form of any of the Submissions.
If Agent disapproves of any changes to any of the Submissions, Agent shall have
the right to require Borrower either to cure or correct the defect objected to
by Agent or to elect not to fund the Loan or any Advance. Under no circumstances
shall Agent’s failure to approve or disapprove a change to any of the
Submissions be deemed to be an approval of such Submissions. All of the
Submissions were and shall be prepared at Borrower’s sole cost and expense,
unless expressly stated to be an obligation and expense of Agent. Agent shall
have the right of prior approval of any Person responsible for preparing a
Submission (“Preparer”) and may disapprove any Preparer in its sole discretion,
for any reason, including without limitation, that Agent believes that the
experience, skill, reputation or other aspect of the Preparer is unsatisfactory
in any respect. All Submissions required pursuant to this Agreement shall be
addressed to Agent and include the following language: “THE UNDERSIGNED
ACKNOWLEDGES THAT TEXTRON FINANCIAL CORPORATION AS AGENT FOR EACH LENDER IS
RELYING ON THE WITHIN INFORMATION IN CONNECTION WITH ITS DETERMINATION TO MAKE A
LOAN TO SILVERLEAF RESORTS, INC. IN CONNECTION WITH THE SUBJECT COLLATERAL.”
(i) A certificate to be dated as of the Effective Date and signed by the
president, vice president, or secretary of Borrower, certifying that the
conditions specified in Sections 4.1(a), 4.1(b) and 4.1(c) above are true;
(ii) Copies of any amendments to the articles of incorporation of Borrower not
previously delivered to Agent, certified to be true and complete by Borrower and
the Secretary of State of the State of Texas and a current certificate of good
standing for Borrower, and copies of any amendments to the by-laws of Borrower
not previously delivered to

27



--------------------------------------------------------------------------------



 



Agent, certified to be true, correct and complete by the secretary or assistant
secretary of Borrower;
(iii) A certificate of the Secretary of Borrower certifying the adoption by the
Board of Directors of Borrower of a resolution authorizing Borrower to enter
into and execute this Agreement, the Notes, and the other Loan Documents, to
borrow the Loan from Lenders, and to grant to Lenders a first priority security
interest in and to the Collateral;
(iv) A certificate of the secretary or assistant secretary of Borrower
certifying the incumbency, and verifying the authenticity of the signatures, of
the specified officers of Borrower authorized to sign the Agreement, the Notes
and the other Loan Documents; and
(v) Copies or other evidence of all loans to Borrower from any officers,
shareholders, or Affiliates of Borrower not previously delivered to Agent.
          (e) Execution and Delivery of Loan Documents. Borrower shall have
delivered to Agent, on or before the Effective Date, the following Loan
Documents, each of which when required, shall be in recordable form:
(i) This Agreement;
(ii) Closing Opinions for Borrower;
(iii) Consolidated Amended and Restated Note;
(iv) Environmental Indemnification Agreement;
(v) Modification to Interval Mortgages. Borrower shall have executed and
delivered to Agent, on or before the Effective Date, modifications to the
Interval Mortgages, each of which shall be in recordable form;
(vi) Intercreditor Agreement. Borrower, Sovereign, CapitalSource, and Resort
Funding shall have executed and delivered to Agent, on or before the Effective
Date, the intercreditor agreement; and
(vii) Other Items. Such other agreements, documents, instruments, certificates
and materials as Agent may request to evidence the Obligations; to evidence and
perfect the rights and Liens and security interests of Agent as agent for
Lenders contemplated by the Loan Documents, and to effectuate the transactions
contemplated herein.
          (f) Effective Date Conditions. On or before the Effective Date, the
following conditions shall be satisfied:

28



--------------------------------------------------------------------------------



 



(i) Assignment of Co-lenders’ Interests. Agent shall have obtained from each
Co-Lender: (1) an assignment of all right, title and interest of each Co-Lender
in and to the Loans and Collateral under the Original Loan Agreement; and (2) an
endorsement by each Co-Lender of such Co-Lender’s note or notes under the
Original Loan Agreement.
(ii) Outstanding Balance. The Lenders’ maximum aggregate Commitment as set forth
on Exhibit A hereto shall be greater than the then outstanding balance under the
Original Loan Agreement.
(iii) UCC Search. Agent shall have obtained, at Borrower’s cost, such searches
of the applicable public records as it deems necessary under Texas, and other
applicable law to verify that it has a first or second, as applicable, and prior
perfected Lien and security interest covering all of the Collateral. Agent shall
not be obligated to fund any Advance if Agent determines that Lenders do not
have a first or second, as applicable, and prior perfected lien and security
interest covering any portion of the Collateral, except as expressly provided
herein.
(iv) Litigation Search. Agent shall have obtained, at Borrower’s cost, an
independent search to verify that there are no bankruptcy, foreclosure actions
or other material litigation or judgments pending or outstanding against the
Resorts, any portion of the Collateral, Borrower, or any Affiliates of Borrower
(each a “Material Party”). The term “other material litigation” as used herein
shall not include matters in which (i) a Material Party is plaintiff and no
counterclaim is pending or (ii) which Agent determines in its sole discretion
exercised in good faith, are immaterial due to settlement, insurance coverage,
frivolity, or amount or nature of claim. Lenders shall not be obligated to fund
any Advance if Agent determines that any such litigation is pending.
(v) Counsel Opinion Regarding Title Insurance Policies. Borrower shall deliver
to Agent, an opinion or opinions of counsel in a form acceptable to Agent in
Agent’s sole discretion, confirming that: (1) each Lien on the Encumbered
Intervals from the Resorts in Texas, including: (i) Holly Lake Ranch, Hawkins,
Texas; (ii) Piney Shores Resort, Conroe, Texas; (iii) Lake O’ The Woods, Flint,
Texas; (iv) Hill Country Resort, Canyon Lake, Texas; (v) The Villages, Flint,
Texas; and (vi) Silverleaf’s Seaside Resort, Galveston County, that is perfected
by an Inventory Mortgage, will retain the priority interest afforded by the
original recording of that Inventory Mortgage notwithstanding the recording of
the modification to the Inventory Mortgage required under Section 3.1 hereof;
and (2) the modification of the Inventory Mortgages as provided herein will not
impair the coverage afforded by the mortgagee’s title insurance policies
previously issued in connection with the execution and recordation of the
Inventory Mortgages, and those policies remain in full force and effect.

29



--------------------------------------------------------------------------------



 



(vi) Recording of Modifications to Inventory Mortgages. The modifications to the
Inventory Mortgages for the Resorts in Texas, including: (i) Holly Lake Ranch,
Hawkins, Texas; (ii) Piney Shores Resort, Conroe, Texas; (iii) Lake O’ The
Woods, Flint, Texas; (iv) Hill Country Resort, Canyon Lake, Texas; (v) The
Villages, Flint, Texas; and (vi) Silverleaf’s Seaside Resort, Galveston County,
shall have been duly recorded in the applicable land records.
(vii) Insurance. Evidence that Borrower is maintaining all policies of insurance
required by and in accordance with Section 7.1(d) hereof, including copies of
the most current paid insurance premium invoices;
(viii) Governmental Permits. To the extent not previously delivered to Agent,
copies of all applicable government permits, approvals, consents, licenses and
certificates with respect to the use and operation of the Resorts;
(ix) Taxes. Evidence satisfactory to Agent that all taxes and assessments owed
by or for which Borrower is responsible for collection had been paid with
respect to the Resorts and the Collateral, including but not limited to sales
taxes, room occupancy taxes, payroll taxes, personal property taxes, excise
taxes, intangible taxes, real property taxes and any assessments related to the
resorts or the Collateral. Copies of the most current tax bills for the Resorts
shall be provided to Agent;
          (g) Post Closing Obligations.
(i) Title Insurance Policies. Within 90 days after the Closing Date the Borrower
shall deliver to Agent, with respect to each parcel of real property comprising
the Inventory from the Resorts in Missouri, Illinois and Georgia, including:
(i) Ozark Mountain Resort, Kimberling City, Missouri; (ii) Holiday Hills Resort,
Branson, Missouri; (iii) Timber Creek Resort, Jefferson County, Missouri;
(iv) Fox River Resort, LaSalle County, Illinois; and (v) Apple Mountain Resort,
Habersham County, Georgia; a new mortgagee’s title insurance policy (the
“Inventory Title Policy” or an endorsement to the existing mortgagee’s title
insurance policy updating each applicable policy previously issued with respect
to the Inventory through the date that the modifications required under Section
4.1(g)(ii) hereof are duly recorded in the applicable land records for each
state in which the Inventory is located (the “Inventory Title Endorsement”). If
an Inventory Title Policy is obtained, each such Inventory Title Policy shall:
(i) be in an amount equal to the full amount required for such title insurance
under the Inventory Loan; (ii) insure the Inventory Mortgages as modified in
accordance with Section 3.1 hereof; and (iii) be issued by companies and in form
and substance satisfactory to Agent in its sole discretion. If an Inventory
Title Endorsement is obtained, each such Inventory Title Endorsement shall:
(i) insure that the

30



--------------------------------------------------------------------------------



 



modification of the Inventory Mortgages as provided herein will not impair the
coverage afforded by endorsed title insurance policies, and that those policies
remain in full force and effect; (ii) insure that the modification of the
Inventory Mortgages as provided herein will not impair the lien of the insured
mortgage; and (iii) be issued by companies and in form and substance
satisfactory to Agent in its sole discretion. Borrower shall be responsible for
the payment of all costs and expenses of the foregoing Inventory Title Policy
and/or Endorsement.
(ii) Recording of Modifications to Inventory Mortgages. Within 90 days after the
Closing Date the modifications to the Inventory Mortgages for the Resorts in
Missouri, Illinois and Georgia, including: (i) Ozark Mountain Resort, Kimberling
City, Missouri; (ii) Holiday Hills Resort, Branson, Missouri; (iii) Timber Creek
Resort, Jefferson County, Missouri; (iv) Fox River Resort, LaSalle County,
Illinois; and (v) Apple Mountain Resort, Habersham County, Georgia; shall be
duly recorded in the applicable land records for each state in which the
Inventory is located.
          4.2 Expenses. Borrower shall have paid all fees and expenses required
to be paid pursuant to this Agreement. Lenders shall have no obligation to fund
any Loan or make the initial Advance or any subsequent Advance unless the amount
of the initial Advance together with any moneys paid by Borrower is sufficient
to satisfy all fees and expenses required to be paid pursuant to this Agreement.
          4.3 Proceedings Satisfactory. Borrower shall execute all of the Loan
Documents approved by Agent on the Effective Date, and all actions taken in
connection with the execution or delivery of the Loan Documents, and all
documents and papers relating thereto, shall be satisfactory to Agent and its
counsel. Agent and its counsel shall have received copies of such documents and
papers as Agent or such counsel may reasonably request in connection therewith,
all in form and substance satisfactory to Agent and its counsel.
          4.4 Conditions Precedent to Funding of Advances with Respect to
Additional Eligible Resorts. As provided in Section 3.6 hereof, Borrower may
propose to Agent that Agent approve one or more additional timeshare plans for
inclusion hereunder as an Additional Eligible Resort in respect of which
Advances may be made. The obligation of Lenders to fund any Advances with
respect to an Additional Eligible Resort shall be subject to the satisfaction of
each of the following conditions precedent, in addition to all of the conditions
precedent set forth elsewhere in the Loan Documents:
          (a) Representations, Warranties, Covenants and Agreements. The
representations and warranties contained in the Loan Documents are and shall be
true and correct in all respects, and all covenants and agreements have been
complied with and shall be correct in all respects, and all covenants and
agreements to have been complied with and performed by Borrower shall have been
fully complied with and performed to the satisfaction of Agent.

31



--------------------------------------------------------------------------------



 



          (b) No Prohibited Acts. Borrower shall not have taken any action or
permitted any condition to exist which would have been prohibited by any
provision of the Loan Documents.
          (c) Approval of Documents Prior to Advance. Borrower has delivered or
caused to be delivered to Agent (with copies to Agent’s counsel), at least
fifteen (15) Business Days prior to the date of each Advance, and Agent has
reviewed and approved, at least five (5) Business Days prior to the date of each
Advance, the form and content of all of the items specified in each of the
Submissions required pursuant to this Section 4.4. Agent shall have the right to
review and approve any changes to the form of any of the Submissions. If Agent
disapproves of any changes to any of the Submissions, Agent shall have the right
to require Borrower either to cure or correct the defect objected to by Agent or
to elect on behalf of Lenders not to fund the Loan or any Advance. Under no
circumstances shall Agent’s failure to approve or disapprove a change to any of
the Submissions be deemed to be an approval of such Submissions. All of the
Submissions were and shall be prepared at Borrower’s sole cost and expense,
unless expressly stated to be an obligation and expense of Agent. Agent shall
have the right of prior approval of any Preparer and may disapprove any Preparer
in its sole discretion, for any reason, including without limitation, that Agent
believes that the experience, skill, reputation or other aspect of the Preparer
is unsatisfactory in any respect. All Submissions required pursuant to this
Agreement shall be addressed to Agent and include the following language: “THE
UNDERSIGNED ACKNOWLEDGES THAT TEXTRON FINANCIAL CORPORATION AS AGENT FOR EACH
LENDER IS RELYING ON THE WITHIN INFORMATION IN CONNECTION WITH ITS DETERMINATION
TO MAKE A LOAN TO SILVERLEAF RESORTS, INC. IN CONNECTION WITH THE SUBJECT
COLLATERAL.”
(i) a certificate in the form attached as Exhibit C, to be dated as of the date
of each such Advance and signed by the president, vice president, or secretary
of Borrower, certifying that the conditions specified in Sections 4.4(a) and
4.4(b) above are true;
(ii) copies of the articles of incorporation of Borrower, together with any
amendments thereto certified to be true and complete by Borrower and the
Secretary of State of the State of Texas, a current certificate of good standing
for Borrower issued by the Secretary of State of the State of Texas, a current
certificate of authority to conduct business issued by the secretary of state in
each state in which Borrower conducts business, and copies of the by-laws of
Borrower certified to be true, correct and complete by the secretary or
assistant secretary of Borrower;
(iii) a Survey for each Additional Eligible Resort for which Eligible Notes
Receivable are being pledged to Agent in connection with the Advance in
question;
(iv) a certificate of the secretary or assistant secretary of Borrower
certifying the adoption by the board of directors thereof, respectively, of a

32



--------------------------------------------------------------------------------



 



resolution authorizing the addition of the Resort in question as an Additional
Eligible Resort and to authorize Borrower to enter into, execute and deliver any
Documents in connection therewith;
(v) a certificate of the secretary or assistant secretary of Borrower certifying
the incumbency, and verifying the authenticity of the signatures, of the
specified officers of Borrower authorized to sign all documents required in
connection with such Additional Eligible Resort as required pursuant to this
Section 4.4;
(vi) an inspection report or reports covering each Additional Eligible Resort
for which Eligible Notes Receivable are being pledged to Agent in connection
with the Advance in question, including without limitation all real property and
personal property subject to the Declaration and all adjacent property,
confirming:
(1) the absence of Hazardous Materials on the personal property and real
property comprising each such Additional Eligible Resort;
(2) that the inspection firm has obtained, reviewed and included within its
report a CERCLIS printout from the Environmental Protection Agency (the “EPA”),
statements from the EPA and other applicable state and local authorities and a
Phase I Environmental Audit, all of which information shall confirm that there
are no known or suspected Hazardous Materials located at, used or stored on, or
transported to or from each such Additional Eligible Resort or in such proximity
thereto as to create a material risk of contamination of each such Additional
Eligible Resort;
(vii) evidence that Borrower is maintaining all policies of insurance required
by and in accordance with Section 7.1(d) hereof, including copies of the most
current paid insurance premium invoices;
(viii) evidence that Borrower and the Timeshare Documents for each Additional
Eligible Resort for which Eligible Notes Receivable are being pledged to Agent
as agent for Lenders in connection with the Advance in question are in
compliance with all applicable laws in connection with its sales of Intervals,
including without limitation, the Timeshare Acts;
(ix) a current preliminary title report or certificate of title for each
Additional Eligible Resort for which Eligible Notes Receivable are being pledged
to Agent in connection with the Advance in question, with copies of all title
exceptions;
(x) copies of all applicable governmental permits, approvals, consents,
licenses, and certificates for the establishment of each Additional Eligible

33



--------------------------------------------------------------------------------



 



Resort for which Eligible Notes Receivable are being pledged to Agent as agent
for Lenders in connection with the Advance in question as timeshare projects in
accordance with the applicable Timeshare Act, and for the occupancy and intended
use and operation of each such Additional Eligible Resort, including the Units,
including a letter certification from Borrower regarding zoning classification
and compliance, letters or other satisfactory evidence from utility companies,
governmental entities or other persons confirming that water, sewer (sanitary
and storm), electricity, solid waste disposal, telephone, police, fire and
rescue services are being provided to each Resort, and any business licenses
necessary for operation of each such Additional Eligible Resort;
(xi) certified true, correct and complete copies of all of the Timeshare
Documents for each Additional Eligible Resort for which Eligible Notes
Receivable are being pledged to Agent as agent for Lenders in connection with
the Advance in question;
(xii) evidence satisfactory to Agent that all taxes and assessments owed by or
for which Borrower is responsible for collection have been paid, including but
not limited to sales taxes, room occupancy taxes, payroll taxes, personal
property taxes, excise taxes, intangibles taxes, real property taxes, and income
taxes, and any assessments related to each Additional Eligible Resort for which
Eligible Notes Receivable are being pledged to Agent as agent for Lenders in
connection with the Advance in question and copies of the most current paid tax
bills for each such Additional Eligible Resort evidencing that each such
Additional Eligible Resort have been segregated from all other property on the
applicable municipal taxrolls;
(xiii) written confirmation from an architect covering each Additional Eligible
Resort, for which Eligible Notes Receivable are being pledged to Agent as agent
for Lenders in connection with the Advance in question as to the physical
condition of the improvements at each such Additional Eligible Resort, including
that soil conditions are sufficient to support all existing and any contemplated
improvements to the real property; which written confirmation shall be in form
and substance reasonably acceptable to Agent;
(xiv) such credit references on Borrower as Agent deems necessary in its sole
discretion;
(xv) copies or other evidence of all loans to Borrower from any officers,
shareholders, or Affiliates of Borrower, if any;
(xvi) a commitment to issue Mortgagee Title Policies from Title Company for each
such Additional Eligible Resort. Notwithstanding anything heretofore to the
contrary, Agent and each Lender agree that

34



--------------------------------------------------------------------------------



 



Borrower shall not be required to provide such a commitment or a Mortgagee Title
Insurance Policy with respect to Oak N’ Spruce Resort until such time as deeded
Intervals are permitted under local law governing the Oak N’ Spruce Resort.
Notwithstanding anything heretofore to the contrary, if any claim, lien,
encumbrance, charge or other matter arises with respect to any Interval or
Intervals for which an Eligible Note Receivable has been pledged to Agent as
agent for Lenders pursuant to this Agreement, then, in such event:
(a) The Note Receivable with respect to the Interval in question shall cease to
be an Eligible Note Receivable and Borrower immediately shall either replace the
Note Receivable in question or make a Mandatory Prepayment as provided in
Section 2.5(b) hereof; and
(b) The Resort at which the Interval in question is located shall cease to be an
Additional Eligible Resort, unless and until Borrower shall cure any such claim,
lien, encumbrance, charge or other matter to the satisfaction of Agent.
Furthermore, any and all further requests for Advances in respect of such Resort
must be accompanied by satisfactory Mortgagee Title Policies for all Intervals
with respect to which such Advances are requested.
(xvii) the Financial Statements;
(xviii) to the extent not previously delivered hereunder or in connection with
the Inventory Loan, Borrower will execute, or cause to be executed with respect
to each Additional Eligible Resort, an Assignment of Notes Receivable and
Mortgages, Borrower’s Affidavit with Respect to the Additional Eligible Resorts
and an Environmental Indemnification Agreement;
(xix) with respect to any improvements, including any Units, constructed at a
Resort within the twenty-four month period prior to any Advance with respect to
an Additional Eligible Resort, Borrower shall also deliver to Agent, for its
approval, such documents and instruments as Agent may reasonably request in
connection with such newly constructed improvements, including, without
limitation, copies of building permits, plans and specifications, construction
and architectural contracts, title insurance insuring over, among other things,
mechanics liens, certificates of occupancy and satisfactory evidence of the
completion of such improvements;
(xx) such other documents, instruments, agreements, tests, reports and
inspections as Agent may require with respect to Borrower or any applicable
Affiliate, the Loan or any Resort, including any Additional Eligible Resort; and

35



--------------------------------------------------------------------------------



 



(xxi) Upon request of Agent, Borrower shall deliver to Agent evidence,
satisfactory to Agent, that there is no material litigation, written complaint,
suit, action, written claim or written charge pending against Borrower or any
Affiliate with any court or with any governmental authority with respect to the
Resorts, the Timeshare Documents, any Eligible Notes Receivable, any Interval,
or any marketing, offer or sale of any Interval.
          (d) Physical Inspection. Agent shall be satisfied with its physical
inspection of the Additional Eligible Resorts.
          (e) UCC Search. Agent shall have obtained, at Borrower’s cost, such
searches of the applicable public records as it deems necessary under all
applicable law to verify that it has a first or second, as applicable, and prior
perfected Lien and security interest covering all of the Collateral. Agent shall
not be obligated to fund any Advance if Agent determines that Lenders do not
have a first or second, as applicable, and prior perfected lien and security
interest covering any portion of the Collateral, except as expressly provided
herein.
          (f) Litigation Search. Agent shall have obtained, at Borrower’s cost,
an independent search to verify that there are no bankruptcy, foreclosure
actions or other material litigation or judgments pending or outstanding against
the Additional Eligible Resorts, any portion of the Collateral, Borrower, or any
Affiliate, (each a “Material Party”). The term “other material litigation” as
used herein shall not include matters in which (i) a Material Party is plaintiff
and no counterclaim is pending or (ii) which Agent determines, in its sole
discretion, exercised in good faith, are immaterial due to settlement, insurance
coverage, frivolity, or amount or nature of claim. Agent shall not be obligated
to fund any Advance if it determines that any such litigation is pending.
          (g) Opinions of Borrower’s Counsel. Borrower shall deliver to Agent,
for the benefit of Agent and each Lender, at Borrower’s sole cost and expense,
such opinions of counsel, including counsel admitted in each state in which each
Additional Eligible Resort is located, as to such matters with respect to
Borrower and each Additional Eligible Resort as Agent may request, and in form
and substance acceptable to Agent in its sole discretion.
          (h) Funding Procedure. Borrower shall have complied to Agent’s
satisfaction with each of the conditions precedent to funding of an Advance set
forth in Section 5 hereof.
          (i) Management of Resort. Borrower shall provide evidence satisfactory
to Agent that Borrower, or an Affiliate, is the manager or operator of each
Resort, pursuant to a written management or operating agreement, in form and
substance satisfactory to Agent, which with respect to all Resorts shall have a
term of at least three years..
          (j) Other Items. Such other agreements, documents, instruments,
certificates and materials as Agent may request to determine the acceptability
of any such

36



--------------------------------------------------------------------------------



 



Additional Eligible Resort, to evidence the Obligations, to evidence and perfect
the rights and Liens and security interests of Agent contemplated by the Loan
Documents, and to effectuate the transactions contemplated herein, including,
without limitation, true copies of all Resort Documents for each such Additional
Eligible Resort, all Timeshare Documents and operating and management contracts
and agreements, evidence of compliance with the applicable Timeshare Act and
other applicable laws, evidence of all required governmental licenses and
permits; title searches; title commitments or policies, including complete and
legible copies of each title exception, engineering, environmental and soil
reports and evidence of compliance with all applicable zoning and building
codes; each of which shall be satisfactory to Agent in its sole and absolute
discretion.
Section 5-Funding Procedure
     5.1 The obligation of any Lender to make any loan shall be subject to the
satisfaction of all of the following conditions precedent:
          (a) Requests for Advances. Each request for an Advance shall:
(i) be in writing in form attached hereto as Exhibit C and shall certify the
amount of the then-current Borrowing Base and specify the principal amount of
the Advance requested and designate the account to which the proceeds of such
Advance are to be transferred;
(ii) state that the representations and warranties of Borrower contained in the
Agreement and any closing or funding related certifications are true and correct
as of the date of the request and, after giving effect to the making of such
requested Advance, will be true and correct as of the date on which the
requested Advance is to be made;
(iii) state that no Default or Event of Default exists as of the date of the
request and, after giving effect to the making of such requested Advance, no
Default or Event of Default would exist as of the date on which the requested
Advance is to be made;
(iv) be delivered to the office of Agent at least five (5) Business Days prior
to the date of the requested Advance;
(v) be signed by a principal financial officer of Borrower;
(vi) certify that Borrower has no knowledge of any asserted or threatened
defense, offset, counterclaim, discount or allowance in respect of each Note
Receivable to be pledged in connection with such requested Advance, or in
respect of any of the Pledged Notes Receivable;
(vii) contain an aging report of the Pledged Notes Receivable; identifying,
among other things, which among them are Eligible Notes Receivable; and

37



--------------------------------------------------------------------------------



 



(viii) contain a delinquency report which shall be in form and substance
satisfactory to Agent and shall show which of such Notes Receivable is
delinquent and the duration of such delinquency, and which of such Pledged Notes
Receivable is not an Eligible Note Receivable;
          (b) Loan Documents/Collateral. Not less than five (5) Business Days
prior to the date of any Advance, Borrower shall have:
(i) delivered to Agent a list of all Eligible Notes Receivable and related
Mortgages which are to be the subject of such requested Advance, indicating the
unpaid principal balance owing on each of the Pledged Notes Receivable deemed to
be an Eligible Note Receivable, together with such additional information as
Agent may require;
(ii) delivered to Agent (or, if Agent shall so instruct, a designee appointed by
Agent in writing) (A) the original of each Pledged Note Receivable (duly
endorsed with the words “Pay to the order of Textron Financial Corporation as
Agent with recourse”), (B) the original of each Mortgage securing such Pledged
Notes Receivable, (C) the original of each purchase contract (including addenda)
relating to the Pledged Notes Receivable and Mortgages, (D) originals or true
copies of the related truth-in-lending disclosures, loan application, warranty
deed, Payment Authorization Agreement and, if required by Agent, the related
Purchaser’s acknowledgement, receipt and exchange company application,
disclosures and materials, and (E) with respect to each Eligible Note Receivable
from the sale of Intervals at Oak N’ Spruce: (i) the original UCC-1 Financing
Statement, naming the Purchaser of the Interval giving rise to the Eligible Note
Receivable as debtor and Borrower as secured party (the “Purchaser Financing
Statement”), perfecting Borrower’s security interest in the applicable Interval
to secure the Purchaser’s obligations under the Eligible Note Receivable and
(ii) a UCC-3 Assignment, naming Borrower as assignor and Agent as assignee on
behalf of Lenders, assigning to Agent, on behalf of Lenders, all of Borrower’s
right, title and interest under each Purchaser Financing Statement.
(iii) delivered to Agent a duly executed Assignment of Notes Receivable and
Mortgages assigning to Agent all of Borrower’s right, title and interest in and
to each such Pledged Note Receivable and the related Mortgage; and
(iv) subject to Section 4.4(c)(xvi) hereof, delivered to Agent, with respect to
each Encumbered Interval, a commitment for a Mortgagee’s Title Policy showing
that the Mortgage in respect of such Interval has been assigned to Agent and
insuring in favor of Agent the first priority Lien of such Mortgage in the
amount of the Advance to be made in respect

38



--------------------------------------------------------------------------------



 



of such Pledged Note Receivable, with a satisfactory title insurance policy to
be issued within forty five (45) days from the date of the Advance.
     The Mortgages and the assignments thereof to Agent shall each have been
duly recorded in the applicable land records. The Mortgagee’s Title Policies
shall be in form and substance satisfactory to Agent and shall be issued by a
title insurance company satisfactory to Agent (the “Title Company”), and name
Agent as the insured party therein as agent for Lenders. The funding of the
requested Advance, delivery of the Collateral and issuance of the title
insurance policy, and recording of the assignments or any releases may, in
Agent’s discretion, be effected by way of an escrow arrangement with the Title
Company or other fiduciary, the form and substance of which shall be
satisfactory to Agent.
     (c) Other Conditions. In addition to the other conditions set forth in this
Agreement, the making of the initial or any requested Advance shall be subject
to the satisfaction of the following conditions:
(i) no Default or Event of Default shall exist immediately prior to the making
of such requested Advance or, after giving effect thereto, immediately after the
making of such requested Advance;
(ii) each agreement required to have been executed and delivered in connection
with any prior Advance shall be consistent with the terms of this Agreement and
shall be in full force and effect;
(iii) the date on which such requested Advance is to be made shall be a Business
Day;
(iv) Borrower shall have delivered to Agent a certification showing the dollar
amount of the requested Advance based on the Eligible Notes Receivable pledged
to Agent, and the Notes Receivable being pledged contemporaneously with each
requested Advance in the form attached hereto as Exhibit C;
(v) not more than one Advance shall have previously been made in the same
calendar month in which such requested Advance is to be made, unless Agent, in
its sole discretion, agrees to make an additional Advance during such calendar
month;
(vi) such requested Advance shall be in a principal amount of not less than
$50,000, unless Agent, in its sole discretion, agrees to make an Advance in an
amount less than $50,000;
(vii) Agent shall have determined that the requested Advance, when added to the
aggregate outstanding principal amount of all previous Advances, if any, does
not, based on the Eligible Notes Receivable that have been duly pledged in favor
of Agent exceed the lesser of: (i) total amount of the Borrowing Base, or (ii)
$100,000,000;

39



--------------------------------------------------------------------------------



 



(viii) if Agent shall so require, Agent shall have received an executed closing
protection letter issued by the Title Company, which shall be reasonably
acceptable to Agent;
(ix) each Lender shall have agreed to make and does make an Advance in an amount
equal to its respective Pro Rata Percentage;
     (d) Expenses. Borrower shall have paid all fees and expenses required to be
paid by Borrower pursuant to this Agreement in connection with such requested
Advance or any conditions related thereto.
     (e) Proceedings Satisfactory. All actions taken in connection with such
requested Advance and all documents and papers relating thereto shall be
satisfactory to Agent and its counsel. Agent and its counsel shall have received
copies of such documents and papers as Agent or such counsel may reasonably
request in connection with such requested Advance, all in form and substance
reasonably satisfactory to Agent and its counsel.
     (f) Partial Waiver of Requirement for Title Insurance Policies Upon
Satisfactory Maintenance of Inventory Control Procedures. Anything in
Section 5.1(b)(iv) hereof to the contrary notwithstanding, the delivery of a
commitment for a Mortgagee Title Policy and a Mortgagee Title Policy shall be
required only with respect to twenty-five percent (25%) of the Eligible Notes
Receivable delivered to Agent in respect of each advance, subject to the
following requirements and limitations:
(i) Borrower shall be in full compliance with the Inventory Control Procedures
(as defined in Section 6.23 herein); and
(ii) Agent shall have the right in its sole discretion to determine those
Eligible Notes Receivable in respect of which commitments for Mortgagee Title
Policies and also the Mortgagee Title Policies themselves shall be required.
     In the event that Borrower fails to satisfy the requirements of
Subparagraph 5.1(f)(i), then, immediately upon such failure, the partial waiver
provided under this subparagraph shall no longer be effective.
Section 6-General Representations And Warranties
     Borrower hereby represents and warrants to Agent and each Lender as
follows:
     6.1 Organization, Standing, Qualification. Borrower: (a) is a duly
organized and validly existing Texas corporation duly organized, validly
existing and in good standing under the laws of the State of Texas, and (b) has
all requisite power, corporate or otherwise, to conduct its business and to
execute and deliver, and to perform its obligations under, the Loan Documents.
     6.2 Authorization, Enforceability, Etc.

40



--------------------------------------------------------------------------------



 



     (a) The execution, delivery and performance by Borrower of the Loan
Documents has been duly authorized by all necessary corporate action by Borrower
and does not and will not: (i) violate any provision of the certificate or
articles of incorporation of Borrower, bylaws of Borrower, or any agreement,
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect to which Borrower is a party or is subject;
(ii) result in, or require the creation or imposition of, any Lien upon or with
respect to any asset of Borrower other than Liens in favor of Lenders; or
(iii) result in a breach of, or constitute a default by Borrower under, any
indenture, loan or credit agreement or any other agreement, document, instrument
or certificate to which Borrower is a party or by which it or any of its assets
are bound or affected.
     (b) No approval, authorization, order, license, permit, franchise or
consent of, or registration, declaration, qualification or filing with, any
governmental authority or other Person, including without limitation, the
Division or the Timeshare Owners’ Association is required in connection with the
execution, delivery and performance by Borrower of any of the Loan Documents.
     (c) The Loan Documents constitute legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms.
     (d) Borrower has, or will have, good and marketable title to the
Collateral, free and clear of any lien, security interest, charge or encumbrance
except for the security interests created by this Agreement or any Loan Document
or otherwise created in favor of Agent or those specifically consented to in
writing by Agent or permitted hereunder. No financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording office, except such as may have been filed in favor of
Lenders hereunder or Agent as permitted hereunder.
     (e) The execution and delivery of the Loan Documents, the delivery and
endorsement to Agent as agent for Lenders of the Pledged Notes Receivable, the
filing of the UCC-1’s with the office of the secretary of state of the state in
which Borrower is organized and the Assignment of Notes Receivable and Mortgages
in the official records of the county in which the applicable Resort is located,
create in favor of Agent as agent for Lenders a valid and perfected continuing
first or second, as applicable, priority security interest in the Collateral.
The Collateral shall secure the full payment and performance of the Obligations.
     (f) None of the Pledged Notes Receivable is forged or has affixed thereto
any unauthorized signatures or has been entered into by any Person without the
required legal capacity; and during the term of the Agreement, none will be
forged, or will have affixed thereto, any unauthorized signatures.
     (g) Except as permitted in Sections 3.7 and 3.8 hereof, there have been no
modifications or amendments to the Pledged Notes Receivable or Mortgages.

41



--------------------------------------------------------------------------------



 



     (h) The makers of the Eligible Notes Receivable have no defenses, offsets,
counterclaims or claims relating to the Eligible Notes Receivable or the
Mortgages.
     (i) The Pledged Notes Receivable and the Mortgages were executed and
delivered by Purchasers in favor of Borrower in connection with the purchase of
the related Encumbered Intervals.
     (j) The Mortgages constitute and will constitute valid and enforceable
first and prior liens and security interests on the Encumbered Intervals.
     (k) The Pledged Notes Receivable and the Mortgages are and shall remain in
full force and effect, are and will be valid and binding obligations of the
respective makers in favor of Agent, as holder on behalf of Lenders; and
Borrower further warrants and guarantees the value, quantity, sound condition,
grade and quality of the Encumbered Intervals and rights, properties, easements
and interests appurtenant or related thereto.
     (l) The grant of the security interests described herein has not affected
and will not affect the validity or enforceability of the obligations of the
respective makers of the Pledged Notes Receivable under such Notes Receivable or
the respective Mortgages.
     (m) Neither Agent nor any Lender shall be required to take, and Borrower
has taken any and all required steps to protect each Lender’s security interest
in the Collateral (other than maintaining possession of the portion of the
Collateral constituting instruments); and neither Agent nor any Lender is or
shall be required to collect or realize upon the Collateral or any distribution
of interest or principal, nor shall loss of, or damage to, the Collateral
release Borrower from any of the Obligations.
     6.3 Financial Statements and Business Condition. The Financial Reports for
the first five (5) months of the calendar year 2005 are, to the best of
Borrower’s knowledge, accurate and fairly represent the financial condition of
the Borrower for the periods in question, subject to the written qualifications
set forth therein. To the best of Borrower’s knowledge, there are no material
liabilities, direct or indirect, fixed or contingent, of Borrower, except as
disclosed to Agent in writing.
     6.4 Taxes. In accordance with the requirements set forth in the
Declaration, Borrower represents and warrants that Borrower, Silverleaf Club, or
the applicable Timeshare Owners’ Association, as required, has paid or will have
paid in full, prior to delinquency, all ad valorem taxes and other taxes and
assessments against the Resorts and the Collateral; and Borrower knows of no
basis for any additional taxes or assessments against the Resorts or the
Collateral. Borrower, Silverleaf Club, or the applicable Timeshare Owners’
Association, as the case may be, has filed all tax returns required to have been
filed by it and has paid or will pay prior to delinquency, all taxes shown to be
due and payable on such returns, including interest and penalties thereon, and
all other taxes which are payable by it to the extent the same have become due
and payable.

42



--------------------------------------------------------------------------------



 



     6.5 Title to Properties: Prior Liens. Borrower has good and marketable
title to all of the Collateral and to all unsold Units and Intervals at each
Resort, and all rights, properties and benefits appurtenant to or benefiting
them. Borrower is not in default under any of the documents evidencing or
securing any indebtedness which is secured, wholly or in part, by any portion of
any Resort or any portion or all the Collateral and no event has occurred which
with the giving of notice, the passage of time or both, would constitute a
default under any of the documents evidencing or securing any such indebtedness.
Other than the Liens granted in favor of Agent, the Liens granted to secure the
Inventory Loan, and the liens described in Schedule 6.5 attached hereto, there
are no liens or encumbrances against the Collateral, or against any Resort.
     6.6 Subsidiaries, Affiliates and Capital Structure. Borrower has no
subsidiaries or Affiliates which have any involvement or interest in any Resort
in any way. None of the Affiliates of Borrower are parties to any proxies,
voting trusts, shareholders agreements or similar arrangements pursuant to which
voting authority, rights or discretion with respect to Borrower is vested in any
other Person.
     6.7 Litigation, Proceedings, Etc. Except for those matters identified in
Schedule 6.7 hereto, there are no actions, suits, proceedings, orders or
injunctions pending or threatened against or affecting Borrower, the Resorts or
the Timeshare Owners’ Association at law or in equity, or before or by any
governmental authority or other tribunal, which (a) could have a material
adverse effect on Borrower or (b) relate to the Loan or which could have a
material effect on the Collateral or the Resorts. Borrower has received no
notice from any court, governmental authority or other tribunal alleging that
Borrower or the Resorts have violated the Timeshare Act, any of the rules or
regulations thereunder, the Declaration or any other applicable laws, agreements
or arrangements that could have any material effect on the Loan, the Collateral
or the Resorts.
     6.8 Licenses, Permits, Etc. Borrower, the Resorts, the Timeshare Owners’
Associations or Borrower’s Affiliates involved in the operations of the Resorts,
and, to the best of Borrower’s knowledge after diligent inquiry, other Persons
involved in the operations of the Resorts, possess all requisite franchises,
certificates of convenience and necessity, operating rights, approvals,
licenses, permits, consents, authorizations, exemptions and orders as are
necessary to carry on its or their business as now being conducted, without any
known conflict with the rights of others and, with respect to Borrower, the
Resorts and the Timeshare Owners’ Associations, in each case subject to no
mortgage, pledge, Lien, lease, encumbrance, charge, security interest, title
retention agreement or option other than as provided for by this Agreement.
     6.9 Environmental Matters. Except as otherwise noted on Schedule 6.9:
(a) no Resort contains any Hazardous Materials, (b) no Hazardous Materials are
used or stored at or transported to or from the Resorts, (c) neither Borrower
nor the Resorts nor any manager thereof nor to Borrower’s knowledge, the
Timeshare Owners’ Associations, have received notice from any governmental
agency, entity or other Person with regard to Hazardous Materials on, under or
affecting any Resort, and (d) neither Borrower, the Resorts, nor any portion
thereof, nor to Borrower’s knowledge after diligent inquiry, the Timeshare
Owners’ Associations, are in violation of any Environmental Laws.

43



--------------------------------------------------------------------------------



 



     6.10 Full Disclosure. No information, exhibit or written report or the
content of any schedule furnished by or on behalf of Borrower to Agent or any
Lender in connection with the Loan or the Resorts contains any material
misstatement of fact or omits the statement of a material fact necessary to make
the statement contained herein or therein not misleading. Borrower knows of no
fact or condition which will prevent the sale of Intervals to Purchasers or
prevent the operation of the Resorts in accordance with the Declarations and
related public offering statements, and in accordance with applicable law, or
prevent Borrower from performing its Obligations pursuant to the Loan Documents.
     6.11 Use of Proceeds/Margin Stock. None of the proceeds of the Loan will be
used to purchase or carry any margin stock (as defined under Regulation U of the
Board of Governors of the Federal Reserve System, as in effect from time to
time), and no portion of the proceeds of the Loan will be extended to others for
the purpose of purchasing or carrying margin stock. None of the transactions
contemplated in the Agreement (including, without limitation, the use of the
proceeds from the Loan) will violate or result in the violation of Section 7 of
the Securities Exchange Act of 1934, as amended, or any regulations issued
pursuant thereto, including, without limitation, Regulations G, T, U and X of
the Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter 11.
     6.12 Defaults. Borrower has no knowledge of any Default or Event of Default
not disclosed to Agent in writing. Borrower has no knowledge of any default or
event of default under any loan facility or with any lender. Borrower has no
knowledge of any condition or event, which, with the passage of time, notice or
both, would constitute an Event of Default or an event of default under any loan
facility or with any lender
     6.13 Compliance with Law. Borrower
     (a) is not in violation, nor are any of its Resorts, or the business
operations in respect of any of the Resorts, or to Borrower’s knowledge after
diligent inquiry, the Timeshare Owners’ Association, in violation, of the
Timeshare Act, or any laws, ordinances, governmental rules or regulations of any
state in which a Resort is located, any political subdivision of said states or
any other jurisdiction to which Borrower or the Resorts, or the business
operations conducted in respect of the Resorts, or the Timeshare Owners’
Association, are subject;
     (b) has not failed, nor have the Resorts or, to Borrower’s knowledge, the
Timeshare Owners’ Associations failed, to obtain any consents or joinders, or
any approvals, licenses, permits, franchises or other governmental
authorizations, or to make or cause to be made any filings, submissions,
registrations or declarations with any government or agency or department
thereof, necessary to the establishment, ownership or operation of the Resorts
or any of Borrower’s Properties, or to the conduct of Borrower’s business,
including, without limitation, the operation of the Resorts and the sale, or
offering for sale, of Intervals therein; which violation or failure to obtain or
register materially adversely affects Borrower, the Resorts or the business,
prospects, profits, properties or condition (financial or otherwise) of Borrower
or the Resorts. Borrower has, to the extent required by its activities and
businesses, and the operations of the Resorts, fully complied with: (1) all of
the applicable provisions of (a) the Consumer

44



--------------------------------------------------------------------------------



 



Credit Protection Act; (b) Regulation Z of the Federal Reserve Board; (c) the
Equal Credit Opportunity Act; (d) Regulation B of the Federal Reserve Board;
(e) the Federal Trade Commission’s 3-day cooling-off Rule for Door-to-Door
Sales; (f) Section 5 of the Federal Trade Commission Act; (g) the Interstate
Land Sales Full Disclosure Act (“ILSA”); (h) federal postal laws; (i) applicable
state and federal securities laws; (j) applicable usury laws; (k) applicable
trade practices, home and telephone solicitation, sweepstakes, anti-lottery and
consumer credit and protection laws; (l) applicable real estate sales licensing,
disclosure, reporting and escrow laws; (m) the Americans With Disabilities Act
and related accessibility guidelines (“ADA”); (n) the Real Estate Settlement
Procedures Act (“RESPA”); (o) all amendments to and rules and regulations
promulgated under the foregoing acts or laws; (p) the Federal Trade Commission’s
Privacy of Consumer Financial Information Rule and (q) other applicable federal
statutes and the rules and regulations promulgated thereunder; and (2) all of
the applicable provisions of the Timeshare Acts, any law or laws of any state
(and the rules and regulations promulgated thereunder) relating to ownership,
establishment or operation of the Resorts, or the sale, offering for sale, or
financing of Intervals;
     (c) has made diligent inquiry, and to the best of Borrower’s knowledge, all
persons or entities owning an interest in Borrower: (i) are not currently
identified on United States Office of Foreign Assets Control (“OFAC”) List; and
(ii) are not persons or entities with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of Untied States law, regulation, or Executive Order of the
President of the United States. The OFAC List currently is accessible through
the internet website www.treas.gov/ofac/t11sdn.pdf.
     (d) represents and warrants that at all times throughout the term of the
Loan, (i) none of the funds or other assets of Borrower shall constitute
property of, or shall be beneficially owned, directly or indirectly, by, any
Person subject to trade restrictions under the Prescribed Laws (each such
Person, an “Embargoed Person”), with the result that the investment in Borrower
(whether directly or indirectly), is or would be prohibited by law or the Loan
made by Lender is or would be in violation of law; (ii) no Embargoed Person
shall have any interest of any nature whatsoever in Borrower with the result
that the investment in Borrower (whether directly or indirectly), is or would be
prohibited by law or the Loan is or would be in violation of law; and (iii) none
of the funds of Borrower shall be derived from any unlawful activity with the
result that the investment in Borrower (whether directly or indirectly), is or
would be prohibited by law or the Loan is or would be in violation of law.
     6.14 Restrictions of Borrower. Borrower will not be, on or after the date
hereof, a party to any contract or agreement which prohibits Borrower’s
execution of or compliance with the terms of this Agreement, the other Loan
Documents, or the Inventory Loan Agreement. Borrower has not agreed or consented
to cause or permit in the future (upon the happening of a contingency or
otherwise) any of the Collateral, whether now owned or hereafter acquired, to be
subject to a Lien except in favor of Agent as provided herein and TFC under the
Inventory Loan.

45



--------------------------------------------------------------------------------



 



     6.15 Broker’s Fees. Borrower, Agent and each Lender represent to each other
that none of them has made any commitment or taken any action which will result
in a claim for any brokers’, finders’ or other similar fees or commitments with
respect to the transactions described in the Agreement. Borrower agrees to
indemnify Agent and each Lender and save and hold Agent and each Lender harmless
from all claims of any Person for any broker’s or finder’s fee or commission,
and this indemnity shall include reasonable attorneys’ fees and legal expenses.
     6.16 Deferred Compensation Plans. Borrower has no pension, profit sharing
or other compensatory or similar plan (herein called a “Plan”) providing for a
program of deferred compensation for any employee or officer. No fact or
situation, including but not limited to, any “Reportable Event,” as that term is
defined in Section 4043 of the Employee Retirement Income Security Act of 1974
as the same may be amended from time to time (“Pension Reform Act”), exists or
will exist in connection with any Plan of Borrower which might constitute
grounds for termination of any Plan by the Pension Benefit Guaranty Corporation
or cause the appointment by the appropriate United States District Court of a
Trustee to administer any such Plan. No “Prohibited Transaction” within the
meaning of Section 406 of the Pension Reform Act exists or will exist upon the
execution and delivery of the Agreement or the performance by the parties hereto
of their respective duties and obligations hereunder. Borrower will (1) at all
times make prompt payment of contributions required to meet the minimum funding
standards set forth in Sections 302 through 305 of the Pension Reform Act with
respect to each of its Plans; (2) promptly, after the filing thereof, furnish to
Agent copies of each annual report required to be filed pursuant to Section 103
of the Pension Reform Act in connection with each Plan for each Plan Year,
including any certified financial statements or actuarial statements required
pursuant to said Section 103; (3) notify Agent immediately of any fact,
including, but not limited to, any Reportable Event arising in connection with
any Plan which might constitute grounds for termination thereof by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a Trustee to administer the Plan; and (4) notify Agent
of any “Prohibited Transaction” as that term is defined in Section 406 of the
Pension Reform Act. Borrower will not (a) engage in any Prohibited Transaction
or (b) terminate any such Plan in a manner which could result in the imposition
of a Lien on the Property of Borrower pursuant to Section 4068 of the Pension
Reform Act.
     6.17 Labor Relations. The employees of Borrower are not a party to any
collective bargaining agreement with Borrower, and, to the best knowledge of
Borrower and its officers, there are no material grievances, disputes or
controversies with any union or any other organization of Borrower’s employees,
or threats of strikes, work stoppages or any asserted pending demands for
collective bargaining by any union or organization.
     6.18 Resort.
     (a) Timeshare Plan. Each Resort has been established and dedicated, and is
and will remain, a time-share plan and project in full compliance with all
applicable laws and regulations, including without limitation, the Timeshare
Act.
     (b) Access. Each Resort has direct access to a publicly dedicated road and
all roadways inside each Resort are subject to an access and use easement or
other dedication or provision that benefits and will continue to benefit all
Purchasers.

46



--------------------------------------------------------------------------------



 



     (c) Utilities. Electric, sanitary and stormwater sewer, telephone, water
facilities and other necessary utilities are available in sufficient capacity to
service each Resort and any easements necessary to the furnishing of such
utility services have been obtained and duly recorded, and inure to the benefit
of each Resort and each Timeshare Owners’ Association.
     (d) Amenities. Each Purchaser of an Interval has and will have access to
and the full use and enjoyment of all of the Common Elements and public
utilities of the Resort in which such interval is located, all in accordance
with the Declaration and Timeshare Documents.
     (e) Construction. All costs arising from the construction or acquisition of
any Units and any other improvements and the purchase of any fixtures or
equipment, inventory, furnishings or other personalty located in, at, or on the
Resorts have been paid or will be paid when due.
     (f) Sale of Intervals. The marketing, sale, offering of sale, rental,
solicitation of Purchasers or, if applicable, lessees, and financing of
Intervals in the Resort: (1) do not constitute the sale, or the offering of
sale, of Securities subject to the registration requirements of the Securities
Act of 1933, as amended, or any state securities law; (2) do not violate the
Timeshare Act or any land sales or consumer protection law, statute or
regulation of the state where the Resort is located or any other state or
jurisdiction in which a Purchaser resides or in which sales or solicitation
activities occur; and (3) do not violate any consumer credit or usury statute of
state where the Resort is located or any other state or jurisdiction in which a
Purchaser resides or in which sales or solicitation activities occur. All
marketing and sales activities are performed by employees of Borrower, all of
whom are and shall be properly licensed in accordance with applicable laws.
     (g) Tangible Property. Except for specific items which may be owned by
independent contractors, the machinery, equipment, fixtures, tools and supplies
used in connection with the Resort, including without limitation, with respect
to the operations and maintenance of the Common Elements, are owned either by
Borrower, Silverleaf Club, or the applicable Timeshare Owners’ Association.
     (h) Operating Contracts. Borrower, Silverleaf Club, or the applicable
Timeshare Owners’ Association has entered into the contracts, agreements, and
arrangements necessary for the operation of the Resorts, including but not
limited to those with respect to utilities, maintenance, management, services,
marketing and sales (hereinbelow defined as “Operating Contracts”).
     6.19 Timeshare Regimen Reports. Borrower has furnished to Agent true and
correct copies of the Timeshare Documents listed on Schedule 6.19, which consist
of all those placed on file by Borrower with the Divisions or any federal, state
or local regulatory or recording agencies, offices or departments. All such
filings and/or recordations, and all joinders and consents, necessary in order
to establish the plan in respect of the Resorts, including without limitation,
the Units, Intervals, and all appurtenant Common Elements, and all related use
and

47



--------------------------------------------------------------------------------



 



access rights, have been done or obtained and all laws, regulations and
statutes, and all agreements or arrangements, in connection therewith have been
complied with.
     6.20 Operating Contracts. The contracts, agreements and arrangements
comprising those agreements or arrangements relating to the operation of the
Resorts, including without limitation, with respect to utilities, maintenance,
management, services, marketing and sales under which the fees to be paid equal
or exceed $50,000.00 (collectively, all such agreements and arrangements are
referred to herein as the “Operating Contracts”) are unmodified and in full
force and effect and shall remain free and clear of any lien.
     6.21 Architectural and Environmental Control. All Units, Common Elements
and other improvements at, upon or appurtenant to the Resort are and will be in
compliance with the design, use, architectural and environmental control
provisions, if any, set forth in the Declaration.
     6.22 Tax Identification/Social Security Numbers. Borrower’s federal
taxpayer’s identification number is: 75-2259890.
     6.23 Inventory Control Procedures. Borrower has provided to Agent a true
and complete copy of Borrower’s Inventory, Sales and Assignments procedures (the
“Inventory Control Procedures”), a copy of which is attached hereto as
Exhibit D. Borrower is and shall at all times be in full compliance with the
Inventory Control Procedures from the date hereof until the Loan is repaid in
full. Borrower shall permit Agent, its officers, employees, auditors, and other
agents or designees to review the books and records of Borrower and make such
other examinations and inspections as Agent in its sole discretion deems
necessary to determine that Borrower is in full compliance with such Inventory
Control Procedures.
     6.24 Additional Representations and Warranties. This Agreement, the Note
and the other Loan Documents constitute the legal, valid and binding obligation
of Borrower, enforceable against Borrower in accordance with their respective
terms.
Section 7-Covenants
     7.1 Affirmative Covenants. So long as any portion of the Obligations
remains unsatisfied, Borrower hereby covenants and agrees with Agent and each
Lender as follows:
     (a) Payment and Performance of Obligations. Borrower shall pay all of the
Loan and related expenses when and as the same become due and payable, and
Borrower shall strictly observe and perform all of the Obligations, including
without limitation, all covenants, agreements, terms, conditions and limitations
contained in the Loan Documents, and will do all things necessary which are not
prohibited by law to prevent the occurrence of any Event of Default hereunder;
and Borrower will maintain an office or agency in the State of Texas where
notices, presentations and demands in respect of the Loan Documents may be made
upon Borrower. Such office or agency and the books and records of Borrower shall
be maintained at 1221 Riverbend Drive, Suite 120, Dallas, Texas 75221 until such
time as Borrower shall so notify Agent, in writing, of any change of location of
such office or agency.

48



--------------------------------------------------------------------------------



 



     (b) Maintenance of Existence, Qualification and Assets. Borrower shall at
all times (i) maintain its legal existence, (ii) maintain its qualification to
transact business and good standing in any state and in any jurisdiction where
it conducts business in connection with the Resorts, and (iii) comply or cause
compliance with all governmental laws, rules, regulations and ordinances
applicable to the Resorts, Borrower or its business, including, without
limitation, the Timeshare Act.
     (c) Consolidation and Merger. Borrower will not consolidate with or merge
into any other Person or permit any other Person to consolidate with or merge
into it, unless: (i) Borrower is the continuing or surviving corporation in any
such consolidation or merger and (ii) prior to and immediately after such
consolidation or merger, Borrower shall not be in default hereunder.
     (d) Maintenance of Insurance. Borrower, or if required pursuant to the
Declaration, the Timeshare Owners’ Association, shall maintain (or Borrower
shall cause to be maintained) at all times during the term of this Agreement,
policies of insurance with premiums being paid when due, and shall deliver to
Agent originals of insurance policies issued by insurance companies, in amounts,
in form and in substance, and with expiration dates, all acceptable to Agent and
containing a waiver of subrogation rights by the insuring company, a
non-contributory standard mortgagee benefit clause, or their equivalents, and a
mortgagee loss payable endorsement in favor of and satisfactory to Agent on
behalf of each Lender, and breach of warranty coverage, providing the following
types of insurance on and with respect to Borrower (or, as appropriate, the
respective Associations) and the Resort:
(i) Fire and extended coverage insurance (including lightning, hurricane,
tornado, wind and water damage, vandalism and malicious mischief coverage)
covering the improvements and any personal property located in or on the Resorts
in an amount not less than the full replacement value of such improvements and
personal property, and said policy of insurance shall provide for a deductible
acceptable to Agent, breach of warranty coverage, replacement cost endorsements
satisfactory to Agent, and shall not permit co-insurance;
(ii) Public liability and property damage insurance covering the Resorts in
amounts and on terms satisfactory to Agent; and
(iii) Such other insurance on the Resorts or any replacements or substitutions
therefor including, without limitation, flood insurance (if the Property is or
becomes located in an area which is considered a flood risk by the U.S.
Emergency Management Agency or pursuant to the National Flood Insurance
program), in such amounts and upon terms as may from time to time be reasonably
required by Agent.
     To the extent any other timeshare receivable lender has any rights to
approve the form of insurance policies with respect to the Resorts, the amounts
of coverage thereunder, the insurers under such policies, or the designation of
an attorney-in-fact for purposes of dealing with

49



--------------------------------------------------------------------------------



 



damage to any part of the Resorts or insurance claims or matters related
thereto, or any successor to such attorney-in-fact, or any changes with respect
to any of the foregoing, Borrower shall take all steps as may be necessary (and,
after turnover, if any, of control of the Resort to the Timeshare Owners’
Association, Borrower shall use its best efforts) to ensure that Agent, on
behalf of each Lender, shall at all times have a co-equal right, with such other
lender (including, without limitation, Borrower or any third-party lender), to
approve all such matters and any proposed changes in respect thereof; and
Borrower shall not cause or permit any changes with respect to any insurance
policies, insurers, coverage, attorney-in-fact, or insurance trustee, if any,
without Agent’s prior written approval.
     In the event of any insured loss or claim in respect of the Resorts,
Borrower shall apply (or cause to be applied), and Borrower covenants that the
Timeshare Owners’ Association shall apply (or cause to be applied), all proceeds
of such insurance policies in a manner consistent with the Timeshare Documents
and the Timeshare Act.
     All insurance policies required pursuant to this Agreement (or the
Timeshare Documents or Timeshare Act) shall provide that the coverage afforded
thereby shall not expire or be amended, canceled, modified or terminated without
at least thirty (30) days prior written notice to Agent. At least thirty
(30) days prior to the expiration date of each policy maintained pursuant to
this Section 7.1(d), a renewal or replacement thereof satisfactory to Agent
shall be delivered to Agent. Borrower shall deliver or cause to be delivered to
Agent receipts evidencing the payment for all such insurance policies and
renewals or replacements.
     In the event of any fire or other casualty to or with respect to the
improvements on or at the Resorts, Borrower covenants that Borrower or the
Timeshare Owners’ Association, as the case may be, will promptly restore or
repair (or cause to be restored, repaired or replaced) the damaged improvements
and repair or replace any other personal property to the same condition as
immediately prior to such fire or other casualty and, with respect to the
improvements and personal property on the Resorts, in accordance with the terms
of the Timeshare Documents or Timeshare Act. The insufficiency of any net
insurance proceeds shall in no way relieve Borrower or, as applicable, Borrower
and Timeshare Owners’ Association, of its obligation to restore, repair or
replace such improvements and other personal property in accordance with the
terms hereof, of the Declaration or other Timeshare Documents or of the
Timeshare Act, and Borrower covenants that Borrower or, as the case may be, the
Timeshare Owners’ Association, shall promptly comply and cause compliance with
the provisions of the Declaration and other Timeshare Documents, or of the
Timeshare Act relating to such restoration, repair or replacement. Borrower
shall, unless an Event of Default has occurred, apply all insurance proceeds
payable to or received by it, in accordance with the applicable Declaration. If
an Event of Default has occurred, Agent may, in its sole discretion, apply all
insurance proceeds in accordance with the applicable Declaration or to the
repayment of the Loan in accordance with Section 2.4 and 2.5 hereof.
     (e) Maintenance of Security. Borrower shall execute and deliver (or cause
to be executed and delivered) to Agent all security agreements, financing
statements, assignments and such other agreements, documents, instruments and
certificates, and supplements and amendments thereto, and take such other
actions, as Agent deems necessary or appropriate in order to maintain as valid,
enforceable and

50



--------------------------------------------------------------------------------



 



perfected first or second priority liens and security interests, as applicable,
all Liens and security interests in the Collateral granted to Agent as agent for
Lenders to secure the Obligations. Borrower shall not grant extensions of time
for the payment of, compromise for less than the full face value or release in
whole or in part, any Purchaser or other Person liable for the payment of, or
allow any credit whatsoever except for the amount of cash to be paid upon, any
Collateral or any instrument, chattel paper or document representing the
Collateral.
     (f) Payment of Taxes and Claims. Borrower will pay, and, as applicable
pursuant to the Declaration, Borrower covenants that the Timeshare Owners’
Association will pay, when due, all taxes imposed upon the Resorts, the
Collateral, Borrower, the Timeshare Owners’ Association, or any of its or their
property, or with respect to any of its or their franchises, businesses, income
or profits, or with respect to the Loan or any of the Loan Documents; and
Borrower and the Timeshare Owners’ Association, as the case may be, shall pay
all other charges and assessments against Borrower, the Collateral and the
Resorts before any claim (including, without limitation, claims for labor,
services, materials and supplies) arises for sums which have become due and
payable. Except for the Liens in connection with the Inventory Loan and the
Liens in favor of Agent on behalf of Lenders granted pursuant to the Loan
Documents, and except as otherwise specifically provided for herein, Borrower
covenants that no statutory or other Liens whatsoever (including, without
limitation, mechanics’, materialmens’, judgment or tax liens) shall attach to
any of the Collateral or the Resorts except for such Liens as are expressly
provided for pursuant to the Declaration, which shall, in any event, be
subordinate to the Lien of Agent on behalf of Lenders. In the event any such
Lien attaches to any of the Collateral or the Resorts Borrower shall, within
thirty (30) days after any such Lien attaches, either (i) cause such Lien to be
released of record or (ii) provide Agent with a bond in accordance with the
applicable laws of the State, issued by a corporate surety acceptable to Agent,
in an amount and form acceptable to Agent.
     (g) Inspections. Borrower shall, at any time and from time to time and at
the expense of Borrower, permit Agent or any Lender or their respective agents
or representatives (provided such Lender has coordinated such inspection with
Agent) to inspect the Resorts, the Collateral and if necessary, in Agent’s
opinion, to ascertain or assure Borrower’s compliance with the terms of this
Agreement, any of Borrower’s other assets or Property, and to examine and make
copies of and abstracts from its and, to the extent it has access thereto or
possession thereof, the Timeshare Owners’ Association’s, books, accounts,
records, original correspondence, computer tapes, disks, software, and other
papers as it may desire; and to discuss its affairs, finances and accounts with
any of its officers, employees, Affiliates, contractors or independent public
accountants (and by this provision Borrower authorizes said accountants to
discuss with Agent, its agents or representatives, the affairs, finances and
accounts of Borrower). Agent and each Lender agree to use reasonable efforts not
to unreasonably interfere with Borrower’s business operations in connection with
any such inspections. Without limiting the foregoing, Agent shall have the right
to make such credit investigations as Agent may deem appropriate in connection
with its review of Notes Receivable, and Borrower shall make available to Agent
all credit information in Borrower’s possession or under its control or

51



--------------------------------------------------------------------------------



 



to which it may have access, with respect to Purchasers or other obligors under
Notes Receivable as Agent may request.
     (h) Reporting Requirements. So long as any portion of the Obligations
remain unsatisfied, Borrower shall furnish (or cause to be furnished, as the
case may be) to Agent the following:
(i) Quarterly Financial Reports. As soon as available and in any event within
forty-five (45) days after the end of each fiscal quarter, copies of income
statements and balance sheets for the operations of each Resort and for
Borrower, certified by the Chief Financial Officer of Borrower.
(ii) Annual Financial Reports. As soon as available and in any event within
ninety (90) days after the end of each calendar year or other fiscal year as may
be applicable with respect to Borrower (a “Fiscal Year”), a statement of income
and expense of Borrower for the annual period ended as of the end of such Fiscal
Year, and a balance sheet of Borrower as of the end of such Fiscal Year, all in
such detail and scope as may be reasonably required by Lender and prepared in
accordance with GAAP and on a basis consistent with prior accounting periods.
Each annual financial statement of Borrower shall be prepared by an independent
certified public accountant and certified by Borrower to be true, correct and
complete, and shall otherwise be in form acceptable to Lender. In the event that
Lender, acting in good faith, is not satisfied with any such Financial
Statement, and if Borrower fails to provide Lender with new Financial Statements
acceptable to Lender within fifteen (15) days after Lender delivers written
notice of such dissatisfaction to Borrower, then, at Lender’s request, Borrower
shall furnish to Lender copies of audited income statements and balance sheets
certified by an independent certified public accountant acceptable to Lender and
prepared in accordance with GAAP and on a basis consistent with prior accounting
periods. Such audited annual statements shall also be in form and content
satisfactory to Lender. If the figures for net and total operating income (as
such terms are defined in accordance with GAAP) in the audited annual statements
do not vary by more than five percent (5%) from the figures in the unaudited
annual statements, Lender shall bear, pro rata based upon its Pro Rata
Percentage, the cost of the certified public accountant’s audit. If, however,
such figures vary by more than five percent (5%), Borrower shall bear the cost
of such certified public accountant’s audit;
(iii) Officer’s Certificate. Each set of annual Financial Statements or reports
delivered to Agent pursuant to Sections 7.1(h)(i) and 7.1(h)(ii) of this
Agreement will be accompanied by a certificate of the President or the Treasurer
of Borrower in the form attached as Exhibit E setting forth that the signers
have reviewed the relevant terms of the Agreement (and all other agreements and
exhibits between the parties) and have made, or

52



--------------------------------------------------------------------------------



 



caused to be made, under their supervision, a review of the transactions and
conditions of Borrower from the beginning of the period covered by the Financial
Statements or reports being delivered therewith to the date of the certificate
and that such review has not disclosed the existence during such period of any
condition or event which constitutes a Default or Event of Default or, if any
such condition or event existed or exists or will exist, specifying the nature
and period of existence thereof and what action Borrower has taken or proposes
to take with respect thereto;
(iv) Sales Reports. Concurrently with the financial statements required pursuant
to Section 7.1(h)(i), Borrower shall deliver to Agent, a sales report, detailing
the sales of all Intervals at the Resorts for the period covered thereby,
certified by Borrower to be true, correct and complete and otherwise in a form
approved by Agent;
(v) Audit Reports. Promptly upon receipt thereof, one (1) copy of each other
report submitted to Borrower by independent public accountants or other Persons
in connection with any annual, interim or special audit made by them of the
books of Borrower;
(vi) Notice of Default or Event of Default. Immediately upon becoming aware of
the existence of any condition or event which constitutes a Default or an Event
of Default, Borrower shall deliver to Agent a written notice specifying, as
applicable, the nature and period of existence thereof and what action Borrower
is taking or proposes to take with respect thereto;
(vii) Notice of Claimed Default. Immediately upon becoming aware of a claim of
Default or Event of Default, a written notice specifying, as applicable, the
nature and period of existence thereof and what action Borrower is taking or
proposes to take with respect thereto;
(viii) Maintenance of Inventory Control. Borrower shall maintain and at all
times fully comply with the Inventory Control Procedures from the date hereof
until the Loan is repaid in full. Borrower shall permit Agent, its officers,
employees, auditors, and other agents or designees to review the books and
records of Borrower and make such other examinations and inspections as Agent in
its sole discretion deems necessary to determine that Borrower is in full
compliance with such Inventory Control Procedures.
(ix) Material Adverse Developments. Immediately upon becoming aware of any
claim, action, proceeding, development or other information which may materially
and adversely affect Borrower, the Collateral, the Resorts, the business,
prospects, profits or condition (financial or otherwise) of Borrower, or the
ability of Borrower to perform its Obligations under the Agreement, Borrower
shall provide Agent with

53



--------------------------------------------------------------------------------



 



telephonic or telegraphic notice, followed by telefaxed and mailed written
confirmation, specifying the nature of such development or information and such
anticipated effect;
(x) Other Information. Borrower shall deliver to Agent: (i) within five (5) days
of the filing thereof with the United States Securities and Exchange Commission,
copies of each Form 8-K, 10-Q and 10-K filed by Borrower; (ii) at least
semi-annually during the Term (or more frequently upon request of Agent),
current addresses and telephone numbers for each obligor under an Eligible Note
Receivable pledged to Agent on behalf of Lenders hereunder and (iii) any other
information related to the Loan, the Collateral, the Resorts or Borrower as
Agent may in good faith request including, without limitation, annually, federal
call reports relating to Lockbox Agent; and
     (i) Records. Borrower shall keep adequate records and books of account
reflecting all financial transactions of Borrower and with respect to the
Resorts in which complete entries will be made in accordance with GAAP. In
addition, Borrower shall keep, and shall promptly deliver to Agent upon Agent’s
request therefor, complete, timely and accurate records of all sales of
Intervals and all payments in respect of Pledged Notes Receivable.
     (j) Management. Borrower shall: (i) remain engaged in the active management
of the Resorts, (ii) unless Borrower notifies Agent in writing at least thirty
(30) days in advance of its new location, retain its executive offices at 1221
Riverbend Drive, Suite 120, Dallas, Texas 75221, and (iii) continue to perform
duties substantially similar to those presently performed as provided in the
management agreement relating to each Resort. No management agreement for any
Resort shall be modified, assigned, extended, terminated or entered into nor
shall the current method of operation and management of the Resorts be changed
in any material manner, without the prior written approval of Agent, except as
contemplated in Section 7.1(w) hereof.
     (k) FICA. Borrower shall furnish to Agent within thirty (30) days after the
expiration of each calendar quarter proof reasonably satisfactory to Agent that
Borrower’s obligations to make deposits for F.I.C.A., social security and
withholding taxes have been satisfied.
     (l) Operating Contracts. Subject to the rights of the Timeshare Owners’
Association as set forth in the Timeshare Documents, no Operating Contract shall
be modified, extended, terminated or entered into, without the prior written
approval of Agent, if any such modification, extension, termination or new
agreement could have a material adverse impact on the operation of the Resorts
or the Collateral.
     (m) Notices. Borrower shall notify Agent within five (5) Business Days of
the occurrence of any event (i) as a result of which any representation or
warranty of Borrower contained in any Loan Documents would be incorrect or
materially misleading if made at that time, or (ii) as a result of which
Borrower is not in full

54



--------------------------------------------------------------------------------



 



compliance with all of its covenants and agreements contained in this Agreement
or any Loan Document, or (iii) which constitutes or, with the passage of time,
notice or a determination by Agent would constitute, an Event of Default.
     (n) Maintenance. Borrower shall maintain, or shall cause to be maintained,
or to the extent provided for pursuant to the Declaration, shall use its best
efforts to cause the Timeshare Owners’ Association to maintain, and the Resorts
in good repair, working order and condition and shall make all necessary
replacements and improvements to the Resorts consisting of real property so that
the value and operating efficiency of the Resorts will be maintained at all
times and so that the Resorts remain in compliance in all respects with the
Timeshare Act, the Timeshare Documents and other applicable law.
     (o) Claims. Borrower shall promptly notify Agent of any claim, action or
proceeding affecting the Resorts or Collateral, or any part thereof, or Agent,
any Lender or any of the security interests or rights granted in favor of Agent
hereunder or under any of the Loan Documents. At the request of Agent, Borrower
shall appear in and defend in favor of each Lender, at Borrower’s sole expense,
any such claim, action or proceeding.
     (p) Registration and Regulations.
(i) Local Legal Compliance. Borrower will comply, and will cause the Resorts to
comply, with all applicable servitudes, restrictive covenants, applicable
planning, zoning or land use ordinances and building codes, all applicable
health and Environmental Laws and regulations, and all other applicable laws,
rules, regulations, agreements or arrangements.
(ii) Registration Compliance. Borrower will maintain, or cause to be maintained,
all necessary registrations, current filings, consents, franchises, approvals,
and exemption certificates, and Borrower will make or pay, or cause to be made
or paid, all registrations, declarations or fees with the Division and any other
government or any agency or department thereof, whether in the state or another
jurisdiction, required in connection with the Resorts and the occupancy, use and
operation thereof, the incorporation of Units into the time-share plan
established pursuant to the Declaration and the other Timeshare Documents, and
the sale, advertising, marketing, and offering for sale of Intervals. All such
registrations, filings and reports will be truthfully completed; and true and
complete copies of such registrations, applications, consents, licenses,
permits, franchises, approvals, exemption certificates, filings and reports will
be delivered to Agent. Borrower shall advise Agent of any changes with respect
to its marketing or sales programs in any jurisdiction, including jurisdictions
other than the state, and at Agent’s request from time to time, Borrower shall
deliver to Agent: (A) written statements by the applicable state authorities, in
form acceptable to Agent, stating that no registration is necessary for the sale
of Intervals in the particular state, (B) an opinion of

55



--------------------------------------------------------------------------------



 



counsel in form acceptable to Agent and rendered by counsel acceptable to Agent,
stating that no such registration is necessary, or (C) such other evidence of
compliance with applicable laws as Agent may require; and
(iii) Other Compliance. Borrower has, in all material respects, complied with
and will comply with all laws and regulations of the United States, the State of
Texas, each state in which an applicable Resort or Collateral is located, any
political subdivision of either such state and any other governmental,
quasi-governmental or administrative jurisdiction in which Intervals have been
sold or offered for sale, or in which sales, offers of sale or solicitations
with respect to the Resorts have been or will be conducted, including to the
extent applicable, but not limited to: (1) the Timeshare Act; (2) the Consumer
Credit Protection Act; (3) Regulation Z of the Federal Reserve Board; (4) the
Equal Credit Opportunity Act; (5) Regulation B of the Federal Reserve Board;
(6) the Federal Trade Commission’s 3-day cooling-off Rule for Door-to-Door
Sales; (7) Section 5 of the Federal Trade Commission Act; (8) ILSA; (9) federal
postal laws; (10) applicable state and federal securities laws; (11) applicable
usury laws; (12) applicable trade practices, home and telephone solicitation,
sweepstakes, anti-lottery and consumer credit and protection laws; (13)
applicable real estate sales licensing, disclosure, reporting and escrow laws;
(14) the ADA; (15) RESPA; (16) all amendments to and rules and regulations
promulgated under the foregoing acts or laws; (17) the Federal Trade
Commission’s Privacy of Consumer Financial Information Rule; (18) other
applicable federal statutes and the rules and regulations promulgated
thereunder; and (19) any state law or law of any state (and the rules and
regulations promulgated thereunder) relating to ownership, establishment or
operation of the Resort, or the sale, offering for sale, or financing of
Intervals.
     (q) Other Documents. Borrower will maintain to the satisfaction of Agent
and make available to Agent and the other Lenders, accurate and complete files
relating to the Resorts, the Pledged Notes Receivable and other Collateral, and
such files will contain true copies of each Pledged Note Receivable, as amended
from time to time, copies of all relevant credit memoranda relating to such
Notes Receivable and all collection information and correspondence relating
thereto. Without limiting the foregoing, Borrower shall maintain evidence of its
compliance with the requirements of Section 3.9.
     (r) Further Assurances. Borrower will execute and deliver, or cause to be
executed and delivered, such other and further agreements, documents,
instruments, certificates and assurances as, in the judgment of Agent exercised
in good faith may be necessary or appropriate to more effectively evidence or
secure, and to ensure the performance of, the Obligations. In addition, Borrower
shall deliver to Agent from time to time upon each request by Agent such
documents, instruments or other matters or items as Agent may require to
evidence Borrower’s compliance with the covenants set forth in this Section 7.1
and Section 3.9.

56



--------------------------------------------------------------------------------



 



          (s) Utilities. Borrower will cause, or to the extent provided for
pursuant to the Declaration, covenants to use its best efforts to ensure that
the Timeshare Owners’ Association, or the manager of the Resorts, as applicable,
will cause, electric, sanitary and stormwater sewer, water facilities, drainage
facilities, solid waste disposal, telephone and other necessary utilities to be
available to the Resorts in sufficient capacity to service the Resorts.
          (t) Amenities. Borrower will cause, or to the extent provided for
pursuant to the Declarations, will use its best efforts to ensure that the
Timeshare Owners’ Association, or the manager of the Resort, as applicable, will
cause, the Resorts to be maintained in good condition and repair, and in
accordance with the provisions of the applicable Timeshare Documents, and
Borrower will cause each Purchaser of an Interval at the Resorts to have
continuing access to, and the use of, to the extent of such Purchaser’s
time-share periods, all of the Common Elements and related or appurtenant
services, rights and benefits, all as provided in the Declaration and the
Timeshare Documents.
          (u) Expenses and Closing Fees. Whether or not the transactions
contemplated hereunder are completed, Borrower shall pay all expenses of Agent,
each Lender and each of TFC’s participants relating to negotiating, preparing,
documenting, closing and enforcing this Agreement, including, but not limited
to:
(i) the cost of preparing, reproducing and binding this Agreement, the other
Loan Documents and all Exhibits and Schedules thereto;
(ii) the reasonable fees and disbursements of Agent’s, each Lender’s and each of
TFC’s participants’ counsel;
(iii) Agent’s, each Lender’s and each of TFC’s participants’ reasonable
out-of-pocket expenses;
(iv) all reasonable fees and expenses (including fees and expenses of Agent’s,
each Lender’s and each of TFC’s participants’ counsel) relating to any
amendments, waivers, consents or subsequent closings pursuant to the provisions
hereof;
(v) all costs, outlays, legal fees and expenses of every kind and character had
or incurred in (1) the interpretation or enforcement of any of the provisions
of, or the creation, preservation or exercise of rights and remedies under, any
of the Loan Documents including the costs of appeal (2) the preparation for,
negotiations regarding, consultations concerning, or the defense or prosecution
of legal proceedings involving any claim or claims made or threatened against
Agent arising out of this transaction or the protection of the Collateral
securing the Loan or Advances made hereunder, expressly including, without
limitation, the defense by Agent, each Lender and each of TFC’s participants of
any legal proceedings instituted or threatened by any Person to seek to recover
or set aside any

57



--------------------------------------------------------------------------------



 



payment or setoff theretofore received or applied by Agent, each Lender and each
of TFC’s participants with respect to the Obligations, and any and all appeals
thereof; and (3) the advancement of any expenses provided for under any of the
Loan Documents;
(vi) all expenses relating to the maintenance and administration of the Lockbox
and Lockbox Account by the Lockbox Agent and Servicing and any escrow by the
Title Company or any other escrow agent;
(vii) all costs and expenses incurred by Agent under the Note, and all late
charges under the Note; and
(viii) all real and personal property taxes and assessments, documentary stamp
and intangible taxes, sales taxes, recording fees, title insurance premiums and
other title charges, document copying, transmittal and binding costs, appraisal
fees, lien and judgment search costs, fees of architects, engineers,
environmental consultants, surveyors and any special consultants, construction
inspection fees, brokers fees, escrow fees, wire transfer fees, and all travel
and out-of-pocket expenses of Agent, each Lender and each of TFC’s participants
to conduct inspections or audits. Without limitation of the foregoing, Borrower
shall pay the costs of UCC and other searches, UCC and other Loan Document
recording fees and applicable taxes, and premiums on each Mortgagee Title Policy
delivered to Agent pursuant to this Agreement.
With respect to the fees payable by Borrower under clauses (ii), (iii), and
(iv) above, provided that no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, TFC and/or TFC’s participants shall provide Borrower in
advance, as applicable, with good faith estimates of: (1) the reasonable fees
and disbursements of participant’s counsel; (2) the participant’s reasonable
out-of-pocket expenses; and (3) the reasonable fees and expenses of participants
and each participant’s counsel relating to any amendments, waivers, consents or
subsequent closings pursuant to the provisions hereof, respectively; and such
fees, disbursements and expenses shall be in accordance with such good faith
estimates.
          (v) Indemnification of Agent and Lenders. In addition to (and not in
lieu of) any other provisions of any Loan Document providing for indemnification
in favor of Agent or Lenders, Borrower shall defend, indemnify and hold harmless
Agent and each Lender, their respective subsidiaries, affiliates, officers,
directors, agents, employees, representatives, consultants, contractors,
servants, and attorneys, as well as the respective heirs, personal
representatives, successors or assigns of any or all of them (hereafter
collectively the “Indemnified Lender Parties”), from and against, and promptly
pay on demand or reimburse each of them with respect to, any and all
liabilities, claims, demands, losses, damages, costs and expenses (including
without limitation, reasonable attorneys’ and paralegals’ fees and costs),
actions or causes of action of any and every kind or nature whatsoever asserted
against or incurred by any of them by reason of or arising out of or in any way
related or attributable to (i) this Agreement, the Loan

58



--------------------------------------------------------------------------------



 



Documents, or the Collateral; (ii) the transactions contemplated under any of
the Loan Documents or any of the Timeshare Documents, including without
limitation, those in any way relating to or arising out of the violation of any
federal or state laws, including the Timeshare Act; (iii) any breach of any
covenant or agreement or the incorrectness or inaccuracy of any representation
and warranty of Borrower contained in this Agreement or any of the Loan
Documents (including without limitation any certification of Borrower delivered
to any Lender or Agent); (iv) any and all taxes, including real estate, personal
property, sales, mortgage, excise, intangible or transfer taxes, and any and all
fees or charges, including, without limitation under the Timeshare Act, which
may at any time arise or become due prior to the payment, performance and
discharge in full of the Obligations; (v) the breach of any representation or
warranty as set forth herein regarding any Environmental Laws; (vi) the failure
of Borrower to perform any obligation or covenant herein required to be
performed pursuant to any Environmental Laws; (vii) the use, generation,
storage, release, threatened release, discharge, disposal or presence on, under
or about the Resorts of any Hazardous Materials; (viii) the removal or
remediation of any Hazardous Materials from the Resorts required to be performed
pursuant to any Environmental Laws or as a result of recommendations of any
environmental consultant or as required by Agent; (ix) claims asserted by any
Person (including without limitation any governmental or quasi-governmental
agency, commission, department, instrumentality or body, court, arbitrator or
administrative board (collectively, a “Governmental Agency”), in connection with
or any in any way arising out of the presence, use, storage, disposal,
generation, transportation, release, or treatment of any Hazardous Materials on,
in, under or affecting the Resorts; (x) the violation or claimed violation of
any Environmental Laws in regard to the Resorts; or (xi) the preparation of an
environmental audit or report on the Resorts, whether conducted by a Lender,
Agent, Borrower or a third-party, or the implementation of environmental audit
recommendations. Such indemnification shall not give Borrower any right to
participate in the selection of counsel for Agent or any Lender or the conduct
or settlement of any dispute or proceeding for which indemnification may be
claimed. Agent and each Lender agree to give Borrower written notice of the
assertion of any claim or the commencement of any action or lawsuit described in
this Section. It is the express intention of the parties hereto that the
indemnity provided for in this Section, as well as the disclaimers of liability
referred to in this Agreement, are intended to and shall protect and indemnify
Agent and each Lender from the consequences of Agent’s and each Lender’s own
negligence, whether or not that negligence is the sole or concurring cause of
any liability, obligation, loss, damage, penalty, action, judgment, suit, claim,
cost, expense or disbursement provided, however, that Borrower shall not be
required to protect and indemnify Agent or any Lender from the consequences of
Agent’s or any such Lender’s gross negligence, where that gross negligence is
the sole cause of the liability, obligation, loss, damage, penalty, action,
judgment, suit, claim, cost, expense or disbursement for which indemnification
or protection would otherwise be required. The provisions of this Section shall
survive the full payment, performance and discharge of the Obligations and the
termination of this Agreement, and shall continue thereafter in full force and
effect.
          (w) Standby Servicer. Borrower will maintain the agreement for the
Standby Servicer in full force and effect. Borrower agrees that upon the
occurrence of a Default or Event of Default hereunder, the Standby Servicer will
assume full control over

59



--------------------------------------------------------------------------------



 



the servicing of all Pledged Notes Receivable, reporting solely to Agent, as
provided in Sections 9.1(i) and 10.14 hereof.
          (x) Financial Covenants.
(i) Tangible Net Worth. Borrower shall at all times have and maintain Tangible
Net Worth in an amount which shall not be less than an amount equal to the
Tangible Net Worth as stated in the annual audited financial statements as of
December 31, 2004 plus (A) fifty percent (50%) of the aggregate amount of
proceeds received by Borrower after December 31, 2004 in connection with each
issuance by Borrower of any class or classes of capital stock after December 31,
2004, except for stock issued to retire existing unsecured subordinated debt,
plus (B) fifty percent (50%) of the aggregate amount of net income (calculated
in accordance with GAAP) of Borrower after December 31, 2004.
(ii) Marketing and Sales Expenses. As of the last day of each fiscal quarter,
Borrower will not permit the twelve (12) month cumulative ratio of Marketing and
Sales Expenses to the Borrower’s net proceeds from the sale of Intervals as
recorded on the Borrower’s financial statements for the immediately preceding
twelve (12) consecutive months to equal or exceed a ratio of .570 to 1.
(iii) Maximum Loan Delinquency. Borrower will not permit as of the last day of
each calendar quarter its over 30-day delinquency rate on its entire Notes
Receivable portfolio to be greater than twenty-five percent (25%). If, as of the
last day of each calendar quarter, Borrower’s over 30-day delinquency on its
entire Notes Receivable portfolio is greater than twenty percent (20%), then
Agent shall have the right to conduct an audit, at Borrower’s sole cost and
expense, of all Borrower’s Notes Receivable pledged to the Lenders hereunder.
(iv) Interest Coverage. The Interest Coverage Ratio for Borrower shall be at
least 1.25:1. The term Interest Coverage Ratio means with respect to any Person
for any calendar quarter, the ratio of (a) EBITDA for such period less capital
expenditures as determined in accordance with GAAP, for such period to (b) the
interest expense minus all non-cash items constituting interest expense for such
period.
(v) Profitable Operations. Borrower will not permit Consolidated Net Income
(a) for any fiscal year, commencing with the fiscal year ending December 31,
2005, to be less than $1.00 and (b) for any two consecutive fiscal quarters
(reviewed on an individual rather than on an aggregate basis) to be less than
$1.00.
(vi) Debt to Equity Ratio. The Debt to Equity Ratio for Borrower shall be less
than 6:1. The term Debt to Equity Ratio means the ratio of (a)

60



--------------------------------------------------------------------------------



 



debt consisting of all notes payable, capital lease obligations and senior
subordinated debt as reported on the Borrower’s most recent consolidated
financial statements to (b) equity consisting of the balance sheet equity and
senior subordinated debt less intangible assets, including, without limitation,
goodwill, trademarks, tradenames, copyrights, patents, patent allocations,
licenses and rights in any of the foregoing and other items treated as
intangible in accordance with GAAP, as reported on the Borrower’s most recent
consolidated financial statements. In computing Borrower’s Debt to Equity Ratio,
non-recourse off balance sheet financing will not be included as part of
Borrower’s debt.
          (y) Net Securitization Cash Flow. If a Default or Event of Default has
occurred, then Borrower shall cause Silverleaf Finance II, Inc. to declare, at
least quarterly, a cash dividend payable to Borrower and/or a payment in respect
of the Silverleaf Finance II Subordinated Note in an aggregate amount equal to
the Net Securitization Cash Flow in respect of Silverleaf Finance II, Inc. for
such quarter, and all such dividends shall be paid directly to Agent, as agent
for each Lender, and applied by Agent in repayment of the Loan. Borrower shall
provide Agent with notice of Silverleaf Finance II, Inc.’s declaration of a cash
dividend or a payment on the Silverleaf Finance II Subordinated Note, together
with a certification that: (i) states whether a Default or Event of Default
exists, and (ii) contains a calculation of the Net Securitization Cash Flow.
          7.2 Negative Covenants. So long as any portion of the Obligations
remain unsatisfied, Borrower hereby covenants and agrees with Agent and each
Lender as follows:
          (a) Limitation on Other Debt, Further Encumbrances. Borrower will not
obtain financing and grant liens with respect to the Collateral. Notwithstanding
anything herein to the contrary, Borrower may, without first obtaining the
written consent of Agent obtain financing and grant liens with respect to any of
its assets or other property except for the Collateral and those assets or
property restricted by a negative pledge provided: (i) Borrower provides ten
days prior written notice to Agent setting forth the terms and conditions of
such financing; (ii) no Event of Default or condition, omission or act which,
with the passage of time, notice or both, would constitute an Event of Default,
has occurred; (iii) such financing does not result in an Event of Default
hereunder or under any documents evidencing any other indebtedness of Borrower;
and (iv) Agent is promptly provided a copy of the fully executed loan documents
relating thereto.
          (b) Restrictions on Transfers. Except as hereinafter specifically
provided, Borrower shall not, whether voluntarily or involuntarily, by operation
of law or otherwise, (i) without obtaining the prior written consent of Agent
(which consent may be given, withheld or conditioned by Agent in Agent’s sole
discretion), transfer, sell, pledge, convey, hypothecate, factor or assign all
or any portion of the Collateral, the Encumbered Intervals, the Common Elements
relating to the Encumbered Intervals or any Resort facilities or amenities, or
contract to do any of the foregoing, including, without limitation, pursuant to
options to purchase, and so-called installment sales contracts, land contracts,
or contracts for deed, provided that the foregoing restriction on transfers
shall

61



--------------------------------------------------------------------------------



 



not apply to the conveyance of SPV Assets to the SPV in accordance with the
Silverleaf Finance II Documents, (ii) without obtaining the prior written
consent of Agent (which consent may be given, withheld or conditioned by Agent
in Agent’s sole discretion), lease or license all or any portion of the
Collateral, the Encumbered Intervals, the Common Elements relating to the
Encumbered Intervals or any Resort facilities or amenities (except for the
license created in favor of SPV under any license agreement with Borrower,
Silverleaf Club or any timeshare owners association, to use or access the
reservation system or related computer hardware or software for any Resort), or
change the legal or actual possession or use thereof, (iii) permit the
assignment, transfer, delegation, change, modification or diminution of the
duties or responsibilities of Borrower, of any manager of the Resorts approved
by Agent as manager of the Resorts (except for an assignment of such duties to a
professional management company or companies reasonably acceptable to Agent in
advance) without obtaining the prior written consent of Agent (which consent
shall not be unreasonably withheld), or (iv) without obtaining the prior written
consent of Agent (which consent may be given, withheld or conditioned by Agent
in Agent’s sole discretion), cause or permit the assignment, pledge or other
encumbrance of any of the Operating Contracts or all or any portion of
Borrower’s right, title or interest in the Declaration. Without limiting the
generality of the preceding sentence, and subject to the terms of this
Agreement, the prior written consent of Agent (as specified above) shall be
required for (A) any transfer of the Encumbered Intervals, the Common Elements
relating to the Encumbered Intervals or any Resort facilities or amenities or
any part thereof made to a subsidiary or Affiliate or otherwise, (B) any
transfer of all or any part of the Encumbered Intervals, the Common Elements
relating to the Encumbered Intervals or any Resort facilities or amenities by
Borrower to its stockholders or Affiliates or vice versa, and (C) any corporate
merger or consolidation, disposition or other reorganization, except as
permitted in Section 7.1(c). In the event that Agent is willing to consent to a
transfer which would otherwise be prohibited by this Section 7.2(b) Agent may
condition its consent on such terms as it desires, including, without
limitation, an increase in the Interest Rate and the requirement that Borrower
pay a transfer fee, together with any expenses incurred by Agent in connection
with the granting of such consent (including, without limitation, attorneys’
fees and expenses). If Borrower violates the terms of this Section 7.2(b), in
addition to any other rights or remedies which Agent may have herein, in any
other Loan Document, or at law or in equity, Agent may by written notice to
Borrower increase, effective immediately as of the date of such violation, the
Interest Rate to the Default Rate.
          (c) Use of a Lender’s or Agent’s Name. Borrower will not, and will not
permit any Affiliate to, without the prior written consent of Agent, such Lender
or such TFC participant, use the name of Agent, any Lender or any TFC
participant or the name of any affiliate of Agent, any Lender or any TFC
participant in connection with any of their respective businesses or activities,
except in connection with internal business matters and as required in dealings
with governmental agencies.
          (d) Transactions with Affiliates. Except as provided in the Silverleaf
Finance II Documents, without the prior written consent of Agent, which shall
not unreasonably be withheld, Borrower will not enter into any transaction with
any Affiliate in connection with the Resorts, including, without limitation,
relating to the purchase,

62



--------------------------------------------------------------------------------



 



sale or exchange of any assets or properties or the rendering of any service,
except in the ordinary course of, and pursuant to the reasonable requirements
of, the operations of the Resorts and upon fair and reasonable terms.
          (e) Restrictive Covenants. Borrower will not without Agent’s prior
written consent seek, consent to, or otherwise acquiesce in, any change in any
private restrictive covenant, planning or zoning law or other public or private
restriction, which would limit or alter the use of the Resorts.
          (f) Subordinated Obligations. Borrower will not, directly or
indirectly, (i) permit any payment to be made in respect of any indebtedness,
liabilities or obligations, direct or contingent, (the “Subordinated Debt”) to
any of its shareholders or their affiliates or which are subordinated by the
terms thereof or by separate instrument to the payment of principal of, and
interest on, the Note; (ii) permit the amendment, rescission or other
modification of any such subordination provisions of any of Borrower’s
subordinated obligations in such a manner as to affect adversely the Lien in and
to the Collateral or Lenders’ senior priority position and entitlement as to
payment and rights with respect to the Note and the Obligations, or (iii) permit
the prepayment or redemption, except for mandatory prepayments, of all or any
part of Borrower’s obligations to its shareholders, or of any subordinated
obligations of Borrower except in accordance with the terms of such
subordination. Notwithstanding anything to the contrary in this Section 7.2(f),
so long as Borrower’s Tangible Net Worth remains in compliance with
Section 7.1(x)(i) Borrower may: (i) retire unsecured subordinated debt, and/or
(ii) declare dividends, buy back stock, and perform other equity transactions.
          (g) Timeshare Regime. Without Agent’s prior written consent, Borrower
shall not amend, modify or terminate the Declarations or other Timeshare
Documents, or any other restrictive covenants, agreements or easements regarding
the Resorts (except for routine non-substantive modifications which have no
impact on the Collateral). Except as otherwise provided herein, Borrower shall
not assign its rights as developer under the Declarations without Agent’s prior
written consent, or file or permit to be filed any additional covenants,
conditions, easements or restrictions against or affecting the Resorts (or any
portion thereof) without Agent’s prior written consent, which consent shall not
be unreasonably withheld.
          (h) Name Change. Borrower will not change its name or state of
organization.
          (i) Collateral. Borrower shall not take any action (nor permit or
consent to the taking of any action) which might impair the value of the
Collateral or any of the rights of Lenders in the Collateral, except with
respect to the Silverleaf Finance II Stock and the Silverleaf Finance II
Subordinated Note as provided in the Silverleaf Finance II Documents, nor shall
Borrower cause or permit any amendment to or modification of the form or terms
of any of the Pledged Notes Receivable, Mortgages or, except as specifically
provided herein above, the other Timeshare Documents.

63



--------------------------------------------------------------------------------



 



          (j) Marketing/Sales. Borrower shall not market, attempt to sell or
sell or permit or justify any sales or attempted sales of any Intervals except
in compliance with the Timeshare Act and applicable laws in state and other
jurisdictions where marketing, sales or solicitation activities occur.
          (k) Modification of Other Documents. Borrower shall not amend or
modify the Standby Servicing Agreement, without the prior written consent of
Agent, which consent shall not be unreasonably withheld.
          (l) Declarant’s Rights and Management Agreements. Borrower covenants,
pledges and agrees that until the Loan and all other amounts due and owing under
the Loan Agreement and the other Loan Documents are paid in full Borrower will
not, voluntarily or involuntarily, directly or indirectly, mortgage, pledge,
assign, sell, transfer, hypothecate, encumber, convey or grant a security
interest in any: (i) contract or agreement, whether written, oral or otherwise,
whether now or hereafter existing, including any management or operating
contract and agreement, between Borrower or any Affiliate of the Borrower and
the governing body of any Resort, with respect to the management and operation
of the Resort; or (ii) any rights of the Declarant (the “Declarant Rights”)
arising under the Declaration creating any Resort, or under the Bylaws for the
Resort, whether now or hereafter existing.
Section 8-Events Of Default
          8.1 Nature of Events. An “Event of Default” shall exist if any of the
following shall occur:
          (a) Payments. If Borrower shall fail to make, as and when due, any
payment or mandatory prepayment of principal, interest, fees or other amounts
with respect to the Loan and such failure shall continue for five (5) days after
notice of such failure is provided by Agent.
          (b) Covenant Defaults. If Borrower shall fail to perform or observe
any covenant, agreement or warranty contained in this Agreement or in any of the
Loan Documents, (other than with respect to: (i) the failure to make timely
payments in respect of the Loan as provided in Section 8.1(a); (ii) the failure
to deliver payments made under the Pledged Notes Receivable directly to Agent as
required pursuant to Section 2.4 as provided in Section 8.1(h); or
(iii) violation of: (y) the financial covenants in Section 7.1(x); or (z) any
negative covenants in Section 7.2) and, such failure shall continue for fifteen
(15) days after notice of such failure is provided by Agent, provided however,
that if Borrower commences to cure such failure within such 15 day period, but,
because of the nature of such failure, cure cannot be completed within 15 days
notwithstanding diligent effort to do so, then, provided Borrower diligently
seeks to complete such cure, an Event of Default shall not result unless such
failure continues for a total of thirty (30) days.
          (c) Warranties or Representations. If any representation or other
statement made by or on behalf of Borrower in this Agreement, in any of the Loan

64



--------------------------------------------------------------------------------



 



Documents or in any instrument furnished in compliance with or in reference to
the Loan Documents, is false, misleading or incorrect in any material respect as
of the date made or reaffirmed.
          (d) Enforceability of Liens. If any lien or security interest granted
by Borrower to Lenders in connection with the Loan is or becomes invalid or
unenforceable or is not, or ceases to be, a perfected first or second priority
lien or security interest, as applicable, in favor of Agent, for itself and as
agent for the Lenders, encumbering the asset which it is intended to encumber,
and Borrower fails to cause such lien or security interest to become a valid,
enforceable, first or second, as applicable, and prior lien or security interest
in a manner satisfactory to Agent within ten (10) days after Agent delivers
written notice thereof to Borrower.
          (e) Involuntary Proceedings. If a case is commenced or a petition is
filed against Borrower under any Debtor Relief Law; a receiver, liquidator or
trustee of Borrower or of any material asset of Borrower is appointed by court
order and such order remains in effect for more than forty-five (45) days; or if
any material asset of Borrower is sequestered by court order and such order
remains in effect for more than forty-five (45) days.
          (f) Proceedings. If Borrower voluntarily seeks, consents to or
acquiesces in the benefit of any provision of any Debtor Relief Law, whether now
or hereafter in effect; consents to the filing of any petition against it under
such law; makes an assignment for the benefit of its creditors; admits in
writing its inability to pay its debts generally as they become due; or consents
or suffers to the appointment of a receiver, trustee, liquidator or conservator
for it, or any part of its, assets.
          (g) Attachment, Judgment, Tax Liens. The issuance, filing, levy or
seizure against the Collateral, or, with respect to the Resorts or the
Obligations, against Borrower of one or more attachments, injunctions,
executions, tax liens or judgments for the payment of money cumulatively in
excess of $100,000.00, which is not discharged in full or stayed within thirty
(30) days after issuance or filing.
          (h) Failure to Deposit Proceeds. If Borrower shall fail to deliver
payments made under the Pledged Notes Receivable directly to Agent as required
pursuant to Section 2.4 above, or if Borrower shall take any other act which
Agent shall deem to be a conversion of the Collateral or fraudulent with respect
to any Lender.
          (i) Timeshare Documents. If the Declaration, any of the other
documents creating or governing the Resorts, its timeshare regime, or the
Timeshare Owners’ Association, or the restrictive covenants with respect to the
Resorts, shall be terminated, amended or modified without Agent’s prior written
consent (except for routine non-substantive modifications which have no impact
on the Collateral).
          (j) Removal of Collateral. If Borrower conceals, removes, transfers,
conveys, assigns or permits to be concealed, removed, transferred, conveyed or
assigned, any of the Collateral in violation of the terms of the Loan Documents
or with the intent to

65



--------------------------------------------------------------------------------



 



hinder, delay or defraud its creditors or any of them including, without
limitation, any Lender.
          (k) Other Defaults. If a material default shall occur in any of the
covenants or Obligations set forth in any of the Loan Documents.
          (l) Material Adverse Change. Any material adverse change in the
financial condition of Borrower or in the condition of the Collateral. For
purposes of this provision, a decline in the net worth of Borrower of
$100,000.00 or less shall not be considered a material adverse change.
          (m) Default by Borrower in Other Agreements. Any: (1) default, as
defined in the applicable loan agreement, by Borrower: (i) in the payment of any
indebtedness to any lender; (ii) in the payment or performance of other
indebtedness for borrowed money or obligations secured by any part of the
Resorts; or (iii) in the payment or performance of other material indebtedness
or obligations (material indebtedness or obligations being defined for purposes
of this provision as any indebtedness or obligation in excess of $200,000) where
such default accelerates or permits the acceleration (after the giving of notice
or passage of time or both) of the maturity of such indebtedness, or permits the
holders of such indebtedness to elect a majority of the board of directors of
Borrower (whether or not such default[s] have been waived by such holder);
(2) acceleration by any lender of its respective credit facilities; or
(3) default under, or acceleration of the TFC Conduit Loan.
          (n) Use of Resorts. Any act or failure to act by Borrower which
materially and adversely limits the rights of Purchasers to use Common Elements,
and related or appurtenant easement, access and use rights and benefits of any
of the Resorts, including but not limited to a default by Borrower or any
Affiliate under any loan document or Declaration to which Borrower or any
Affiliate is a party.
          (o) Violation of Negative Covenants. Borrower violates any negative
covenants set forth in Section 7.2.
          (p) Violation of Financial Covenants. Borrower violates any financial
covenants set forth in Section 7.1(x).
          (q) Use of Loan Proceeds. If the proceeds of any Advance are used in
contravention of Section 6.11.
Section 9-Remedies
          9.1 Remedies Upon Default. Should an Event of Default occur, Agent, on
behalf of each Lender, may, take any one or more of the actions described in
this Section 9, all without notice to Borrower:
          (a) Acceleration. Without demand or notice of any nature whatsoever,
declare the unpaid balance of the Loans, or any part thereof, immediately due
and payable, whereupon the same shall be due and payable.

66



--------------------------------------------------------------------------------



 



          (b) Termination of Obligation to Advance. Terminate any obligation of
Lenders to lend under this Agreement in its entirety, or any portion of any such
commitment, to the extent Agent shall deem appropriate, all without notice to
Borrower.
          (c) Judgment. Reduce each Lender’s claim to judgment, foreclose or
otherwise enforce each Lender’s security interest in all or any part of the
Collateral by any available judicial or other procedure under law.
          (d) Sale of Collateral and Foreclosure of Mortgages. After
notification, if any, provided for in Section 9.2 below, Agent may sell or
otherwise dispose of, at the office of Agent, or elsewhere, as chosen by Agent,
all or any part of the Collateral, and any such sale or other disposition may be
as a unit or in parcels, by public or private proceedings, and by way of one or
more contracts (it being agreed that the sale of any part of the Collateral
shall not exhaust Agent’s power of sale, but sales may be made from time to time
until all of the Collateral has been sold or until the Obligations have been
paid in full and fully performed), and at any such sale it shall not be
necessary to exhibit the Collateral. Borrower hereby acknowledges and agrees
that a private sale or sales of the Collateral, after notification as provided
for in Section 9.2, shall constitute a commercially reasonable disposition of
the Collateral sold at any such sale or sales, and otherwise, commercially
reasonable action on the part of Agent.
          (e) Retention of Collateral. At its discretion, retain such portion of
the Collateral as shall aggregate in value to an amount equal to the aggregate
amount of the Loans, in satisfaction of the Obligations, whenever the
circumstances are such that Agent is entitled on behalf of Lenders and elects to
do so under applicable law.
          (f) Receiver. Apply by appropriate judicial proceedings for
appointment of a receiver for the Collateral, or any part thereof, and Borrower
hereby consents to any such appointment.
          (g) Purchase of Collateral. Buy the Collateral at any public or
private sale.
          (h) Exercise of Other Rights. Agent, on behalf of each Lender, shall
have all the rights and remedies of a secured party under the Code and other
legal and equitable rights to which it may be entitled, including, without
limitation, and without notice to Borrower, the right to continue to collect all
payments made on the Pledged Notes Receivable, and to apply such payments to the
Obligations, and to sue in its own name the maker of any defaulted Pledged Notes
Receivable. Agent may also exercise any and all other rights or remedies
afforded by any other applicable laws or by the Loan Documents as Agent shall
deem appropriate, at law, in equity or otherwise, including, but not limited to,
the right to bring suit or other proceeding, either for specific performance of
any covenant or condition contained in the Loan Documents or in aid of the
exercise of any right or remedy granted to Agent in the Loan Documents. Agent
shall also have the right to require Borrower to assemble any of the Collateral
not in Agent’s possession, at Borrower’s expense, and make it available to Agent
at a place to be determined by Agent

67



--------------------------------------------------------------------------------



 



which is reasonably convenient to both parties, and shall, on behalf of each
Lender, have the right to take immediate possession of all of the Collateral,
and may enter the Resorts or any of the premises of Borrower or wherever the
Collateral shall be located, with or without process of law wherever the
Collateral may be, and, to the extent such premises are not the property of
Agent, to keep and store the same on said premises until sold (and if said
premises be the property of Borrower, Borrower agrees not to charge Agent or any
Lender for use and occupancy, rent, or storage of the Collateral, for a period
of at least ninety (90) days after sale or disposition of the Collateral).
          (i) Replacement of Manager and Servicer. Without demand or notice of
any nature whatsoever, upon an Event of Default, Agent may terminate any then
existing servicing agreement and replace any then existing Servicer with the
Standby Servicer or such other servicer as Agent may select in its sole and
absolute discretion. Agent shall also have the right to assume management of the
Resorts.
          9.2 Notice of Sale. Reasonable notification of time and place of any
public sale of the Collateral or reasonable notification of the time after which
any private sale or other intended disposition of the Collateral is to be made
shall be sent to Borrower and to any other person entitled under the Code to
notice; provided, however, that if the Collateral threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent may sell
or otherwise dispose of the Collateral without notification, advertisement or
other notice of any kind. It is agreed that notice sent not less than five
(5) calendar days prior to the taking of the action to which such notice relates
is reasonable notification and notice for the purposes of this Section 9.2.
Agent shall have the right to bid at any public or private sale on behalf of
Lenders. Out of money arising from any such sale, Agent shall retain an amount
equal to all of its costs and charges, including attorneys’ fees for advice,
counsel or other legal services or for pursuing, reclaiming, seeking to reclaim,
taking, keeping, removing, storing and advertising such Collateral for sale,
selling same and any and all other charges and expenses in connection therewith
and in satisfying any prior Liens thereon. Any balance shall be applied upon the
Obligations, and in the event of deficiency, Borrower shall remain liable to
Lenders. In the event of any surplus, such surplus shall be paid to Borrower or
to such other Persons as may be legally entitled to such surplus. If, by reason
of any suit or proceeding of any kind, nature or description against Borrower,
or by Borrower or any other party against Agent or any Lender, which in such
Agent’s sole discretion makes it advisable for Agent to seek counsel for the
protection and preservation of Lenders’ security interest, or to defend the
interest of Lenders, such expenses and counsel fees shall be allowed to Agent
and the same shall be made a further charge and Lien upon the Collateral.
          In view of the fact that federal and state securities laws may impose
certain restrictions on the methods by which a sale of Collateral comprised of
Securities may be effected after an Event of Default, Borrower agrees that upon
the occurrence or existence of an Event of Default, Agent may, on behalf of
Lenders, from time to time, attempt to sell all or any part of such Collateral
by means of a private placement restricting the bidding and prospective
purchasers to whose who will represent and agree that they are purchasing for
investment only and not for, or with a view to, distribution. In so doing, Agent
may solicit offers to buy such Collateral, or any part of it for cash, from a
limited number of investors deemed by Agent, in its reasonable judgment, to be
responsible parties who might be interested in purchasing the Collateral, and if

68



--------------------------------------------------------------------------------



 




Agent solicits such offers from not less than two (2) such investors, then the
acceptance by Agent of the highest offer obtained therefrom shall be deemed to
be a commercially reasonable method of disposition of such Collateral.
          9.3 Application of Collateral; Termination of Agreements. Upon the
occurrence of any Event of Default: (i) each Lender may, with or without
proceeding with such sale or foreclosure or demanding payment or performance of
the Obligations, without notice, terminate each Lender’s further performance
under this Agreement or any other agreement or agreements between any Lender and
Borrower, without further liability or obligation by Agent or any Lender;
(ii) Agent may, on behalf of Lenders, at any time, appropriate and apply on any
Obligations any and all Collateral in its, the Custodian’s, or the Lockbox
Agent’s possession and (iii) each Lender may apply any and all balances,
credits, deposits, accounts, reserves, indebtedness or other moneys due or owing
to Borrower held by any Lender hereunder or under any other financing agreement
or otherwise, whether accrued or not, subject to Section 2.6 hereof. Neither
such termination, nor the termination of this Agreement by lapse of time, the
giving of notice or otherwise, shall absolve, release or otherwise affect the
liability of Borrower in respect of transactions prior to such termination, or
affect any of the Liens, security interests, rights, powers and remedies of
Agent or Lenders, but they shall, in all events, continue until all of the
Obligations are satisfied.
          9.4 Rights of Lender Regarding Collateral. In addition to all other
rights possessed by Agent or Lenders, Agent, at its option, may on behalf of
each Lender from time to time after there shall have occurred an Event of
Default, and so long as such Event of Default remains uncured, at its sole
discretion, take the following actions:
          (a) Transfer all or any part of the Collateral into the name of Agent
or its nominee;
          (b) Take control of any proceeds of any of the Collateral;
          (c) Extend or renew the Loan and grant releases, compromises or
indulgences with respect to the Obligations, any portion thereof, any extension
or renewal thereof, or any security therefor, to any obligor hereunder or
thereunder; and
          (d) Exchange certificates or instruments representing or evidencing
the Collateral for certificates or instruments of smaller or larger
denominations for any purpose consistent with the terms of this Agreement.
          9.5 Delegation of Duties and Rights. Agent may execute any of its
duties and/or exercise any of its rights or remedies under the Loan Documents by
or through its officers, directors, employees, attorneys, agents or other
representatives.
          9.6 Agent and/or Lenders not in Control. Except as expressly provided
herein or in any Loan Document, none of the covenants or other provisions
contained in this Agreement or in any Loan Document shall give Agent or any
Lender the right or power to exercise control over the affairs and/or management
of Borrower.

69



--------------------------------------------------------------------------------



 



          9.7 Waivers. The acceptance by Agent or any Lender at any time and
from time to time of partial payments of the Loan or performance of the
Obligations shall not be deemed to be a waiver of any Event of Default then
existing. No waiver by Agent or any Lender of any Event of Default shall be
deemed to be a waiver of any other or subsequent Event of Default. No delay or
omission by Agent or any Lender in exercising any right or remedy under the Loan
Documents shall impair such right or remedy or be construed as a waiver thereof
or an acquiescence therein, nor shall any single or partial exercise of any such
right or remedy preclude other or further exercise thereof, or the exercise of
any other right or remedy under the Loan Documents or otherwise. Further, except
as otherwise expressly provided in this Agreement or by applicable law, Borrower
and each and every surety, endorser, guarantor and other party liable for the
payment or performance of all or any portion of the Obligations, severally waive
notice of the occurrence of any Event of Default, presentment and demand for
payment, protest, and notice of protest, notice of intention to accelerate,
acceleration and nonpayment, and agree that their liability shall not be
affected by any renewal or extension in the time of payment of the Loan, or by
any release or change in any security for the payment or performance of the
Loan, regardless of the number of such renewals, extensions, releases or
changes.
          9.8 Cumulative Rights. All rights and remedies available to any Lender
or Agent on behalf of Lenders under the Loan Documents shall be cumulative of
and in addition to all other rights and remedies granted under any of the Loan
Document, at law or in equity, whether or not the Loan is due and payable and
whether or not Agent shall have instituted any suit for collection or other
action in connection with the Loan Documents.
          9.9 Expenditures by Lenders or Agent. Any sums expended by or on
behalf of Agent or Lenders pursuant to the exercise of any right or remedy
provided herein shall become part of the Obligations and shall bear interest at
the Default Rate, from the date of such expenditure until the date repaid.
          9.10 Diminution in Value of Collateral. Neither Agent nor any Lender
shall have any liability or responsibility whatsoever for any diminution or loss
in value of any of the Collateral, specifically including that which may arise
from Agent or any Lender’s negligence or inadvertence, whether such negligence
or inadvertence is the sole or concurring cause of any damage.
          9.11 Agent’s Knowledge. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default unless Agent has actual
knowledge of the Event of Default or has received a notice from a Lender or
Borrower referring to this Agreement and describing such Event of Default. Each
Lender agrees that upon learning of the existence of an Event of Default, it
will promptly notify Agent thereof in writing. Any such notice by a Lender,
shall be in writing sufficient to identify the nature of the Event of Default.
          9.12 Lender’s Enforcement Rights. Each Lender has assigned to Agent
its absolute and unconditional right to enforce the payment of its Note. No
Lender may unilaterally enforce any Lien or security interest in the Collateral,
or bring suit against Borrower to enforce such Lender’s rights hereunder or
under its Note.

70



--------------------------------------------------------------------------------



 



Section 10 -Certain Rights Of Lenders
          10.1 Protection of Collateral. Agent on behalf of each Lender may at
any time and from time to time take such actions as it deems necessary or
appropriate to protect Lender’s Liens and security interests in and to preserve
the Collateral, and to establish, maintain and protect the enforceability of
Lender’s rights with respect thereto, all at the expense of Borrower. Borrower
agrees to cooperate fully with all of Agent’s efforts to preserve the Collateral
and Lender’s Liens, security interests and rights and will take such actions to
preserve the Collateral and Lender’s Liens, security interests and rights as
Agent may direct, including, without limitation, by promptly paying upon
Lender’s demand therefor, all documentary stamp taxes or other taxes that may be
or may become due in respect of any of the Collateral. All of Agent’s expenses
of preserving the Collateral and each Lender’s liens and security interests and
rights therein shall be added to the Loan.
          10.2 Performance by Agent. If Borrower fails to perform any agreement
contained herein, Agent may itself perform, or cause the performance of, such
agreement on behalf of Lenders, and the expenses of Agent incurred in connection
therewith shall be payable by Borrower under Section 10.5 below. In no event,
however, shall Agent or any Lender have any obligation or duties whatsoever to
perform any covenant or agreement of Borrower contained herein or in any of the
Loan Documents, Timeshare Documents or Operating Contracts, and any such
performance by Agent shall be wholly discretionary with Agent. The performance
by Agent, of any agreement or covenant of Borrower on any occasion shall not
give rise to any duty on the part of Agent to perform any such agreements or
covenants on any other occasion or at any time. In addition, Borrower
acknowledges that neither Agent nor any Lender shall at any time or under any
circumstances whatsoever have any duty to Borrower or to any third party to
exercise any of Lender’s rights or remedies hereunder.
          10.3 No Liability of Lender. Neither the acceptance of this Agreement
by Agent and each Lender, nor the exercise of any rights hereunder by Lender or
Agent on its behalf, shall be construed in any way as an assumption by Agent or
any Lender of any obligations, responsibilities or duties of Borrower arising in
connection with any Resort or under the Timeshare Documents or Timeshare Acts,
or any of the Operating Contracts, or in connection with any other business of
Borrower, or the Collateral, or otherwise bind Agent or any Lender to the
performance of any obligations with respect to any Resort or the Collateral; it
being expressly understood that neither Agent nor Lender shall be obligated to
perform, observe or discharge any obligation, responsibility, duty, or liability
of Borrower with respect to any Resort or any of the Collateral, or under any of
the Timeshare Documents, the Timeshare Acts or under any of the Operating
Contracts, including, but not limited to, appearing in or defending any action,
expending any money or incurring any expense in connection therewith. Without
limitation of the foregoing, neither this Agreement, any action or actions on
the part of Agent taken hereunder, nor the acquisition of the Pledged Notes
Receivable and the Mortgages by Agent prior to or following the occurrence of an
Event of Default shall constitute an assumption by Agent or any Lender of any
obligations of Borrower with respect to any Resort or the Pledged Notes
Receivable, the Mortgages or any documents or instruments executed in connection
therewith, and Borrower shall continue to be liable for all of its obligations
thereunder or with respect thereto. Borrower agrees to indemnify, protect,
defend and hold Agent and each Lender harmless from and against any and all
claims, demands, causes of action, losses, damages,

71



--------------------------------------------------------------------------------



 



liabilities, suits, costs and expenses, including, without limitation,
attorneys’ fees and court costs, asserted against or incurred by Agent and each
Lender by reason of, arising out of, or connected in any way with (i) any
failure or alleged failure of Borrower to perform any of its covenants or
obligations with respect to each Resort or the Purchasers of any of the
Intervals, (ii) a breach of any certification, representation, warranty or
covenant of Borrower set forth in any of the Loan Documents, (iii) the ownership
of the Pledged Notes Receivable, the Mortgages and the rights, titles and
interests assigned hereby, or intended so to be, (iv) the debtor-creditor
relationships between Borrower on the one hand, and the Purchasers, Agent or
Lender, as the case may be, on the other, or (v) the Pledged Notes Receivable,
the Mortgages or the operation of the Resorts or sale of Intervals. The
obligations of Borrower to indemnify, protect, defend and hold Agent and each
Lender harmless as provided in this Agreement are absolute, unconditional,
present and continuing, and shall not be dependent upon or affected by the
genuineness, validity, regularity or enforceability of any claim, demand or suit
from which Agent or any Lender is indemnified. The indemnity provisions in this
Section 10.3 shall survive the satisfaction of the Obligations and termination
of this Agreement, and remain binding and enforceable against Borrower, or its
successors or assigns. Borrower hereby waives all notices with respect to any
losses, damages, liabilities, suits, costs and expenses, and all other demands
whatsoever hereby indemnified, and agrees that its obligations under this
Agreement shall not be affected by any circumstances, whether or not referred to
above, which might otherwise constitute legal or equitable discharges of its
obligations hereunder.
          10.4 Right to Defend Action Affecting Security. Agent may, at
Borrower’s expense, appear in and defend any action or proceeding at law or in
equity which Agent in good faith believes may affect the security interests
granted under this Agreement, including without limitation, with respect to
Pledged Notes Receivable or Mortgages, the value of the Collateral or each
Lender’s rights under any of the Loan Documents.
          10.5 Expenses. All expenses payable by Borrower, under any provision
of this Agreement shall be an Obligation of Borrower and shall be paid by
Borrower to Agent, upon demand, and shall bear interest at the Default Rate from
the date of expense until repaid by Borrower.
          10.6 Lender’s Right of Set-Off. Subject to Section 2.6 hereof, each
Lender shall have the right to set-off against any Collateral any Obligations
then due and unpaid by Borrower, provided Borrower is in Default.
          10.7 No Waiver. No failure or delay on the part of Agent in exercising
any right, remedy or power under this Agreement or in giving or insisting upon
strict performance by Borrower hereunder or in giving notice hereunder shall
operate as a waiver of the same or any other power or right, and no single or
partial exercise of any such power or right shall preclude any other or further
exercise thereof or the exercise of any other such power or right. Agent,
notwithstanding any such failure, shall have the right thereafter to insist upon
the strict performance by Borrower of any and all of the terms and provisions of
this Agreement to be performed by Borrower. The collection and application of
proceeds, the entering and taking possession of the Collateral, and the exercise
by Agent of the rights of Lenders contained in the Loan Documents and this
Agreement shall not cure or waive any default, or affect any notice of default,
or invalidate any acts done pursuant to such notice. No waiver by Agent or any
Lender

72



--------------------------------------------------------------------------------



 



of any breach or default of or by any party hereunder shall be deemed to alter
or affect Lender’s rights hereunder with respect to any prior or subsequent
default.
          10.8 Right of Agent to Extend Time of Payment, Substitute, Release
Security, Etc. Without affecting the liability of any Person or entity including
without limitation, any Purchasers, for the payment of any of the Obligations or
without affecting or impairing Lender’s Lien on the Collateral, or the remainder
thereof, as security for the full amount of the Loan unpaid and the Obligations,
subject to Section 13.11 hereof, Agent may from time to time, without notice:
(a) release any Person liable for the payment of the Loan, (b) extend the time
or otherwise alter the terms of payment of the Loan, (c) accept additional
security for the Obligations of any kind, including deeds of trust or mortgages
and security agreements, (d) alter, substitute or release any property securing
the Obligations, (e) realize upon any collateral for the payment of all or any
portion of the Loan in such order and manner as it may deem fit, or (f) join in
any subordination or other agreement affecting this Agreement or the lien or
charge thereof.
          10.9 Assignment of Lender’s Interest. Each Lender shall have the right
to assign its Loans and all or any portion of its rights in or pursuant to this
Agreement or any of the Loan Documents to any subsequent holder or holders of
its Note or the Obligations evidenced thereby, provided that each Lender shall
give Agent concurrent written notice of each such assignment.
          10.10 Notice to Purchaser. Borrower authorizes any of Agent, Lockbox
Agent or Servicing Agent (but none of Agent, Lockbox Agent nor Servicing Agent
shall be obligated) to communicate at any time and from time to time with any
Purchaser or any other Person primarily or secondarily liable under a Pledged
Note Receivable with regard to the Lien of Agent thereon and any other matter
relating thereto, and by no later than the Effective Date, Borrower shall
deliver to Agent a notification to the Purchasers executed in blank by Borrower
and in form acceptable to Agent, pursuant to which the Purchasers (or other
obligors) may be directed to remit all payments in respect of the Collateral as
Agent may require.
          10.11 Collection of the Notes. Borrower hereby directs and authorizes
each party liable for the payment of the Pledged Notes Receivable, and by no
later than the Effective Date shall direct in writing each such party, to pay
each installment thereon to Lockbox Agent pursuant to the Lockbox Agreement,
unless and until directed otherwise by written notice from Agent or, at Agent’s
direction, from Borrower, after which such parties are and shall be directed to
make all further payments on the Pledged Notes Receivable in accordance with the
directions of Agent.
          Following the occurrence of an Event of Default, Agent shall have the
right to require that all payments becoming due under the Pledged Notes
Receivable be paid directly to Agent as agent for Lenders, and Agent is hereby
authorized to receive, collect, hold and apply the same in accordance with the
provisions of this Agreement. In the event that following the occurrence of an
Event of Default, Agent or Lockbox Agent does not receive any installment of
principal or interest due and payable under any of the Pledged Notes Receivable
on or prior to the date upon which such installment becomes due, Agent may, at
its election (but without any obligation to do so), give or cause Lockbox Agent
to give notice of such default to the defaulting party or parties, and Agent
shall have the right (but not the obligation), subject to the terms of such
Notes, to accelerate payment of the unpaid balance of any of the Pledged Notes
Receivable in default and

73



--------------------------------------------------------------------------------



 



to foreclose each of the Mortgages securing the payment thereof, and to enforce
any other remedies available to the holder of such Pledged Notes Receivable with
respect to such default. Borrower hereby further authorizes, directs and
empowers Agent (and Lockbox Agent or any other Person as may be designated by
Agent in writing) to collect and receive all checks and drafts evidencing such
payments and to endorse such checks or drafts in the name of Borrower and upon
such endorsements, to collect and receive the money therefor. The right to
endorse checks and drafts granted pursuant to the preceding sentence is
irrevocable by Borrower, and the banks or banks paying such checks or drafts
upon such endorsements, as well as the signers of the same, shall be as fully
protected as though the checks or drafts have been endorsed by Borrower.
          10.12 Power of Attorney. Borrower does hereby irrevocably constitute
and appoint Agent as Borrower’s true and lawful agent and attorney-in-fact, with
full power of substitution, for Borrower and in Borrower’s name, place and
stead, or otherwise, to (a) endorse any checks or drafts payable to Borrower in
the name of Borrower and in favor of Agent on behalf of each Lender as provided
in Section 10.11 above, (b) to demand and receive from time to time any and all
property, rights, titles, interests and liens hereby sold, assigned and
transferred, or intended so to be, and to give receipts for same, (c) from time
to time to institute and prosecute in Agent’s own name any and all proceedings
at law, in equity, or otherwise, that Agent may deem proper in order to collect,
assert or enforce any claim, right or title, of any kind, in and to the
property, rights, titles, interests and liens hereby sold, assigned or
transferred, or intended so to be, and to defend and compromise any and all
actions, suits or proceedings in respect of any of the said property, rights,
titles, interests and liens, (d) upon an Event of Default to change Borrower’s
post office mailing address, and (e) generally to do all and any such acts and
things in relation to the Collateral as Agent shall in good faith deem
advisable. Borrower hereby declares that the appointment made and the powers
granted pursuant to this Section 10.12 are coupled with an interest and are and
shall be irrevocable by Borrower in any manner, or for any reason, unless and
until a release of the same is executed by Agent and duly recorded in the
appropriate public records of Dallas County, Texas.
          10.13 Relief from Automatic Stay, Etc. To the fullest extent permitted
by law, in the event Borrower shall make application for or seek relief or
protection under the federal bankruptcy code (“Bankruptcy Code”) or other Debtor
Relief Laws, or in the event that any involuntary petition is filed against
Borrower under such Code or other Debtor Relief Laws, and not dismissed with
prejudice within 45 days, the automatic stay provisions of Section 362 of the
Bankruptcy Code are hereby modified as to Agent and each Lender to the extent
necessary to implement the provisions hereof permitting set-off and the filing
of financing statements or other instruments or documents; and Agent and each
Lender shall automatically and without demand or notice (each of which is hereby
waived) be entitled to immediate relief from any automatic stay imposed by
Section 362 of the Bankruptcy Code or otherwise, on or against the exercise of
the rights and remedies otherwise available to Lenders as provided in the Loan
Documents.
          10.14 Standby Servicer. Borrower acknowledges and agrees that upon
written notice from Agent, to be given at any time during the term of the Loan
in Agent’s sole and absolute discretion, the Servicing Agent shall be replaced
by the Standby Servicer, or such other servicing entity as may be selected by
Agent in its sole and absolute discretion, for the purpose of servicing all
Notes Receivable comprising the Collateral.

74



--------------------------------------------------------------------------------



 



Section 11-Term Of Agreement
          This Agreement shall continue in full force and effect and the
security interests granted hereby and the duties, covenants and liabilities of
Borrower hereunder and all the terms, conditions and provisions hereof relating
thereto shall continue to be fully operative until all of the Obligations have
been satisfied in full. Borrower expressly agrees that if Borrower makes a
payment to Agent on behalf of any Lender, which payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise required to be repaid to a trustee, receiver or any other party under
any Debtor Relief Laws, state or federal law, common law or equitable cause,
then to the extent of such repayment, the Obligations or any part thereof
intended to be satisfied and the Liens provided for hereunder securing the same
shall be revived and continued in full force and effect as if said payment had
not been made.
Section 12-Miscellaneous
          12.1 Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be given to such party at its
address set forth below or at such other address as such party may hereafter
specify for the purpose of notice to Agent, any Lender or Borrower. Each such
notice, request or other communication shall be effective (a) if given by mail,
when such notice is deposited in the United States Mail with first class postage
prepaid, addressed as aforesaid, provided that such mailing is by registered or
certified mail, return receipt requested, (b) if given by overnight delivery,
when deposited with a nationally recognized overnight delivery service such as
Federal Express or Airborne with all fees and charges prepaid, addressed as
provided below, or (c) if given by any other means, when delivered at the
address specified in this Section 12.1.

75



--------------------------------------------------------------------------------



 



         
 
  If to Borrower:   Silverleaf Resorts, Inc.
 
      1221 Riverbend Drive, Suite 120
 
      Dallas, TX 75221
 
      Attn: Mr. Robert Mead, CEO
 
       
 
  With a Copy to:   Meadows, Owens, Collier, Reed, Cousins and Blau
 
      3700 Nations Bank Plaza
 
      901 Main St.
 
      Dallas, TX 75202
 
      Attn: George R. Bedell, Esq.
 
       
 
  If to Lender:   Textron Financial Corporation
 
      40 Westminster Street
 
      Providence, Rhode Island 02903
 
      Attention: Accounting Department/Collections
 
       
 
  If to Agent:   Textron Financial Corporation
 
      40 Westminster Street
 
      Providence, Rhode Island 02903
 
      Attention: Accounting Department / Collections
 
       
 
  With a copy to:   Textron Financial Corporation
 
      P.O. Box 6687
 
      Providence, Rhode Island 02940-6687
 
      Attention: Division Counsel (RRD)
 
       
 
  And to:   Textron Financial Corporation
 
      Resort Finance Division
 
      45 Glastonbury Blvd.
 
      Glastonbury, CT 06033-4450
 
      Attn: Division President

          Notwithstanding the foregoing, copies of the requests or notices from
Borrower to Lender or Agent which are specified in the Sections of this
Agreement listed below shall not be delivered to Providence, Rhode Island as
provided above, but rather shall be delivered in accordance with this
Section 12.1 to Textron Financial Corporation, Resort Finance Division, 45
Glastonbury Blvd., Glastonbury, CT 06033-4450, Attention: Nicholas L. Mecca,
Division President. The applicable Sections of this Agreement are Section 5.1(a)
Request for Advances, and Section 12.10 Return of Notes Receivable. In addition,
all documents, instruments and other items to be delivered to Lenders from time
to time pursuant to this Agreement shall be delivered

76



--------------------------------------------------------------------------------



 




to Agent’s office at Resort Finance Division, 45 Glastonbury Blvd., Glastonbury,
CT 06033-4450.
          12.2 Survival. All representations, warranties, covenants and
agreements made by Borrower herein, in the other Loan Documents or in any other
agreement, document, instrument or certificate delivered by or on behalf of
Borrower under or pursuant to the Loan Documents shall be considered to have
been relied upon by Lenders and shall survive the delivery to Lenders of such
Loan Documents (and each part thereof), regardless of any investigation made by
or on behalf of Lenders.
          12.3 Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT AS MAY BE EXPRESSLY PROVIDED THEREIN TO THE CONTRARY) SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND,
EXCLUSIVE OF ITS CHOICE OF LAWS PRINCIPLES.
          12.4 Limitation on Interest. Agent, each Lender and Borrower intend to
comply at all times with applicable usury laws. All agreements between Agent,
each Lender and Borrower, whether now existing or hereafter arising and whether
written or oral, are hereby limited so that in no contingency, whether by reason
of demand or acceleration of the maturity of the Note or otherwise, shall the
interest contracted for, charged, received, paid or agreed to be paid to any
Lender exceed the highest lawful rate permissible under applicable usury laws.
If, from any circumstance whatsoever, fulfillment of any provision hereof, of
the Note or of any other Loan Documents shall involve transcending the limit of
such validity prescribed by any law which a Court of competent jurisdiction may
deem applicable hereto, then ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity; and if from any circumstance Agent or any
Lender shall ever receive anything of value deemed interest by applicable law
which would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal of Loan and not to
the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal of the Loan, such excess shall be refunded to Borrower. All
interest paid or agreed to be paid to Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal so that the interest on the Loan
for such full period shall not exceed the highest lawful rate. Borrower agrees
that in determining whether or not any interest payment under the Loan Documents
exceeds the highest lawful rate, any non-principal payment (except payments
specifically described in the Loan Documents as “interest”) including without
limitation, prepayment fees and late charges, shall to the maximum extent not
prohibited by law, be an expense, fee, premium or penalty rather than interest.
Agent and each Lender hereby expressly disclaim any intent to contract for,
charge or receive interest in an amount which exceeds the highest lawful rate.
The provisions of the Note, this Agreement, and all other Loan Documents are
hereby modified to the extent necessary to conform with the limitations and
provisions of this Section, and this Section shall govern over all other
provisions in any document or agreement now or hereafter existing. This Section
shall never be superseded or waived unless there is a written document executed
by Agent, each Lender and Borrower, expressly declaring the usury limitation of
this Agreement to be null and void, and no other method or language shall be
effective to supersede or waive this paragraph.

77



--------------------------------------------------------------------------------



 



          12.5 Invalid Provisions. If any provision of this Agreement or any of
the other Loan Documents is held to be illegal, invalid or unenforceable under
present or future laws effective during the term thereof, such provision shall
be fully severable, this Agreement and the other Loan Documents shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof or thereof, and the remaining provisions
hereof or thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of this Agreement and/or
the Loan Documents (as the case may be) a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.
          12.6 Successors and Assigns. This Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of Borrower, Agent and
each Lender and their respective successors and assigns; provided that Borrower
may not transfer or assign any of its rights or obligations under this
Agreement, the Commitment or the other Loan Documents without the prior written
consent of Agent. This Agreement and the transactions provided for or
contemplated hereunder or under any of the Loan Documents are intended solely
for the benefit of the parties hereto. No third party shall have any rights or
derive any benefits under or with respect to this Agreement, the Commitment or
the other Loan Documents except as provided in advance in a writing signed on
behalf of Agent and each Lender.
          12.7 Amendment. This Agreement may not be amended or modified, and no
term or provision hereof may be waived, except by written instrument signed by
Borrower and Agent on behalf of itself and Lenders.
          12.8 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signature thereto and hereto were on the same instrument. This
Agreement shall become effective upon Agent’s receipt of one or more
counterparts hereof signed by Borrower.
          12.9 Lenders and Agent Not Fiduciaries. The relationship between
Borrower, Agent and each Lender is solely that of debtor and creditor, and Agent
and Lenders have no fiduciary or other special relationship with Borrower, and
no term or provision of any of the Loan Documents shall be construed so as to
deem the relationship between Borrower, Agent and Lenders to be other than that
of debtor and creditor.
          12.10 Return of Notes Receivable.
              (a) In the event Borrower complies with its Obligations under
Section 2.5(b) of this Agreement with respect to Pledged Notes Receivable
pursuant to which a default by the Purchaser thereof has occurred, and Borrower
thereafter desires to enforce such Note Receivable against the Purchaser
thereof, then provided that no Event of Default has occurred which has not been
cured to Agent’s satisfaction (as evidenced by a written acceptance of such cure
executed by Agent), and no event has occurred which with notice, the passage of
time or both, would constitute an Event of Default, then within thirty (30) days
after its receipt of a written request from Borrower, Agent shall deliver such
ineligible Note Receivable to Borrower, provided that such delivery shall be

78



--------------------------------------------------------------------------------



 



for the sole purpose of enforcing Agent’s rights thereunder and Agent,
notwithstanding such delivery, shall continue to have, on behalf of Lenders, a
first priority security interest in any such note.
              (b) In the event that all Obligations hereunder are fully
satisfied, then within a reasonable time thereafter, Agent shall endorse the
Pledged Notes Receivable “Pay to the order of Silverleaf Resorts, Inc. without
recourse”, and deliver such Pledged Notes Receivable, together with any other
nonrecourse Collateral reassignment documents requested and prepared by
Borrower, at Borrower’s sole cost and expense.
          12.11 Accounting Principles. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be determined or made in accordance
with GAAP consistently applied at the time in effect, to the extent applicable,
except where such principles are inconsistent with the requirements of this
Agreement.
          12.12 Total Agreement. This Agreement and the other Loan Documents,
including the Exhibits and Schedules to them, is the entire agreement between
the parties relating to the subject matter hereof, incorporates or rescinds all
prior agreements and understandings between the parties hereto relating to the
subject matter hereof, cannot be changed or terminated orally or by course of
conduct, and shall be deemed effective as of the date it is accepted by Agent at
the offices set forth above. The documents evidencing the Inventory Loan shall
remain in full force and effect.
          12.13 Litigation. TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, BORROWER, AGENT AND EACH LENDER HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND OR CLARIFY ANY RIGHT,
POWER, REMEDY OR DEFENSE ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, WHETHER
SOUNDING IN TORT OR CONTRACT OR OTHERWISE, OR WITH RESPECT TO ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY; AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A JUDGE AND NOT BEFORE A JURY. EACH OF BORROWER, AGENT AND EACH LENDER
FURTHER WAIVES ANY RIGHT TO SEEK TO CONSOLIDATE ANY SUCH LITIGATION IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LITIGATION IN WHICH A JURY TRIAL
CANNOT OR HAS NOT BEEN WAIVED. FURTHER, BORROWER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF AGENT OR ANY LENDER, NOR AGENT’S OR ANY LENDER’S
COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY LENDER WOULD
NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. BORROWER ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION
ARE A MATERIAL

79



--------------------------------------------------------------------------------



 



INDUCEMENT TO AGENT’S AND EACH LENDER’S ACCEPTANCE OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.
          The waiver and stipulations of Borrower, Agent, and each Lender in
this Section 12.13 shall survive the final payment or performance of all of the
Obligations of Borrower and the resulting termination of this Agreement.
          12.14 Incorporation of Exhibits. This Agreement, together with all
Exhibits and Schedules hereto, constitute one document and agreement which is
referred to herein by the use of the defined term “Agreement.” Such Exhibits and
Schedules are incorporated herein as to fully set out in this Agreement. The
definitions contained in any part of this Agreement shall apply to all parts of
this Agreement.
          12.15 Consent to Advertising and Publicity of Timeshare Documents.
Borrower hereby consents that Agent and each Lender may issue and disseminate to
the public information describing the credit accommodation entered into pursuant
to this Agreement, including the names and addresses of Borrower and any
subsidiaries and Affiliates, the amount and a general description of Borrower’s
business.
          12.16 Directly or Indirectly. Where any provision in the Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provisions shall be applicable whether such action is taken
directly or indirectly by such Person.
          12.17 Headings. Section headings have been inserted in the Agreement
as a matter of convenience of reference only; such section headings are not a
part of the Agreement and shall not be used in the interpretation of this
Agreement.
          12.18 Gender and Number. Words of any gender in this Agreement shall
include each other gender and the singular shall mean the plural and vice versa
where appropriate.
Section 13-Agent
          13.1 Authorization and Action. Each Lender hereby accepts the
appointment of and irrevocably (but subject to Section 13.8) authorizes Agent to
take such action as Agent on its behalf and to exercise such powers as are
expressly delegated to Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. Agent shall not be required to take any
action which exposes Agent to personal liability or which is contrary to this
Agreement or applicable law. Agent agrees to give to each Lender prompt notice
of each notice given to it by Borrower pursuant to the terms of this Agreement.
The appointment and authority of Agent hereunder shall terminate upon the
payment of the Obligations in full.
          13.2 Nature of Agent’s Duties. Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of Agent shall be mechanical and administrative
in nature. Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender. Nothing in this Agreement or any of the
Loan Documents, express or implied, is intended to or shall be construed to
impose upon Agent any obligations in respect of this Agreement or any of the
Loan Documents except as expressly set forth herein or therein. Agent shall not
have any duty or responsibility, either

80



--------------------------------------------------------------------------------



 



initially or on a continuing basis, to provide any Lender with any credit or
other information with respect to Borrower, whether coming into its possession
before the date hereof or at any time or times thereafter (except as expressly
set forth in this Agreement). If Agent seeks the consent or approval of Lenders,
to the taking or refraining from taking any action hereunder, Agent shall send
notice thereof to each Lender.
          13.3 UCC Filings. Each of Borrower, Agent and Lender expressly
recognizes and agrees that Agent shall be listed as the assignee or secured
party of record on the various UCC filings required to be made hereunder in
order to perfect the grant of a security interest in the Collateral herein for
the benefit of Lenders, that such listing shall be for administrative
convenience only in creating a single secured party to take certain actions
hereunder on behalf of the holders of the Obligations, and that such listing
will not affect in any way the status of such holders as the beneficial holders
of such security interest. In addition, such listing shall impose no duties on
Agent other than those expressly and specifically undertaken in accordance with
this Section 13.
          13.4 Agent’s Reliance, Etc. Neither Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them as Agent under or in connection with this Agreement
(including Agent’s servicing, administering or collecting Receivables) except
for its or their own gross negligence or willful misconduct. Without limiting
the foregoing, Agent: (i) may consult with legal counsel (including counsel for
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation to Lender and shall not be responsible
to any Lender for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of Borrower or to inspect the property
(including the books and records) of Borrower (except as otherwise expressly set
forth in this Agreement); (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement, or any other instrument or document furnished pursuant
hereto, or any certificate, report, statement or other document referred to or
provided for in, or received by Agent under or in connection with, the Loan
Documents, or for any failure of Borrower or any of its Affiliates to perform
its obligation under the Loan Documents; and (v) shall incur no liability under
or in respect of this Agreement by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
telex or telecopier) believed by it to be genuine and to be or to have been
signed or sent by the proper party or parties. Agent may, but shall not be
required to, at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the other
Loan Documents Agent is permitted or required to take or to grant, and Agent
shall be absolutely entitled to refrain from taking any action or to withhold
any approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from the requisite
Lender, as applicable in accordance with this Agreement. Without limiting the
foregoing, Lender shall not have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting under this Agreement or any
of the other Loan Documents in accordance with the instructions of the requisite
Lender as applicable in accordance with this Agreement.

81



--------------------------------------------------------------------------------



 



Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation reasonably believed by it or them to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
Borrower), independent accountants and other experts selected by Agent.
          13.5 Agent and Affiliates. To the extent that Agent or any of its
Affiliates are or shall become Lenders hereunder, Agent or such Affiliate, in
such capacity, shall have each and every right and power under this Agreement as
would any other Lender hereunder (including the right to vote upon any matter
upon which any of Lenders are entitled to vote) and, without exception, may
exercise the same as though it were not an Agent. Agent and its Affiliates may
engage in any kind of business with Borrower, any of its Affiliates and any
Person who may do business with or own securities of Borrower or any of its
Affiliates, all as if it were not an Agent hereunder and without any duty to
account therefor to Lenders.
          13.6 Credit Decision. Independently, and without reliance upon Agent,
each Lender has, to the extent it deems appropriate, made and shall continue to
make (a) its own independent investigation of the financial affairs and business
affairs of Borrower in connection with any action or inaction with respect to
the transactions contemplated herein, and (b) its own evaluation of the
creditworthiness of Borrower and of the value of the Collateral, and, except as
expressly provided in this Agreement, Agent has had and shall have no duty or
responsibility to provide any Lender with any credit or other information with
respect thereto. Agent shall not be responsible to any Lender for any recitals,
statements, representation or warranties herein or in any document, certificate
or other writing delivered in connection herewith (unless made by Agent) or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement (except with respect
to Agent’s obligations hereunder) or the Loan Documents or the financial
condition of Borrower or the value of the Collateral. Except as expressly herein
provided with respect to its duties as agent, Agent shall not be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or the Loan Documents, the
financial condition of Borrower, or the existence or possible existence of any
Event of Default.
          13.7 Indemnification. Each Lender agrees to indemnify Agent (to the
extent not reimbursed by Borrower), ratably in accordance with each Lender’s Pro
Rata Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against Agent in any way relating to or arising out of this Agreement
or any action taken or omitted by Agent under this Agreement; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements resulting from Agent’s gross negligence or willful misconduct.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse Agent (to the extent not reimbursed by Borrower) ratably in accordance
with Lender’s Pro Rata Percentage, promptly upon demand, for any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
its rights or responsibilities under, this Agreement.

82



--------------------------------------------------------------------------------



 



The rights of Agent under this Section 13.7 shall survive the termination of
this Agreement. For purposes of this paragraph, the term “Agent” shall include
Agent, its affiliates and their respective officers, directors, employees and
agents.
     13.8 Successor Agent. Agent may resign at any time by giving thirty days
notice thereof to Lenders and Borrower. Upon any such resignation Lenders,
including TFC, shall have the right to appoint a successor Agent, and such
resignation shall not be effective until such successor Agent is appointed and
has accepted such appointment. If no successor Agent shall have been so
appointed and accepted such appointment within seventy-five (75) days after
Agent’s giving of notice of resignation, then Agent may, on behalf of Lenders,
appoint a successor Agent, which successor Agent shall be experienced in the
types of transactions contemplated by this Agreement. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all further duties and obligations under this Agreement. After
any retiring Agent’s resignation hereunder as Agent, the provisions of this
Section 13 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.
     13.9 Duty of Care. Agent shall endeavor to exercise the same care in its
administration of the Loan Documents as it exercises with respect to similar
transactions in which it is involved and where no other co-lenders or
participants are involved; provided that the liability of Agent for failing to
do so shall be limited as provided in the preceding paragraphs of this
Section 13.
     13.10 Delegation of Agency.
     (a) If at any time or times it shall be necessary or prudent in connection
with the exercise or protection of Agent’s rights hereunder in order to conform
to any law of any jurisdiction in which any of the Collateral shall be located,
or Agent shall be advised by counsel that it is so necessary or prudent in the
interest of Lenders, or Agent shall deem it necessary for its own protection in
the performance of its duties hereunder Agent and, to the extent required by
Agent, Borrower shall execute and deliver all instruments and agreements
reasonably necessary or proper to constitute another bank or trust company, or
one or more individuals approved by Agent (each an “Approved Delegate”), either
to act as co-agent or co-agents or trustee of all or any of the Collateral,
jointly with Agent originally named herein or any successor, or to act as
separate agent or agents or trustee of any such Collateral. Every separate agent
and every co-agent and every trustee, other than any agent which may be
appointed as successor to Agent, shall, to the extent permitted by applicable
law, be appointed to act and be such, subject to the following provisions and
conditions, namely:
(i) except as otherwise provided herein, all rights, remedies, powers, duties
and obligations conferred upon, reserved or imposed upon Agent in respect of the
custody, control and management of moneys, paper or securities shall be
exercised solely by Agent hereunder;

83



--------------------------------------------------------------------------------



 



(ii) all rights, remedies, powers, duties and obligations conferred upon,
reserved to or imposed upon Agent hereunder shall be conferred, reserved or
imposed and exercised or performed by Agent except to the extent that the
instrument appointing such separate agent or separate agents or co-agent or
co-agents or trustee shall otherwise provide, and except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed, Agent shall be incompetent or unqualified to perform such act or
acts, in which event such rights, remedies, powers, duties and obligations shall
be exercised and performed by such separate agents or co-agent or co-agents to
the extent specifically directed in writing by Agent;
(iii) no power given thereby to, or which it is provided hereby may be exercised
by, any such separate agent or separate agents or co-agent or co-agents or
trustee shall be exercised hereunder by such separate agent or separate agents
or co-agent or co-agents or trustee except jointly with, or with the consent in
writing of, anything herein contained to the contrary notwithstanding;
(iv) no separate agent or co-agent or trustee constituted under this Section
13.10 shall be personally liable by reason of any act or omission of any other
agent, separate agent, co-agent or trustee hereunder; and
(v) Agent, at any time by an instrument in writing, executed by it, may accept
the resignation of or remove any such separate agent or co-agent or trustee of
Agent, and in that case, by an instrument in writing executed by Agent and
Borrower (to the extent necessary or requested by Agent) jointly may appoint a
successor to such separate agent or co-agent or trustee, as the case may be,
anything therein contained to the contrary notwithstanding. In the event that
Borrower shall not have joined in the execution of any such instrument with a
Person or entity within ten (10) days after the receipt of a written request
from Agent to do so, Agent, acting alone, may appoint a successor and may
execute any instrument in connection therewith, and Borrower hereby irrevocably
appoints Agent its agent and attorney to act for it in such connection in either
of such contingencies.
     In the event that Borrower shall not have joined in the execution of such
instruments or agreements with any Approved Delegate within thirty (30) Business
Days after the receipt of a written request from Agent to do so, Borrower hereby
irrevocably appoints Agent as its agent and attorney to act for it under the
foregoing provisions of this Section 13.10 in such contingency, it being
understood that the power of attorney granted hereunder is coupled with an
interest.
     (b) Agent may execute any of its duties under the Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel,
and other specialists and advisors (including affiliates of such Agent) selected
by it, concerning all

84



--------------------------------------------------------------------------------



 



matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any such agents, attorneys-in-fact, counsel and
other specialists and advisors selected by it with reasonable care.
     13.11 Agent’s Responsibilities.
     (a) Each subsequent holder of any Note by its acceptance thereof
irrevocably joins in the designation of TFC as agent for Lenders as provided
herein with the same force and effect as if it were an original Lender hereunder
and signatory hereto. TFC hereby accepts such designation and appointment as
agent. Agent, acting as such under the provisions of this Agreement, or under
any other instrument or document delivered pursuant hereto, shall not be liable
or responsible, directly or indirectly, for any action taken, or omitted to be
taken, by it in good faith, nor shall Agent be liable or responsible for the
consequences of any oversight or error of judgment on its part, but Agent shall
only be liable or responsible for any loss suffered by any of Lenders hereunder
provided such loss was caused by Agent’s gross negligence or willful misconduct.
Agent shall not, by any action or inaction hereunder, be deemed to make any
representation or warranty regarding the legality, legal effect or sufficiency
of any act of Borrower in connection with, or under any of the provisions of,
this Agreement, or any instrument or document delivered pursuant thereto, or the
validity or enforceability of any instrument or document furnished to Agent
pursuant to this Agreement. Agent shall have no liability or responsibility in
connection with the collection or payment of any sums due to Lenders by
Borrower, the sole responsibility of Agent being to account to Lenders only for
monies actually received by it. Agent shall have no obligation to make any
application of any funds received by it until such funds are immediately
available at Agent’s office. Any monies received by Agent need not be segregated
from other funds except to the extent required by law, and Agent shall not be
liable for interest on any funds received by it. Agent shall not be charged with
knowledge of any facts which would prohibit the making of any payment of monies
in accordance with the provisions of this Agreement unless and until Agent shall
have received written notice thereof at its office from Borrower or any Lender.
The duties of Agent shall be mechanical and administrative in nature, Agent
shall not, by reason of this Agreement, be deemed a fiduciary in respect of
Lenders, and nothing in this Agreement shall impose upon Agent any obligations
in respect of this Agreement except as expressly herein set forth.
     (b) Agent shall have the right to exercise all the rights granted to, and
exercisable by, it under this Agreement and any instrument or document delivered
pursuant to this Agreement, in such manner from time to time, as Agent in its
sole discretion, shall deem proper.
     (c) Agent agrees to provide each Lender with notice (and copies of
documents, as appropriate) of the any amendment waiver or modification of the
terms of this Agreement entered in accordance with Section 13.11(d);
     (d) Except as otherwise provided in this Agreement, Agent shall be
entitled, at its option, from time to time and at any time, to enter into any
amendment of, or waive compliance with the terms of this Agreement without
obtaining prior approval

85



--------------------------------------------------------------------------------



 



from any Lender, provided that, without the prior approval of each Lender in
each instance, Agent may not take any of the following actions with respect to
the Loan: (i) reduce the principal amount of any Loans; (ii) expressly change
the advance rate; (iii) change the definition of Eligible Notes Receivable;
(iv) decrease the Interest Rate; (v) extend the Final Maturity Date of the Loan;
or (vi) release any material Collateral or any material third party obligor
(except as expressly authorized by this Agreement in the normal course of
Borrower’s business); Notwithstanding the foregoing, Agent may take any such
actions referred to in such preceding sentences and each Lender shall be bound
thereby with the consent of such Lenders (including Agent as a Lender for this
purpose) whose total Pro Rata Payment Percentage is equal to or exceeds
sixty-six and two-thirds percent (66 2/3%) of the outstanding principal balance
of the Loan.
     Notwithstanding the foregoing, in the event that a Lender does not consent
to any of the amendments or waivers requiring sixty-six and two-thirds percent
(66 2/3%) consent under the previous paragraph, then such Lender shall not be
obligated to fund any additional Advances hereunder but it shall continue to
receive its Pro Rata Payment Percentage of each repayment of principal and
interest on the Loan in accordance with the terms of this Agreement and shall be
repaid in full over a period not to exceed the then existing Final Maturity Date
under the Loan. Furthermore, in the event a Lender does not consent to any
amendment or waivers regarding: (i) reduction of the principal amount of any
Loans; (ii) reduction of the Interest Rate; or (iii) any subordination or
release of any material Collateral, except as set forth in this Agreement or the
Loan Documents, then in any of such events any such modification shall be
applicable only to new money advanced by Agent and such changes shall not be
applicable in any way to the existing balance due under the Loan as of the date
of such change. Notwithstanding anything to the contrary contained in this
Section 13.11(d), Agent may, in its sole and absolute discretion, require that
the Lenders (including TFC) unanimously consent to the approval of any such
action(s) referred to in this Section 13.11(d) before any such action(s) is
taken. Borrower acknowledges and agrees that in the event that a Lender does not
consent to any of the amendments or waivers requiring sixty-six and two-thirds
percent (66 2/3%) consent under the previous paragraph and such Lender is not
obligated to fund any additional Advances hereunder, Commitment will be reduced
by an amount equal to the amount of any unused portion of such Lender’s
Commitment.
     13.12 Power of Attorney. Each Lender does hereby irrevocably constitute and
appoint Agent as its true and lawful agent and attorney-in-fact, with full power
of substitution, for and in its name, place and stead, or otherwise, to
(a) demand and receive from time to time any and all property, rights, titles,
interests and liens hereby sold, assigned and transferred, or intended so to be,
and to give receipts for same, (b) from time to time to institute and prosecute
in Agent’s own name any and all proceedings at law, in equity, or otherwise,
that Agent may deem proper in order to collect, assert or enforce any claim,
right or title, of any kind, in and to the property, rights, titles, interests
and liens hereby sold, assigned or transferred, or intended so to be, and to
defend and compromise any and all actions, suits or proceedings in respect of
any of the said property, rights, titles, interests and liens, and (c) generally
to do all and any such acts and things in relation to the Loans, the Collateral
and this Agreement as Agent shall in good faith deem advisable. Each Lender
hereby declares that the appointment made and the powers granted

86



--------------------------------------------------------------------------------



 



pursuant to this Section 13.12 are coupled with an interest and are and shall be
irrevocable by it in any manner, or for any reason, unless and until the
repayment in full of the Obligation.
     13.13 Ratification and Confirmation. Borrower hereby ratifies, confirms,
assumes and agrees to be bound by all statements, covenants and agreements set
forth in the Original Loan Agreement and the other Loan Documents. Borrower
reaffirms, restates and incorporates by reference all of the covenants and
agreements made in the Loan Documents as if the same were made as of this date.
Borrower agrees to pay the Loan and all related expenses, as and when due and
payable in accordance with this Agreement and the other Loan Documents, and to
observe and perform the Obligations, and do all things necessary which are not
prohibited by law to prevent the occurrence of any Event of Default. In
addition, to further secure, and to evidence and confirm the securing of, the
prompt and complete payment and performance by Borrower of the Loan and all of
the Obligations, for value received, Borrower unconditionally and irrevocably
assigns, pledges and grants to Agent, and hereby confirms or reaffirm the prior
granting to Agent of, a continuing first priority Lien, mortgage and security
interest in and to all of the Collateral, whether now existing or hereafter
acquired. Also, as provided in the Loan Documents, the Loan is and shall be
further secured by the Liens and security interests in favor of Agent in the
properties and interests relating to Additional Eligible Resorts, which now or
hereafter serve as collateral security for any Obligations. On the date hereof
and thereafter upon satisfaction of the requirements for approval by Agent of
Additional Eligible Resorts, Borrower shall record, or cause to be recorded,
such mortgages, deeds of trust, deeds to secure debt, assignments, pledges,
security agreements and UCC Financing Statements in the appropriate public
records of the state in which each Resort is located to further evidence and
perfect Agent’s Lien on the Collateral. Borrower agrees to deliver or cause to
be delivered by its Affiliates, such mortgages, deeds of trust, deeds to secure
debt, assignments, pledges, security agreements and UCC Financing Statements as
Agent may deem necessary to further evidence and perfect Agent’s Lien on the
Collateral.
     13.14 Estoppel. Borrower acknowledges, agrees and confirms that:
(a) Advances under the Original Loan Agreement have been made prior to the date
hereof; (b) all such Advances made prior to the date hereof were made in favor
of the Borrower in respect of the Existing Eligible Resorts; (c) Advances made
prior to the date hereof under the Original Loan Agreement are deemed as having
been made for the benefit of Borrower and Borrower acknowledges and agrees that
Borrower received a direct and substantial financial benefit from such Advances
and (d) immediately prior to the date hereof, and without giving effect to any
Advances that may be made pursuant to this Agreement, the status of the Loan,
including the outstanding principal balance thereof is as reflected in the Loan
Funding Report delivered to and approved by Agent, a copy of which is attached
as Exhibit F.
     The Loan constitutes valuable consideration to Borrower, which
consideration is uninterrupted and continuous since the dates on which the Loan
was first made. This Agreement and the other Loan Documents and the Loan
modifications and transactions provided for or contemplated hereunder or
thereunder, shall in no way adversely affect the Lien or perfection or priority
of any Lien of Agent as of the date hereof in and to any Collateral, and are not
intended to constitute, and do not constitute or give rise to, any novation,
cancellation or extinguishment of any of Borrower’s Obligations existing as of
the Closing Date to Agent, or of any interests owned or held by Agent (and not
previously released) in and to any of the Collateral; it being the

87



--------------------------------------------------------------------------------



 



intention of the parties that the transactions provided for or contemplated
herein shall be effectuated without any interruption in the continuity of the
value and consideration received by Borrower, and of the attachment, perfection,
priority and continuation in favor of Agent in and to all Collateral and
proceeds.
     13.15 Participation Agreement. Nothing in this Section 13 shall affect or
limit any Participant’s rights or any of the Agent’s obligations under each
Participant’s respective participation agreement with the Agent.
Section 14-Special Conditions
     14.1 Effective Date. BORROWER ACKNOWLEDGES, AGREES AND CONFIRMS THAT THE
TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING ANY OBLIGATION OF LENDERS TO
MAKE ANY ADVANCE HEREUNDER, SHALL NOT BECOME EFFECTIVE UNTIL THE EFFECTIVE DATE,
AS SUCH TERM IS HEREINAFTER DEFINED. FOR PURPOSES OF THIS AGREEMENT, THE TERM
“EFFECTIVE DATE” SHALL MEAN THE DATE ON WHICH AGENT DETERMINES, IN ITS SOLE AND
ABSOLUTE DISCRETION, THAT EACH OF THE CONDITIONS SET FORTH IN SECTION 4 HEREOF,
EXCEPT FOR SECTION 4.1(g), HAVE BEEN SATISFIED. IN THE EVENT THAT THE EFFECTIVE
DATE DOES NOT OCCUR ON OR BEFORE AUGUST 30, 2005, THEN THIS AGREEMENT, AND ALL
OF THE OBLIGATIONS OF AGENT AND LENDERS HEREUNDER, INCLUDING THE OBLIGATION TO
MAKE ANY ADVANCE HEREUNDER SHALL BE VOID AB INITIO, AS IF THIS AGREEMENT WAS
NEVER ENTERED INTO. IN SUCH EVENT, THE LOAN, AND THE RIGHTS AND OBLIGATIONS OF
BORROWER WITH RESPECT THERETO, SHALL BE GOVERNED IN ALL RESPECTS BY THE TERMS
AND CONDITIONS SET FORTH IN THE ORIGINAL LOAN AGREEMENT. BORROWER EXPRESSLY
ACKNOWLEDGES, AGREES AND CONFIRMS THAT TIME IS OF THE UTMOST ESSENCE WITH
RESPECT TO THE EFFECTIVE DATE OCCURRING ON OR BEFORE AUGUST 30, 2005.
     14.2 Release. IN ORDER TO INDUCE AGENT, LENDERS AND PARTICIPANTS TO ENTER
INTO THIS AGREEMENT, BORROWER ACKNOWLEDGES AND AGREES THAT: (i) BORROWER HAS NO
CLAIM OR CAUSE OF ACTION AGAINST AGENT, ANY LENDER OR ANY PARTICIPANT (OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS); (ii) BORROWER HAS NO
OFFSET RIGHT, COUNTERCLAIM OR DEFENSE OF ANY KIND AGAINST ANY OF ITS
OBLIGATIONS, INDEBTEDNESS OR LIABILITIES TO AGENT, ANY LENDER OR ANY
PARTICIPANT; AND (iii) EACH OF AGENT, LENDERS AND PARTICIPANTS HAS HERETOFORE
PROPERLY PERFORMED AND SATISFIED IN A TIMELY MANNER ALL OF ITS OBLIGATIONS TO
BORROWER. BORROWER WISHES TO ELIMINATE ANY POSSIBILITY THAT ANY PAST CONDITIONS,
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS WOULD IMPAIR OR OTHERWISE
ADVERSELY AFFECT AGENT’S, ANY OF LENDERS’ OR ANY OF PARTICIPANTS’ RIGHTS,
INTERESTS, CONTRACTS, COLLATERAL SECURITY OR REMEDIES.

88



--------------------------------------------------------------------------------



 



     THEREFORE, BORROWER UNCONDITIONALLY RELEASES, WAIVES AND FOREVER DISCHARGES
(A) ANY AND ALL LIABILITIES, OBLIGATIONS, DUTIES, PROMISES OR INDEBTEDNESS OF
ANY KIND OF AGENT, ANY LENDER OR ANY PARTICIPANT TO BORROWER, EXCEPT THE
OBLIGATIONS TO BE PERFORMED BY AGENT, ANY LENDER OR ANY PARTICIPANT ON OR AFTER
THE DATE HEREOF AS EXPRESSLY STATED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND (B) ALL CLAIMS, OFFSETS, CAUSES OF ACTION, SUITS OR DEFENSES OF
ANY KIND WHATSOEVER (IF ANY), WHETHER ARISING AT LAW OR IN EQUITY, WHETHER KNOWN
OR UNKNOWN, WHICH BORROWER MIGHT OTHERWISE HAVE AGAINST AGENT, ANY LENDER, ANY
PARTICIPANT OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS,
IN EITHER CASE (A) OR (B), ON ACCOUNT OF ANY PAST OR PRESENTLY EXISTING
CONDITION, ACT, OMISSION, EVENT, CONTRACT, LIABILITY, OBLIGATION, INDEBTEDNESS,
CLAIM, CAUSE OF ACTION, DEFENSE, CIRCUMSTANCE OR MATTER OF ANY KIND.

89



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and Agent, for itself and as agent for each of
the Lenders, have caused this Agreement to be duly executed and delivered
effective as of the date first above written.

              BORROWER:
 
            SILVERLEAF RESORTS, INC., a Texas corporation
 
       
/S/ K Mikkelsen
  By:   /S/ HARRY J. WHITE, JR.
 
       
Witness
  Name:   Harry J. White, Jr.
 
  Title:   CFO

             
STATE OF TEXAS
    )      
 
    )     ss:
COUNTY OF DALLAS
    )      

     The foregoing instrument was acknowledged before me this _8th___day of
_August___, 2005 by _Harry J. White, Jr._, ___CFO___of Silverleaf Resorts, Inc.,
a Texas corporation, on behalf of the Corporation.

                  /S/ PATRICIA PENNA       Commissioner of the Superior Court   
  Notary Public
My Commission Expires: 3/5/06   

 



--------------------------------------------------------------------------------



 



         

              LENDER:
 
            TEXTRON FINANCIAL CORPORATION,     a Delaware corporation
 
       
/S/ ELIZABETH M. ROOT
  By:   /S/ JOHN D’ANNIBALE
 
            Name: John D’Annibale

 
  Title:   VP

             
STATE OF CONNECTICUT
    )
)     ss:
COUNTY OF HARTFORD
    )      

     The foregoing instrument was acknowledged before me this _9th___day of
___August___, 2005 by ___John D’Annibale___, ___VP___of TEXTRON FINANCIAL
CORPORATION, a Delaware corporation, on behalf of the corporation.

                  /S/ SEBASTIAN D. GROMOWSKI       Commissioner of the Superior
Court      Notary Public
My Commission Expires:   

 



--------------------------------------------------------------------------------



 



         

              AGENT:
 
            TEXTRON FINANCIAL CORPORATION,     a Delaware corporation     as
Agent for each Financial Institution listed     on Exhibit A
 
       
/s/ Elizabeth M. Root
  By:   /s/ JOHN D’ANNIBALE
 
       
 
  Name:   John D’Annibale 
 
  Title:   VP 

             
STATE OF CONNECTICUT
    )      
 
    )     ss:
COUNTY OF HARTFORD
    )      

     The foregoing instrument was acknowledged before me this 9th day of August,
2005 by John D’Annibale, VP of TEXTRON FINANCIAL CORPORATION, a Delaware
corporation, on behalf of the corporation.

     
 
   
 
  /s/ SEBASTIAN D. GROMOWSKI 
 
  Commissioner of the Superior Court
 
  Notary Public
 
  My Commission Expires: 3-31-06

List of Exhibits to Agreement not filed herewith:
Exhibit A Description of Lenders

 